

EXECUTION VERISON


REVOLVING CREDIT
AND
SECURITY AGREEMENT
 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 
WITH
 
UNITEK GLOBAL SERVICES, INC.
 
AND
 
CERTAIN SUBSIDIARIES THEREOF
 
(BORROWERS)
 
PNC CAPITAL MARKETS LLC
 
AND
 
FBR CAPITAL MARKETS LT, INC.
 
(AS CO-LEAD ARRANGERS AND CO-BOOKRUNNERS)
 
APRIL 15, 2011

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
I.
DEFINITIONS
1
     
1.1.
Accounting Terms
1
1.2.
General Terms
2
1.3.
Uniform Commercial Code Terms
38
1.4.
Certain Matters of Construction
38
1.5.
Accounting Change
39
     
II.
REVOLVING CREDIT AND SWING LOAN FACILITIES
39
     
2.1.
Revolving Advances
39
2.2.
Procedure for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates
40
2.3.
Disbursement of Advance Proceeds
42
2.4.
Swing Loans
43
2.5.
Maximum Advances
44
2.6.
Repayment of Advances
44
2.7.
Repayment of Excess Advances
45
2.8.
Statement of Account
45
2.9.
Letters of Credit
46
2.10.
Issuance of Letters of Credit
46
2.11.
Requirements For Issuance of Letters of Credit
47
2.12.
Disbursements, Reimbursement
47
2.13.
Repayment of Participation Advances
48
2.14.
Documentation
49
2.15.
Determination to Honor Drawing Request
49
2.16.
Nature of Participation and Reimbursement Obligations
49
2.17.
Indemnity
51
2.18.
Liability for Acts and Omissions
51
2.19.
Additional Payments
52
2.20.
Manner of Borrowing and Payment
52
2.21.
Voluntary Prepayments,Voluntary Commitment Reductions,Mandatory Prepayments
54
2.22.
Use of Proceeds
56
2.23.
Defaulting Lender
56
2.24.
Increase of the Maximum Revolving Advance Amount by Borrowers
59
     
III.
INTEREST AND FEES
60
     
3.1.
Interest
60
3.2.
Letter of Credit Fees
61
3.3.
Facility Fee
62
3.4.
Collateral Evaluation Fee and Fee Letter
63
3.5.
Computation of Interest and Fees
63
3.6.
Maximum Charges
63
3.7.
Increased Costs
64


 
i

--------------------------------------------------------------------------------

 


3.8.
Basis For Determining Interest Rate Inadequate or Unfair
64
3.9.
Capital Adequacy
65
3.10.
Gross Up for Taxes
66
3.11.
Withholding Tax Exemption
66
     
IV.
COLLATERAL:  GENERAL TERMS
67
     
4.1.
Security Interest in the Collateral
67
4.2.
Perfection of Security Interest
67
4.3.
Disposition of Collateral
68
4.4.
Preservation of Collateral
68
4.5.
Ownership of Collateral and Assets
69
4.6.
Defense of Agent’s and Lenders’ Interests
69
4.7.
Books and Records
70
4.8.
Financial Disclosure
70
4.9.
Compliance with Laws
70
4.10.
Inspection of Premises and Inspections/Evaluation of Collateral
71
4.11.
Insurance
71
4.12.
Failure to Pay Insurance
72
4.13.
Payment of Taxes
72
4.14.
Payment of Leasehold Obligations
73
4.15.
Receivables
73
4.16.
Inventory
77
4.17.
Maintenance of Equipment
77
4.18.
Exculpation of Liability
77
4.19.
Environmental Matters
77
4.20.
Financing Statements
79
4.21.
Special Provisions Regarding Term Debt Priority Collateral
79
     
V.
REPRESENTATIONS AND WARRANTIES
80
     
5.1.
Authority
80
5.2.
Formation and Qualification; Inactive Subsidiaries; Foreign Subsidiaries
80
5.3.
Survival of Representations and Warranties
81
5.4.
Tax Returns
81
5.5.
Financial Statements
81
5.6.
Entity Names
82
5.7.
OSHA and Environmental Compliance
82
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance
83
5.9.
Patents, Trademarks, Copyrights and Licenses
85
5.10.
Licenses and Permits
85
5.11.
[RESERVED]
85
5.12.
No Default
85
5.13.
No Burdensome Restrictions
85
5.14.
No Labor Disputes
85
5.15.
Margin Regulations
85
5.16.
Investment Company Act
85
5.17.
Disclosure
86
5.18.
Delivery of Term Debt Documents
86


 
ii

--------------------------------------------------------------------------------

 


5.19.
Swaps
86
5.20.
Conflicting Agreements
86
5.21.
Application of Certain Laws and Regulations
86
5.22.
Business and Property of Borrowers
86
5.23.
Section 20 Subsidiaries
86
5.24.
Anti-Terrorism Laws
86
5.25.
Trading with the Enemy
87
5.26.
[RESERVED]
87
5.27.
Equity Interests
87
5.28.
Commercial Tort Claims
88
5.29.
Letter of Credit Rights
88
5.30.
Material Contracts
88
     
VI.
AFFIRMATIVE COVENANTS
88
     
6.1.
Payment of Fees
88
6.2.
Conduct of Business and Maintenance of Existence and Assets
88
6.3.
Violations
89
6.4.
Government Receivables
89
6.5.
Financial Covenants
89
6.6.
Execution of Supplemental Instruments
89
6.7.
Payment of Indebtedness
89
6.8.
Standards of Financial Statements
89
     
VII.
NEGATIVE COVENANTS
89
     
7.1.
Merger, Consolidation, Acquisition and Sale of Assets
89
7.2.
Creation of Liens
90
7.3.
Guarantees
90
7.4.
Investments
90
7.5.
Loans
91
7.6.
[RESERVED]
91
7.7.
Dividends
91
7.8.
Indebtedness
92
7.9.
Nature of Business
93
7.10.
Transactions with Affiliates
93
7.11.
Leases
94
7.12.
Subsidiaries
94
7.13.
Fiscal Year and Accounting Changes
95
7.14.
Pledge of Credit
95
7.15.
Amendment of Organizational Documents
95
7.16.
Compliance with ERISA
95
7.17.
Prepayment of Indebtedness
96
7.18.
Anti-Terrorism Laws
97
7.19.
Restrictive Agreements
97
7.20.
Trading with the Enemy Act
97
7.21.
Subordinated Debt
97
7.22.
Amendments to Term Debt Documents
97


 
iii

--------------------------------------------------------------------------------

 


VIII.
CONDITIONS PRECEDENT
98
     
8.1.
Conditions to Initial Advances
98
8.2.
Conditions to Each Advance
101
     
IX.
INFORMATION AS TO BORROWERS
102
     
9.1.
Disclosure of Material Matters
102
9.2.
Schedules
103
9.3.
Environmental Reports
103
9.4.
Litigation
103
9.5.
Material Occurrences
104
9.6.
Government Receivables
104
9.7.
Annual Financial Statements
104
9.8.
Quarterly Financial Statements
104
9.9.
Monthly Financial Statements
105
9.10.
Other Reports
105
9.11.
Additional Information
105
9.12.
Projected Operating Budget
105
9.13.
[RESERVED]
105
9.14.
Notice of Suits, Adverse Events
106
9.15.
ERISA Notices and Requests
106
9.16.
Additional Documents
106
     
X.
EVENTS OF DEFAULT
107
     
10.1.
Nonpayment
107
10.2.
Breach of Representation
107
10.3.
Financial Information
107
10.4.
Judicial Actions
107
10.5.
Noncompliance
107
10.6.
Judgments
107
10.7.
Bankruptcy
108
10.8.
Affiliate or Guarantor Bankruptcy
108
10.9.
Material Adverse Effect
108
10.10.
Lien Priority
108
10.11.
Term Debt Indebtedness Default
108
10.12.
Cross Default
109
10.13.
Breach of Guaranty or Pledge Agreement
109
10.14.
Change of Control
109
10.15.
Invalidity
109
10.16.
Licenses
109
10.17.
Seizures
109
10.18.
Operations
110
10.19.
Pension Plans
110
     
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
110
     
11.1.
Rights and Remedies
110
11.2.
Agent’s Discretion
112


 
iv

--------------------------------------------------------------------------------

 


11.3.
Setoff
112
11.4.
Rights and Remedies not Exclusive
112
11.5.
Allocation of Payments After Event of Default
112
     
XII.
WAIVERS AND JUDICIAL PROCEEDINGS
113
     
12.1.
Waiver of Notice
113
12.2.
Delay
113
12.3.
Jury Waiver
113
     
XIII.
EFFECTIVE DATE AND TERMINATION
114
     
13.1.
Term
114
13.2.
Termination
114
     
XIV.
REGARDING AGENT
114
     
14.1.
Appointment
114
14.2.
Nature of Duties
115
14.3.
Lack of Reliance on Agent and Resignation
115
14.4.
Certain Rights of Agent
116
14.5.
Reliance
116
14.6.
Notice of Default
117
14.7.
Indemnification
117
14.8.
Agent in its Individual Capacity
117
14.9.
Delivery of Documents
117
14.10.
Borrowers’ Undertaking to Agent
117
14.11.
No Reliance on Agent’s Customer Identification Program
118
14.12.
Other Agreements
118
14.13.
Lenders’ Agreements Regarding Intercreditor Agreement
118
     
XV.
BORROWING AGENCY
118
     
15.1.
Borrowing Agency Provisions
118
15.2.
Waiver of Subrogation
119
     
XVI.
MISCELLANEOUS
119
     
16.1.
Governing Law
119
16.2.
Entire Understanding
120
16.3.
Successors and Assigns; Participations; New Lenders
122
16.4.
Application of Payments
125
16.5.
Indemnity
125
16.6.
Notice
126
16.7.
Survival
128
16.8.
Severability
128
16.9.
Expenses
128
16.10.
Injunctive Relief
128
16.11.
Consequential Damages
128
16.12.
Captions
129
16.13.
Counterparts; Facsimile Signatures
129
16.14.
Construction
129


 
v

--------------------------------------------------------------------------------

 


16.15.
Confidentiality; Sharing Information
129
16.16.
Publicity
129
16.17.
Certifications From Banks and Participants; USA PATRIOT Act
130


 
vi

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
     
Exhibits
         
Exhibit 1.2
 
Borrowing Base Certificate
Exhibit 1.2(a)
 
Compliance Certificate
Exhibit 2.1(a)
 
Revolving Credit Note
Exhibit 2.4(a)
 
Swing Loan Note
Exhibit 5.5(b)
 
Financial Projections
Exhibit 8.1(j)
 
Financial Condition Certificate
Exhibit 16.3
 
Commitment Transfer Supplement
     
Schedules
         
Schedule 1.2
 
Permitted Encumbrances
Schedule 4.5
 
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property
Schedule 4.15(i)
 
Deposit and Investment Accounts
Schedule 5.1
 
Consents
Schedule 5.2(a)
 
States of Qualification and Good Standing
Schedule 5.2(b)
 
Subsidiaries
Schedule 5.4
 
Federal Tax Identification Number
Schedule 5.6
 
Prior Names
Schedule 5.8(b)
 
Litigation
Schedule 5.8(d)
 
Plans
Schedule 5.9
 
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
 
Licenses and Permits
Schedule 5.14
 
Labor Disputes
Schedule 5.27
 
Equity Interests
Schedule 5.28
 
Commercial Tort Claims
Schedule 5.29
 
Letter of Credit Rights
Schedule 5.30
 
Material Contracts
Schedule 7.3
 
Existing Guarantees
Schedule 7.5(e)
 
Existing Investments
Schedule 7.8
 
Existing Indebtedness


 
vii

--------------------------------------------------------------------------------

 

The Liens created by this Revolving Credit and Security Agreement and the Other
Document (as defined herein) on the collateral described herein and therein, and
the rights and remedies of Agent and Lenders with respect to such Liens, are
subject to the provisions of the Intercreditor Agreement dated as of April 15,
2011, as amended from time to time, between FBR Capital Markets LT, Inc., as
Term Debt Representative (or any successor thereto in such capacity), and PNC
Bank, National Association, as ABL Representative (or any successor thereto in
such capacity).
 
REVOLVING CREDIT
 
AND
 
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of April 15, 2011, among UNITEK
GLOBAL SERVICES, INC., a corporation organized under the laws of the State of
Delaware (“UniTek Parent”), UNITEK ACQUISITION, INC., a corporation organized
under the laws of the State of Delaware (“UniTek Acquisition”) BCI
COMMUNICATIONS, INC., a corporation organized under the laws of the State of
Delaware (“BCI”), UNITEK USA, LLC, a limited liability company organized under
the laws of the State of Delaware (“UniTek USA”), ADVANCED COMMUNICATIONS USA,
INC., a corporation organized under the laws of the State of Delaware (“Advanced
Communications”), DIRECTSAT USA, LLC, a limited liability company organized
under the laws of the State of Delaware (“DirectSat”), FTS USA, LLC, a limited
liability company organized under the laws of the State of Delaware (“FTS”)
(UniTek Parent, UniTek Acquisition, BCI, UniTek USA, Advanced Communication,
DirectSat, FTS and each Person joined hereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I.            DEFINITIONS.
 
1.1.           Accounting Terms.  As used in this Agreement, the Other Documents
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, that, notwithstanding anything to the contrary herein, all accounting
or financial terms used herein shall be construed, and all financial
computations pursuant hereto shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of any Borrower at “fair value,” as defined therein.

 
 

--------------------------------------------------------------------------------

 
 
1.2.           General Terms.  For purposes of this Agreement the following
terms shall have the following meanings:
 
“ABL Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y) hereof.
 
“Advances” shall mean and include the Revolving Advances, Swing Loans and
Letters of Credit.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above.  For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 10% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
 “Agreement” shall mean this Revolving Credit and Security Agreement, as it may
be amended, modified, supplemented, restated or replaced from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (0.50%), and (iii) the
sum of the Daily LIBOR Rate in effect on such day plus one percent (1.00%), so
long as a Daily LIBOR Rate is offered, ascertainable and not unlawful.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin”, for Revolving Advances and the Letter of Credit Fees, shall
mean, as of the Closing Date and through and including the date immediately
prior to the first Adjustment Date (as defined below), the applicable percentage
specified below:
 
APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS
   
APPLICABLE MARGINS FOR
EURODOLLAR RATE LOANS
   
APPLICABLE
MARGIN FOR
LETTERS OF CREDIT
    1.50 %     2.50 %     2.25 %



Thereafter, effective as of the first Business Day following receipt by Agent of
the quarterly financial statements of Borrowers on a Consolidated Basis and
related Compliance Certificate for the fiscal quarter ending September 30, 2011
required under Section 9.8, and thereafter upon receipt of the quarterly
financial statements of Borrowers on a Consolidated Basis and related Compliance
Certificate required under Section 9.8 for the previous fiscal quarter (each day
of such delivery, an “Adjustment Date”), the Applicable Margin for each type of
Advance shall be adjusted, if necessary, to the applicable percent per annum set
forth in the pricing table set forth below corresponding to the Fixed Charge
Coverage Ratio for the trailing twelve month period ending on the last day of
the most recently completed fiscal quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period”):
 
FIXED CHARGE
COVERAGE
RATIO
 
APPLICABLE
MARGINS FOR
DOMESTIC RATE
LOANS
   
APPLICABLE
MARGINS FOR
EURODOLLAR RATE
LOANS
   
APPLICABLE
MARGIN FOR
LETTERS OF
CREDIT
 
Less than or equal to 1.10  to 1.00
    1.75 %     2.75 %     2.50 %
Greater than 1.10 to 1.00 but equal to or less than 1.25 to 1.00
    1.50 %     2.50 %     2.25 %
Greater than 1.25 to 1.00
    1.25 %     2.25 %     2.00 %



If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Sections 9.7 or 9.8 by the dates
required pursuant to such sections, each Applicable Margin shall be conclusively
presumed to equal the highest Applicable Margin specified in the pricing table
set forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the Fixed Charge Coverage Ratio reflected in such
statements.  Notwithstanding anything to the contrary contained herein, no
downward adjustment in any Applicable Margin shall be made on any Adjustment
Date on which any Event of Default shall have occurred and be continuing.  Any
increase in interest rates payable by Borrowers under this Agreement and the
other Loan Documents pursuant to the provisions of the foregoing sentence shall
be in addition to and independent of any increase in such interest rates
resulting from the occurrence of any Event of Default (including, if applicable,
any Event of Default arising from a breach of Sections 9.7 or 9.8 hereof) and/or
the effectiveness of the Default Rate provisions of Section 3.1 hereof.

 
3

--------------------------------------------------------------------------------

 
 
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, the
Agent determines that (a) the Fixed Charge Coverage Ratio as previously
calculated as of any applicable date for any applicable period was inaccurate,
and (b) a proper calculation of the Fixed Charge Coverage Ratio for any such
period would have resulted in different pricing for any period, then (i) if the
proper calculation of the Fixed Charge Coverage Ratio would have resulted in
higher pricing as to any interest and/or fees (as applicable) for such period,
automatically and immediately without the necessity of any demand or notice by
the Agent or any other affirmative act of any party, the interest accrued on the
applicable Advances and/or the amount of the fees accruing for such period under
the provisions of this Agreement and the other Loan Documents shall be deemed to
be retroactively be deemed to be increased by, and Borrowers shall be obligated
to immediately pay to the Agent, for the ratable benefit of the Lenders an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Fixed Charge Coverage
Ratio would have resulted in lower pricing for such period, then the interest
accrued on the applicable Advances and the amount of the fees accruing for such
period  under the provisions of this Agreement and the other Loan Documents
shall be deemed to remain unchanged, and Agent and Lenders shall have no
obligation to repay interest or fees to the Borrowers; provided, that, if as a
result of any restatement or other event or other determination by Agent a
proper calculation of the Fixed Charge Coverage Ratio would have resulted in
higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses from one period to another
period or any similar reason), then the amount payable by the Borrowers pursuant
to clause (i) above shall be based upon the excess, if any, of the amount of
interest and fees that should have been paid for all applicable periods over the
amounts of interest and fees actually paid for such periods.
 
“Authority” shall have the meaning set forth in Section 4.19(d) hereof.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Benefited Lender” shall have the meaning set forth in Section 2.20(d) hereof.
 
“Billed Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y) hereof.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.

 
4

--------------------------------------------------------------------------------

 
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.
 
“Borrowing Agent” shall mean UniTek Parent.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Executive Officer, Chief
Financial Officer or Controller of the Borrowing Agent and delivered to the
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.
 
“Borrower Increase Date” shall have the meaning set forth in Section 2.24(a).
 
“Borrower Revolver Increase” shall have the meaning set forth in Section
2.24(a).
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 
5

--------------------------------------------------------------------------------

 

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Cash Management Obligations” shall have the meaning set forth in the definition
of Obligations.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Body or (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) by
any Governmental Body; provided however, for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines and directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Agreement, and provided further, for
purposes of Section 3.9, all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities with respect to
capital adequacy shall be deemed to be a Change in Law regardless of the date
adopted, issued, promulgated or implemented.

 
6

--------------------------------------------------------------------------------

 

 “Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer to a “person” or “group of
persons” (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934) who is not an Original Owner of “beneficial ownership” (within the
meaning to Rule 13d-3 promulgated by the SEC under said Act) of or the power to
vote, directly or indirectly, more than thirty-five percent (35%) of the Equity
Interests of UniTek Parent with the power to vote for and elect members of the
board of directors of Unitek Parent (provided that a person or group shall be
deemed to have beneficial ownership of all securities that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time or the satisfaction of other conditions and
irrespective of the financial and other terms upon which such right may be
exercised), (b) the occurrence of any event (whether in one or more
transactions) which results in any Borrower other than UniTek Parent ceasing to
be a 100% wholly-owned direct or indirect Subsidiary of UniTek Parent (provided
that, in the case of any Borrower acquired after the Closing Date in a Permitted
Acquisition (a “Post-Closing Date Borrower”) where Borrowers acquired less than
100% of the Equity Interests of such Post-Closing Date Borrower in such
Permitted Acquisition, a Change of Control shall not be deemed to occur under
this clause (b) so long as UniTek Parent and/or one or more of the other
Borrowers that are 100% wholly-owned direct or indirect Subsidiaries of UniTek
Parent shall continue to own the same percentage of all class of the Equity
Interests of such Post-Closing Date Borrower as was owned by Borrowers
immediately following the consummation of such Permitted Acquisition), (c)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of  UniTek Parent by Persons who are not continuing directors.  For
purposes of this definition, “continuing directors” shall mean members of the
board of directors of each UniTek Parent on the Closing Date and any future
member of such board of directors that is nominated for election to such board
of directors by at least a majority of the then continuing directors.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
 
“Closing Date” shall mean April 15, 2011, or such other date as may be agreed to
by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include all right, title and interest of each
Borrower in all of the following property and assets of such Borrower, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
 
(a)           all Receivables and all supporting obligations relating thereto;
 
(b)           all Equipment;
 
(c)           all General Intangibles and all supporting obligations relating
thereto;
 
(d)           all Inventory (excluding any DIRECTV Inventory);
 
(e)           all Investment Property and financial assets;
 
(f)           [RESERVED];

 
7

--------------------------------------------------------------------------------

 
 
(g)           all Subsidiary Stock;
 
(h)           [RESERVED];
 
(i)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located; (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;
 
(j)           all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), (h) or (i) of this paragraph; and
 
(k)           all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
(h), (i) and (j) in whatever form, including, but not limited to:  cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.  It is the intention of the parties that if Agent shall
fail to have a perfected Lien in any particular property or assets of any
Borrower for any reason whatsoever, but the provisions of this Agreement and/or
of the Other Documents, together with all financing statements and other public
filings relating to Liens filed or recorded by Agent against Borrowers, would be
sufficient to create a perfected Lien in any property or assets that such
Borrower may receive upon the sale, lease, license, exchange, transfer or
disposition of such particular property or assets, then all such “proceeds” of
such particular property or assets shall be included in the Collateral.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2(a) to be signed by the Chief Financial
Officer or Controller of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, (a)
no Default or Event of Default exists, or if such is not the case, specifying
such Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.5, 7.7, 7.8, 7.10 and 7.11; and (b) that to the best of such
officer’s knowledge, each Borrower is in compliance in all material respects
with all federal, state and local Environmental Laws, or if such is not the
case, specifying all areas of non-compliance and the proposed action such
Borrower will implement in order to achieve full compliance.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2011 and furnished to certain Lenders.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, and the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (a)
income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Advances), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) non-cash stock compensation
expense, (f) one-time transaction costs associated with Permitted Acquisitions
(whether or not consummated) and (g) any extraordinary or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), and
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income and (b) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Fixed Charge Coverage
Ratio, (i) if at any time during such Reference Period any Borrower or any
Subsidiary shall have made any Disposition, the Consolidated EBITDA for such
Reference Period shall exclude the Consolidated EBITDA (whether negative or
positive) attributable to the property that is the subject of such Disposition
for the period from the date of such Disposition through the end of such
Reference Period and (ii) if during such Reference Period any Borrower or any
Subsidiary shall have made an Acquisition, the Consolidated EBITDA for such
Reference Period shall exclude the Consolidated EBITDA (whether negative or
positive) attributable to the Person or property that is the subject of such
Acquisition for the period from the first day of such Reference Period through
the date of such acquisition.  As used in this definition, “Acquisition” means
any acquisition of property or series of related acquisitions of property that
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a
Person; and “Disposition” means any sale or other disposition of property or
series of related dispositions of property that constitutes assets comprising
all or substantially all of an operating unit of a business or constitutes all
or substantially all of the common stock of a Person.

 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrowers or is merged into or consolidated with the
Borrowers or any of its Subsidiaries, (b) the income (or deficit) of any Person
that was a Subsidiary of the Borrowers after the date it ceases to be a
Subsidiary of the Borrowers, (c) the income (or deficit) of any Person (other
than a wholly-owned Subsidiary of the Borrowers) in which the Borrowers or any
of their Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrowers or such Subsidiary in the form
of dividends or similar distributions and (d) the undistributed earnings of any
Subsidiary of the Borrowers to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under this
Agreement or any Other Document) or Applicable Law.
 
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

 
10

--------------------------------------------------------------------------------

 
 
“Daily  LIBOR  Rate”  shall  mean,  for  any  day, the rate per annum
determined  by  the Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the Reserve Percentage.
 
“Debt Payments” shall mean and include (a) all cash actually expended by any
Borrower to make interest payments on any Advances hereunder, plus (b) accrued
but unpaid interest on account of Eurodollar Rate Loans, plus (c) all cash
actually expended by any Borrower to make payments for all fees, commissions and
charges set forth herein and with respect to any Advances, plus (d) all cash
actually expended by any Borrower to make payments (including prepayments) on
Capitalized Lease Obligations, plus (e) all cash actually expended by any
Borrower to make payments (including prepayments) with respect to any other
Indebtedness for borrowed money, specifically including all Term Debt Payments,
but, for the avoidance of any doubt, excluding any payments in respect of any
Permitted Earn-Out Obligations.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall mean any Revolving Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Loans or (iii) pay over to Agent, the Issuer, Swing Loan Lender
or any Lender any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Revolving Lender notifies the Administrative
Agent in writing that such failure is the result of such Revolving Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified Borrowers or Agent in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Revolving Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Revolving Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Revolving Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent's receipt of
such certification in form and substance satisfactory to the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has failed at any
time to comply with the provisions of Section 2.22(d) with respect to purchasing
participations from the other Lenders, whereby such Lender's share of any
payment received, whether by setoff or otherwise, is in excess of its ratable
share of such payments due and payable to all of the Lenders.

 
11

--------------------------------------------------------------------------------

 

As used in this definition and in Section 2.23, the term "Bankruptcy Event"
means, with respect to any Person, such Person or such Person's direct or
indirect parent company becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person's direct or indirect parent company by a
Governmental Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.
 
“Disqualified Capital Stock” with respect to any Person, shall mean any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Capital Stock) pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than solely as a result of a change of control or asset
sale), in whole or in part, in each case prior to the date 91 days after the
expiration of the Term; provided, however, that if such Equity Interests are
issued to any plan for the benefit of employees of any Borrower or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“DIRECTV/DirectSat Contract” shall mean that certain DIRECTV, Inc. 2009 Home
Services Provider Agreement dated as of July 1, 2009 between DIRECTV, Inc. and
DirectSat, including all exhibits and schedules thereto, as such agreement may
have been or hereafter may be amended, modified, supplemented, restated or
replaced from time to time.
 
“DIRECTV Inventory” shall mean all Inventory purchased by any Borrower pursuant
to and in connection with the DIRECTV/DirectSat Contract that is subject to a
Lien in favor of DIRECTV, Inc. created under the DIRECTV/DirectSat Contract and
in which, pursuant to the terms and conditions of the DIRECTV/DirectSat
Contract, no Liens may be created in favor of any Person other than DIRECTV,
Inc.
 
“Documents” shall have the meaning set forth in Section 8.1(c) hereof.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

 
12

--------------------------------------------------------------------------------

 
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earn-Out Indebtedness” shall have the meaning set forth in the definition of
Indebtedness.
 
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its sole credit judgment exercised in its Permitted Discretion,
shall deem to be an Eligible Receivable, based on such considerations as Agent
may from time to time deem appropriate.  A Receivable shall not be deemed
eligible unless such Receivable is subject to Agent’s first priority perfected
security interest and no other Lien (other than Permitted Encumbrances), and is
evidenced by an invoice or other documentary evidence (including electronic
evidence) satisfactory to Agent.  In addition, no Receivable shall be an
Eligible Receivable if:
 
(a)           it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
 
(b)           it is due or unpaid more than ninety (90) days after the original
due date or one hundred twenty (120) days after the original invoice date;
 
(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder (such percentage may, in Agent’s
sole discretion, be increased or decreased from time to time);
 
(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case or proceeding under any state or federal bankruptcy
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or
insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;
 
(f)            the sale is to a Customer outside the continental United States
of America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent in its sole discretion;
 
(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 
13

--------------------------------------------------------------------------------

 
 
(h)           Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
 
(i)            the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
 
(j)            the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted by the Customer
or the Receivable otherwise does not represent a final sale or the Receivable
represents a “progress billing” or a billing for only a portion or percentage of
goods or services to be provided pursuant to the applicable purchase order or
contract between such Borrower and such Customer;
 
(k)           the Receivables of the Customer exceed a credit limit determined
by Agent, in its sole discretion, to the extent such Receivable exceeds such
limit; provided that none of (i) DIRECTV, (ii) Comcast, (iii) Verizon, (iv)
AT&T, (v) Time Warner, (vi) Rodgers Communications, (vii) Bell Aliant and (viii)
such other Account Debtors as Agent may from time to time approve, in its sole
credit judgment exercised in its Permitted Discretion, shall be subject to the
provisions of this Section (k);
 
(l)            the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim) or the Receivable is
contingent in any respect or for any reason;
 
(m)          the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
 
(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed (but only to the extent
of such return, rejection or repossession);
 
(o)           such Receivable is not payable to a Borrower; or
 
(p)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
 
“Eligible Unbilled Receivables” shall mean and include with respect to each
Borrower, each Receivable of such Borrower relating to completed projects and
arising in the Ordinary Course of Business which would be deemed an Eligible
Receivable except for the fact that such Receivable has not been billed and
invoiced to the Customer by such Borrower provided, however, such Receivable has
not remained unbilled and uninvoiced more than sixty (60) days from the date
such Receivable was generated and/or the date that the sale of goods or
performance of services giving rise to such Receivable occurred.

 
14

--------------------------------------------------------------------------------

 
 
“Eligible Unbilled Receivables Sublimit” shall mean $15,000,000.
 
“Eligible Project Receivables” shall mean and include with respect to each
Borrower, each Receivable of such Borrower arising in the Ordinary Course of
Business which would be deemed an Eligible Receivable except for the facts (i)
that the sale of goods and/or provision  of services giving rise to such
Receivable represent only a portion or percentage of the goods and/or services
to be sold and provided to such Customer pursuant to the applicable purchase
order or contract between such Borrower and such Customer and (ii) such
Receivable has not been billed and invoiced to the Customer by such Borrower;
provided, however, that no such Receivables shall be deemed eligible hereunder
unless Borrowers shall be in full compliance with the requirements of the last
sentence of Section 9.2 hereof provided, however, such Receivable has not
remained unbilled and uninvoiced more than sixty (60) days from the date such
Receivable was generated and/or the date that the sale of goods or performance
of services giving rise to such Receivable occurred.
 
“Eligible Project Receivables Sublimit” shall mean $3,500,000.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
 “Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

 
15

--------------------------------------------------------------------------------

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act),
including in each case all of the following rights relating to such Equity
Interests, whether arising under the Organizational Documents of the Person
issuing such Equity Interests (the “issuer”) or under the applicable laws of
such issuer’s jurisdiction of organization relating to the formation, existence
and governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as applicable: (i) all economic rights
(including all rights to receive dividends and distributions), (ii) all voting
rights and rights to consent to any particular action(s) by the applicable
issuer, (iii) all management rights with respect to such issuer, (iv) in the
case of any Equity Interests consisting of a general partner interest in a
partnership, all powers and rights as a general partner with respect to the
management, operations and control of the business and affairs of the applicable
issuer, (v) in the case of any Equity Interests consisting of the
membership/limited liability company interests of a managing member in a limited
liability company, all powers and rights as a managing member with respect to
the management, operations and control of the business and affairs of the
applicable issuer, (vi) all rights to designate or appoint or vote for or remove
any officers, directors, manager(s), general partner(s), managing member(s)
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time, (vii) all rights to amend the Organizational Documents of such issuer,
(viii) in the case of any Equity Interests in a partnership or limited liability
company, the status of the holder of such Equity Interests as a “partner”,
general or limited, or “member” (as applicable) under the applicable
Organizational Documents and/or applicable state law and (ix) all certificates
evidencing such Equity Interests.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Eurodollar Rate
Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal 1.00 minus the Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:
 

   
Average of London interbank offered rates  quoted by Bloomberg or 
appropriate Successor as shown on
Bloomberg Page BBAM1
Eurodollar Rate =
  
1.00 - Reserve Percentage



The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

 
16

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” shall mean, with respect to Agent, any Lender, Issuer or any
other recipient of any payment to be made by or on account of any obligation of
Borrowers hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which Borrowers is located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender's failure or inability (other than as a result of a Change in
Law) to comply with Section 3.11, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.10.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 
17

--------------------------------------------------------------------------------

 
 
“Fee Letter” shall mean that certain letter agreement regarding fees between
PNC, PNC Capital Markets LLC and UniTek Parent dated as of March 13, 2011, as it
may be amended, modified, supplemented, restated or replaced from time to time.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) Consolidated EBITDA for such period minus Unfunded
Capital Expenditures made during such period minus distributions (including tax
distributions) and dividends made during such period, minus cash taxes paid
during such period, to (b) all Debt Payments paid during such period plus an
amount equal to twenty-five percent (25%) of all cash actually paid during such
period in respect of any Permitted Earn-Out Obligations (other than the Pinnacle
Permitted Earn-Out Obligations); all calculated for Borrowers on a Consolidated
Basis in accordance with GAAP.
 
Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrowers are resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
 
“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.

 
18

--------------------------------------------------------------------------------

 

“Governmental Body” shall mean the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee Obligation” as to any Person (the “guaranteeing person”), shall mean
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the applicable Borrower in good faith.
 
“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
 
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent, provided that the terms
and conditions thereof (including without limitation terms and conditions
concerning Term Debt Priority Collateral) shall be consistent with the terms and
conditions of this Agreement.
 
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent, provided that the terms and conditions
thereof (including without limitation terms and conditions concerning Term Debt
Priority Collateral) shall be consistent with the terms and conditions of this
Agreement.

 
19

--------------------------------------------------------------------------------

 
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Inactive Subsidiary” shall mean any Subsidiary of any Borrower that does not
(i) conduct any active business operations (including the operations of a
holding company), (ii) have assets with a fair market value of $500,000 or more
or (iii) own any capital stock of any Borrower or any other Subsidiary (except
another Inactive Subsidiary) of any Borrower; provided that, notwithstanding
anything to the contrary contained in any of the foregoing, no Subsidiary may be
deemed to be an Inactive Subsidiary for any purpose under this Agreement if the
fair market value of all of the assets of such Subsidiary, together with the
fair market value of the assets of all other Inactive Subsidiaries of Borrower,
shall exceed $1,000,000 at any one time in the aggregate.
 
“Indebtedness” of any Person at any date, shall mean, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services earned but not
paid (other than to the extent payable in common stock Equity Interests and
other than current trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capitalized Lease Obligations
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, issued and
drawn letters of credit, surety bonds or similar arrangements, (g) all
obligations of such Person in respect of Disqualified Capital Stock, (h) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person payable in
cash arising out of purchase and sale contracts (“Earn-Out Indebtedness”), (i)
all Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and (j) all obligations of the
kind referred to in clauses (a) through (i) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 
20

--------------------------------------------------------------------------------

 
 
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement dated as of the Closing Date by and among Borrowers
and Agent, as it may be amended, modified, supplemented, restated or replaced
from time to time.
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Closing Date by and between Agent and Term Debt Agent, as it may be
amended, modified, supplemented, restated or replaced from time to time.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

 
21

--------------------------------------------------------------------------------

 
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Person whom Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
 
“Joint Venture” shall mean a corporation, partnership, limited liability company
or other entity in which Borrowers and their wholly-owned Subsidiaries hold,
directly or indirectly, less than 51% of the Equity Interests therein.
 
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee, of the premises identified on Schedule 4.5
hereto.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms in writing
meets the following requirements: such Interest Rate Hedge (i) is documented in
a standard International Swap Dealer Association Agreement, (ii) provides for
the method of calculating the reimbursable amount of the provider's credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes.  The liabilities of any Borrower to
the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty and secured obligations under any Guarantor Security Agreement and
otherwise treated as Obligations for purposes of each of the Other
Documents.  The Liens securing the Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the Other
Documents.
 
“Letter of Credit Application” shall have the meaning set forth in Section 2.10
hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Sublimit” shall mean $25,000,000; provided that, upon the
effective date of each Borrower Revolver Increase, the Letter of Credit Sublimit
shall increase by an amount equal to thirty-three percent (33%) of the amount of
such Borrower Revolver Increase.
 
“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.

 
22

--------------------------------------------------------------------------------

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove (or temporarily store) the Collateral from such premises.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower, (b) any Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral, or Agent’s Liens on the Collateral or the
priority of any such Lien or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.
 
“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of Borrowers, which are material to any
Borrower’s business or which, the failure to comply with, could reasonably be
expected to result in a Material Adverse Effect.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit at the time of its issuance
(subject to any later amendments increasing the same) including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Revolving Advance Amount” shall mean $75,000,000, as such amount may be
increased from time to time as a result of any Borrower Revolver Increase.
 
“Maximum Swing Loan Advance Amount” shall mean $7,500,000; provided that, upon
the effective date of each Borrower Revolver Increase, the Maximum Swing Loan
Advance Amount shall increase by an amount equal to ten percent (10%) of the
amount of such Borrower Revolver Increase.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.
 
“Minimum Revolving Commitment Amount” shall mean $50,000,000.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA to which contributions are required by any
Borrower or any member of the Controlled Group.
 
 
23

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“Non-Defaulting Lender” shall mean, at any time, any Revolving Lender that is
not a Defaulting Lender at such time.
 
“Note” shall mean collectively, the Revolving Credit Note and the Swing Loan
Note.
 
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder as provided for
herein), covenants and duties owing by any Borrower to Issuer, Lenders or Agent
or to any other direct or indirect subsidiary or affiliate of Agent, Issuer or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon, any fees accruing under or in connection
therewith, any costs and expenses of any Person payable by any Borrower and any
indemnification obligations payable by any Borrower arising or payable after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), whether or not evidenced by
any note, guaranty or other instrument, whether direct or indirect (including
those acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, regardless of by what agreement or
instrument they may be evidenced or whether evidenced by any agreement or
instrument, in any such case to the extent advanced to any Borrower under,
arising under or out of and/or related to (i) this Agreement, the Other
Documents and any amendments, extensions, renewals or increases thereto,
including all costs and expenses of Agent, Issuer and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Borrower to Agent,
Issuer or Lenders to perform acts or refrain from taking any action, (ii) all
Hedge Liabilities and (iii) all cash management and treasury management services
provided to Borrowers and their Subsidiaries by Agent or any Lender or direct or
indirect subsidiary or affiliate of Agent or any Lender, including but not
limited to all lockbox services, controlled disbursement services, automated
clearinghouse transactions, return items, overdrafts, interstate depository
network services, credit cars, stored value cards and purchasing cards (or
p-cards) (all such obligations described in this clause (iii) owing to Agent,
any Lender or any Affiliate, the “Cash Management Obligations”).
 
“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.
 
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

 
24

--------------------------------------------------------------------------------

 
 
“Original Owner” shall mean HM Capital.
 
“Other Documents” shall mean the Note, the Perfection Certificates, the Fee
Letter, any Guaranty (if any), any Guarantor Security Agreement (if any), any
Pledge Agreement, any Lender-Provided Interest Rate Hedge, the Intercreditor
Agreement and any and all other agreements, instruments and documents,
subordination and/or intercreditor agreements, guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.
 
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.
 
“Overadvance Threshold Amount” shall have the meaning set forth in Section
16.2(b) hereof.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10 hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 
25

--------------------------------------------------------------------------------

 
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group for employees
of any member of the Controlled Group; or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by any entity which was at such time a member of the Controlled Group
for employees of any entity which was at such time a member of the Controlled
Group.
 
“Perfection Certificates” shall mean collectively, the Perfection Certificates
and the responses thereto provided by each Borrower and delivered to Agent.
 
“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person so long as:
 
(a)           at the time of and after giving effect to such acquisition,
Borrowers have Undrawn Availability and ten day average Undrawn Availability of
not less than the Undrawn Availability Minimum Amount; provided that, in the
case of any such acquisition (other than the Pinnacle Acquisition) where the
total consideration paid, costs and liabilities (including without limitation,
all assumed liabilities, all deferred payments, the initial principal amount of
all Subordinated Debt issued to the seller(s) and the value of any other stock
or assets transferred, assigned or encumbered with respect to such acquisitions,
but excluding all Earn-Out Indebtedness) equals or exceeds $40,000,000,
Borrowers must have Undrawn Availability and ten day average Undrawn
Availability of not less than the Undrawn Availability Increased Minimum Amount;
 
(b)           the aggregate amount of all Revolving Advance(s) requested by
Borrowers hereunder and balance sheet cash of Borrowers used to pay any portion
of the cash consideration for and transactions costs paid by Borrowers in
connection with the closing of any such acquisition (other than the Pinnacle
Acquisition) shall not exceed $15,000,000 with respect to any particular
acquisition or $40,000,000 in the aggregate for all such acquisitions throughout
the Term,
 
(c)           no Earn-Out Indebtedness shall be incurred by any Borrower and/or
such acquired company in connection with such acquisition other than Permitted
Earn-Out Obligations;

 
26

--------------------------------------------------------------------------------

 

(d)           with respect to the acquisition of Equity Interests, (i) UniTek
Parent and/or one or more of the other Borrowers that are 100% wholly-owned
direct or indirect Subsidiaries of UniTek Parent shall be acquiring not less
than fifty-one percent (51%) of the Equity Interests of such acquired company
(excluding any directors’ qualifying shares required pursuant to applicable
law), (ii) such acquired company shall either (x) have a positive EBITDA (the
components of which are calculated in accordance with GAAP) for the period of
four fiscal quarters ending with the fiscal quarter most recently ended prior to
such acquisition or (y) be projected by Borrowers to have positive EBITDA (the
components of which are calculated in accordance with GAAP) for the period of
four fiscal quarters following such acquisition as demonstrated by written
projections provided by Borrowers to Agent at least fifteen (15) Business Days
prior to such acquisition that have been prepared by the Chief Financial Officer
of Borrowers and certified by such Chief Financial Officer as having been
prepared based on underlying assumption which provide a reasonable basis for the
projections contained therein and reflecting Borrowers’ judgment based on
then-present circumstances of the most likely set of conditions and course of
action for the projected period for such company (after giving pro forma effect
to the acquisition), which such assumptions are judged to be reasonable by Agent
in its discretion; provided that, notwithstanding anything to the contrary
provided for in this clause (ii), under no circumstances shall an acquisition
qualify as a Permitted Acquisition if the acquired company EBITDA (the
components of which are calculated in accordance with GAAP) for the period of
four fiscal quarters ending with the fiscal quarter most recently ended prior to
such acquisition shall be worse than ($5,000,000) (i.e., negative $5,000,000),
and (iii) Borrowers shall comply with the provisions of Section 7.12 with
respect to such acquired company and all of its Subsidiaries;
 
(e)           the acquired company or property is used or useful in the same or
a similar line of business as the Borrowers were engaged in on the Closing Date
(or any reasonable extensions or expansions thereof);
 
(f)            Agent shall have received a first-priority (subject only to
Permitted Encumbrances in favor of Term Debt Agent subject to the Intercreditor
Agreement in the case of any Term Debt Priority Collateral and to any other
Permitted Encumbrances which by operation of law (including the priority granted
under the Uniform Commercial Code to any purchase money security interests that
are Permitted Encumbrances) have senior priority) security interest and Lien in
all acquired assets or Equity Interests, subject to documentation satisfactory
to Agent;
 
(g)           the board of directors (or other comparable governing body) of
such company shall have duly approved the transaction;
 
(h)           the Borrowers shall have delivered to Agent at least five (5)
Business Days prior to such acquisition (i) a pro forma balance sheet and pro
forma financial statements and a Compliance Certificate demonstrating that the
Borrowers would be in compliance with the financial covenants set forth in
Section 6.5 and the Permitted Acquisitions Leverage Ratio Requirement on a pro
forma basis after giving effect to such acquisition as if such acquisition had
occurred on the first day of the most recent period of four consecutive fiscal
quarters in respect of which the financial covenants have been tested in
accordance with Section 6.5 (as to any Permitted Acquisition, the “Permitted
Acquisition Measurement Period”) and stating that all the conditions provided
for under this definition will be satisfied upon consummation of such
acquisition, and (ii)  financial statements of the acquired entity for the most
recent fiscal year then ended, which such financial statements shall be audited
by an independent certified public accounting firm unless Agent in its sole
discretion exercised in its Permitted Discretion shall agree otherwise, plus any
interim financial statements for such acquired entity that may be available, all
in form and substance reasonably acceptable to Agent.  For the avoidance of any
doubt, for purposes of this paragraph (h) and the pro forma calculation of the
financial covenants set forth in Section 6.5 and the Permitted Acquisitions
Leverage Ratio Requirement provided for herein, all calculations of Consolidated
EBITDA shall be made without giving effect to the provisions of the last two
sentences of the definition of Consolidated EBITDA or clause (a) of the
definition of Consolidated Net Income;

 
27

--------------------------------------------------------------------------------

 
 
(i)           no assets acquired in any such transaction(s) shall be included in
the Formula Amount until Agent has received a field examination and/or appraisal
of such assets, in form and substance acceptable to Agent;
 
(j)           no Default or Event of Default shall have occurred or will occur
after giving pro forma effect to such acquisition; and
 
(k)          all transactions in connection with such acquisition shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable governmental authorization
 
For the purposes of calculating Undrawn Availability under this definition, any
assets being acquired in the proposed acquisition shall be included in the
Formula Amount on the date of closing so long as Agent has received an audit or
appraisal of such assets as set forth in clause (i) above and so long as such
assets satisfy the applicable eligibility criteria.
 
“Permitted Acquisitions Leverage Ratio Requirement” shall mean, in connection
with any Permitted Acquisition, that Borrowers shall have a pro forma
Consolidated Leverage Ratio (as defined below) as at the last day of any
applicable Permitted Acquisition Measurement Period (as defined in clause (h) of
the definition of Permitted Acquisitions) no greater than the ratio set forth
below opposite the last fiscal quarter in such Permitted Acquisition Measurement
Period:
 
Fiscal Quarter
 
Consolidated Leverage
Ratio
     
June 30, 2011
 
4.75:1.00
     
September 30, 2011
 
4.50:1.00
     
December 31, 2011
 
4.25:1.00
     
March 31, 2012
 
4.00:1.00
     
June 30, 2012
 
3.75:1.00
     
September 30, 2012
 
3.50:1.00
     
December 31, 2012
 
3.50:1.00
     
March 31, 2013
 
3.50:1.00
     
June 30, 2013
 
3.25:1.00
     
September 30, 2013
 
3.25:1.00
     
December 31, 2013
 
3.25:1.00


 
28

--------------------------------------------------------------------------------

 


March 31, 2014
 
3.25:1.00
     
June 30, 2014
 
3.25:1.00
     
September 30, 2014
 
3.25:1.00
     
December 31, 2014
 
3.25:1.00
     
March 31, 2015
 
3.25:1.00
     
June 30, 2015
 
3.25:1.00
     
September 30, 2015
 
3.25:1.00
     
December 31, 2015
 
3.25:1.00
     
March 31, 2016
 
3.00:1.00
     
June 30, 2016
 
3.00:1.00
     
September 30, 2016
 
3.00:1.00
     
December 31, 2016
 
3.00:1.00
     
March 31, 2017
 
3.00:1.00
     
June 30, 2017
 
3.00:1.00
     
September 30, 2017
 
3.00:1.00
     
December 31, 2017
 
3.00:1.00
     
March 31, 2018
  
3.00:1.00

 
For purposes of this definition,(i) “Consolidated Leverage Ratio” shall mean as
at the last day of any period, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period; all calculated for Borrowers on
a Consolidated Basis in accordance with GAAP, and (ii) “Consolidated Total Debt”
shall mean, at any date, the aggregate principal amount of all Indebtedness
(excluding any Earn-Out Indebtedness obligations the payment of which are, as of
such date, subject to the satisfaction and/or occurrence of any conditions other
than the passage of time or giving of notice) at such date calculated for
Borrowers on a Consolidated Basis in accordance with GAAP.
 
“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.

 
29

--------------------------------------------------------------------------------

 

“Permitted Earn-Out Obligations” shall mean, collectively, obligations under any
Earn-Out Indebtedness which are (i) incurred in connection with a Permitted
Acquisition, and (ii) are subject to terms pursuant to which payments in respect
thereof  may accrue but shall not be payable in cash either (x) during the
period of the continuance of any Event of Default or (y) during any period when
Borrowers shall have Undrawn Availability and five day average Undrawn
Availability of less than the Undrawn Availability Minimum Amount either
immediately prior to or after giving effect to any such payment, provided that
such payments may be payable in cash if and when all such periods have ended.
 
“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) [RESERVED]; (d) deposits
or pledges to secure obligations under worker’s compensation, social security or
similar laws, or under unemployment insurance; (e) deposits or pledges to secure
bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of like nature arising in the Ordinary Course of Business; (f)
Liens arising by virtue of the rendition, entry or issuance against any Borrower
or any Subsidiary, or any property of any Borrower or any Subsidiary, of any
judgment, writ, order, or decree to the extent the rendition, entry, issuance or
continued existence of such judgment, writ, order or decree (or any event or
circumstance relating thereto) has not resulted in the occurrence of an Event of
Default under Section 10.6 hereof; (g) mechanics’, workers’, materialmen’s or
other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not more than 30 days overdue or which are being Properly
Contested; (h) Liens placed upon fixed assets hereafter acquired to secure
Indebtedness incurred to pay any portion of the purchase price thereof, provided
that any such lien shall not encumber any other property of any Borrower and
such Indebtedness shall be permitted under the terms of Section 7.8(ii); (i)
other Liens incidental to the conduct of any Borrower’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and which do not
in the aggregate materially detract from Agent’s or Lenders’ rights in and to
the Collateral or the value of any Borrower’s property or assets or which do not
materially impair the use thereof in the operation of any Borrower’s business;
(j) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other charges or encumbrances, in each case, which
do not interfere in any material respect with the Ordinary Course of Business of
the Borrowers and their Subsidiaries; (k) Liens disclosed on Schedule 1.2
provided that such Liens shall secure only those obligations which they secure
on the Closing Date and any refinancing thereof and shall not subsequently apply
to any other property or assets of any Borrower other than the property and
assets to which they apply as of the Closing Date, (l) Liens on the Collateral
securing the Term Debt Indebtedness and any Permitted Refinancing thereof to the
extent and only so long as such Liens are subject to and in accordance with the
terms and conditions of the Intercreditor Agreement, (m) Liens on the DIRECTV
Inventory created under the DIRECTV/DirectSat Contract and (n) Liens on fixed
assets of Borrowers securing Indebtedness permitted under Section 7.8(viii)
hereof, provided that under no circumstances shall any such Indebtedness be
secured by any Liens on any Receivables, Inventory, proceeds of Receivables or
Inventory, deposit accounts or any other ABL Priority Collateral belonging to
such Person being acquired and/or to any Borrower or Guarantor.

 
30

--------------------------------------------------------------------------------

 

“Permitted Foreign Operating Subsidiaries” shall mean, collectively, WireComm
Systems (2008), Inc., a corporation organized under the laws of the province of
Ontario, Canada, and UniTek Canada, Inc., a corporation organized under the laws
of the province of Ontario, Canada.
 
“Permitted Refinancing” shall mean any refinancing of the Term Debt Indebtedness
incurred in accordance with the Intercreditor Agreement and the restrictions of
clause (iv) of Section 7.8, provided that, (i) the amendments to the Term Debt
Documents pursuant to and in connection with such refinancing shall be in
compliance with the provisions of Section 7.22 and (ii) the lenders providing
such refinancing and/or agent or representative for such lenders have
acknowledged in writing (in form and substance reasonably satisfactory to Agent)
that such lenders and such agent/representative and all Liens securing such
refinancing shall be bound by and subject to the terms and conditions of the
Intercreditor Agreement.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Pinnacle Acquisition” shall mean that certain asset acquisition by one or more
of the Borrowers pursuant to that certain Asset Purchase Agreement dated as of
March 30, 2011 between UniTek Parent as buyer and Pinnacle Wireless, Inc. and
certain others as sellers.
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan), maintained
for employees of any Borrower or any member of the Controlled Group or any such
Plan to which any Borrower or any member of the Controlled Group is required to
contribute.
 
“Pledge Agreement” shall mean, collectively, (i) that certain Collateral Pledge
Agreement executed by UniTek Parent in favor of Agent dated as of the Closing
Date, (ii) that certain Collateral Pledge Agreement executed by UniTek Holdings
in favor of Agent dated as of the Closing Date, (iii) that certain Collateral
Pledge Agreement executed by UniTek MidCo in favor of Agent dated as of the
Closing Date, (iv) that certain Collateral Pledge Agreement executed by UniTek
Acquisition in favor of Agent dated as of the Closing Date, (v) that certain
Collateral Pledge Agreement executed by UniTek USA in favor of Agent dated as of
the Closing Date, and (vi) any other pledge agreements executed subsequent to
the Closing Date by any other Person to secure the Obligations, as any such
agreement may be amended, modified, supplemented, restated or replaced from time
to time.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

 
31

--------------------------------------------------------------------------------

 

“Project Receivables” shall mean all Receivables of Borrowers arising out of the
sale of goods and/or provision  of services which represent only a portion or
percentage of the goods and/or services to be sold and provided to the
applicable Customer pursuant to the applicable purchase order or contract
between such Borrower and such Customer and which have not yet been billed and
invoiced to the applicable Customer.
 
“Project Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y) hereof.
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof: (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
“Published  Rate”  shall mean the rate of interest published each Business Day
in the Wall Street Journal “Money Rates” listing under the  caption  “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
selected by the Agent).
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“Ratable Share” shall mean the proportion that a Lender's Revolving Commitment
Percentage bears to the Revolving Commitment Percentages, provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, "Ratable Share" shall
mean the percentage of the aggregate Revolving Commitment Percentages
(disregarding any Defaulting Lender's Revolving Commitment Percentages)
represented by such Lender's Revolving Commitment Percentage.  If the Revolving
Commitment Percentages have terminated or expired, the Ratable Share shall be
determined based upon the Revolving Commitment Percentages most recently in
effect, giving effect to any assignments.

 
32

--------------------------------------------------------------------------------

 
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.5 hereto or which
is hereafter owned or leased by any Borrower.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
 
“Reference Period” shall have the meaning set forth in the definition of
“Consolidated EBITDA.”
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than sixty-six and two-thirds percent (66.66%) of (a) the sum of the
aggregate amount of the Revolving Credit Commitments of the Lenders (excluding
any Defaulting Lender) or, (b) after the termination of the Revolving Credit
Commitments, the sum of (x) the outstanding Revolving Advances and (y) the
Maximum Undrawn Amount of all outstanding Letters of Credit multiplied by the
Revolving Credit Commitments of all Lenders as most recently in effect excluding
any Defaulting Lender; provided, however, if there are fewer than three (3)
Lenders, Required Lenders shall mean all Lenders (excluding any Defaulting
Lender).
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances made other than Swing Loans and Letters
of Credit.

 
33

--------------------------------------------------------------------------------

 

“Revolving Commitment Percentage” of any Lender shall mean the Revolving
Commitment Percentage set forth below such Lender’s name on the signature page
hereof as same may be adjusted upon any assignment by or to a Lender pursuant to
Section 16.3(c) or (d) hereof or upon any Borrower Revolver Increase pursuant to
Section 2.24.
 
“Revolving Commitment Amount” of any Lender shall mean the Revolving Commitment
Amount set forth below such Lender’s name on the signature page hereof as same
may be adjusted upon any assignment by or to a Lender pursuant to Section
16.3(c) or (d) hereof or upon any Borrower Revolver Increase pursuant to Section
2.24 in which such Lender shall participate.
 
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof, as any such note may be amended, modified,
supplemented, restated or replaced from time to time.
 
“Revolving Lender” shall mean each Lender who has a commitment to make Revolving
Advances (or who holds any outstanding Revolving Advances) and shall include
each Person which becomes a Transferee, successor or assign of any Revolving
Lender.


“Revolving Interest Rate” shall mean, (a) with respect to Revolving Advances
that are Domestic Rate Loans, an interest rate per annum equal to the sum of the
appropriate Applicable Margin plus the Alternate Base Rate and (b) with respect
to Revolving Advances that are Eurodollar Rate Loans, an interest rate per annum
equal to the sum of the appropriate Applicable Margin plus the Eurodollar Rate.


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 2.24 New Lender” shall have the meaning set forth in Section 2.24(a).
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement” shall have the meaning set forth in Section 2.4(d).
 
“Settlement Date” shall have the meaning set forth in Section 2.4(d).
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Subordinated Debt” shall mean, collectively, any and all unsecured Indebtedness
for borrowed money incurred by any one or more Borrowers that is subordinated in
favor of the payment in full of all Obligations on terms and conditions
(including without limitation subordination terms (including any terms regarding
the cash payment of interest) and provisions regarding enforcement standstills)
acceptable to Agent in its discretion pursuant to a subordination agreement
executed and delivered by the holders of such Indebtedness that is satisfactory
in both form and substance to Agent in its discretion.

 
34

--------------------------------------------------------------------------------

 
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower; provided that Subsidiary Stock with
respect to any Foreign Subsidiary shall be limited to sixty-five percent (65%)
of the voting Equity Interest and one hundred percent (100%) of non-voting
Equity Interests of such Foreign Subsidiary.
 
“Swing Loan Facility” shall mean PNC's right and option to make Swing Loans to
the Borrower pursuant to Section 2.4 hereof in an aggregate principal amount up
to the Maximum Swing Loan Amount.
 
“Swing Loan Lender” shall mean PNC, in its capacity as Lender of the Swing
Loans.
 
“Swing Loan Note” shall mean, collectively, the promissory notes referred to in
Section 2.4(a) hereof, as any such note may be amended, modified, supplemented,
restated or replaced from time to time.
 
“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with in Section 2.4(a)(i) hereof.
 
Swing Loans shall mean collectively Advances made by PNC to Borrowers pursuant
to Section 2.4 and 2.20(c) hereof.
 
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Term Debt Agent” shall mean FBR Capital Markets LT, Inc. in its capacity as the
“Administrative Agent” under the Term Debt Documents, together with its
successors and assigns in such capacity including any and all successor
“Administrative Agent(s)” appointed in accordance with the Term Debt Credit
Agreement; provided that, upon and after any Permitted Refinancing of the Term
Debt Indebtedness, the term “Term Debt Agent” shall mean, collectively (if
applicable), the administrative and collateral agent(s) and/or lender
representative(s) under such Permitted Refinancing (together with their
successors and assigns in such capacity).
 
“Term Debt Credit Agreement” shall mean that certain Credit Agreement between
UniTek Parent, Term Debt Agent and Term Debt Lenders, as it may be amended,
modified, supplemented, restated or replaced from time to time; provided that,
upon and after any Permitted Refinancing of the Term Debt Indebtedness, the term
“Term Debt Credit Agreement” shall mean the credit agreement for such
refinancing (as it may be amended, modified, supplemented, restated or replaced
from time to time).
 
“Term Debt Creditors” shall mean, collectively, the Term Debt Agent and the Term
Debt Lenders.

 
35

--------------------------------------------------------------------------------

 
 
“Term Debt Documents” shall mean, collectively, the Term Debt Credit Agreement
and all other material instruments, agreements and documents executed in
connection therewith (specifically including the Guarantee and Collateral
Agreement (as defined in the Term Debt Credit Agreement)), as each such document
may be amended, modified, supplemented, restated or replaced from time to time,
but excluding any fee letters, engagement letters and similar agreements;
provided that, upon and after any Permitted Refinancing of the Term Debt
Indebtedness, the term “Term Debt Documents” shall mean the credit agreement for
such refinancing and all such other material instruments, agreements and
documents executed in connection therewith (as each such document may be
amended, modified, supplemented, restated or replaced from time to time).
 
“Term Debt Lenders” shall mean, collectively, each financial institution or
other Person that is a “Lender” under the Term Debt Documents and each other
Person to whom any “Obligation” (as defined in the Guarantee and Collateral
Agreement referred to in the Term Debt Credit Agreement) is owed, together with
the successors and assigns of each of them; provided that, upon and after any
Permitted Refinancing of the Term Debt Indebtedness, the term “Term Debt
Lenders” shall mean, collectively, the lenders providing such refinancing
(together with their successors and assigns in such capacity).
 
“Term Debt Indebtedness” shall mean the Indebtedness and other obligations and
liabilities of any Borrower (including guaranty Indebtedness and guarantee
obligations, reimbursement obligations, fees, costs, indemnification obligations
and post-petition amounts, whether or not allowed) evidenced by and/or arising
under the Term Debt Documents; provided that, upon and after any Permitted
Refinancing of such Indebtedness and other obligations and liabilities, the term
“Term Debt Indebtedness” shall mean such Indebtedness and other obligations and
liabilities as so refinanced.
 
“Term Debt Obligations Payment Date” shall have the meaning given to such term
in the Intercreditor Agreement.
 
“Term Debt Payments” shall mean and include all cash actually expended to make
payments of principal and interest on the Term Debt Indebtedness.
 
“Term Debt Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.
 
“Termination Event” shall mean: (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of any Borrower or any member of the Controlled Group from a
Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan; (v)
any event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or (b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; or (vi) the partial or complete withdrawal within the
meaning of Section 4203 or 4205 of ERISA, of any Borrower or any member of the
Controlled Group from a Multiemployer Plan.

 
36

--------------------------------------------------------------------------------

 
 
“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances.  “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions” shall have the meaning set forth in Section 5.5 hereof.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Unbilled Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y) hereof.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Revolving Advances
and Swing Loans plus (ii) all amounts due and owing to any Borrower’s trade
creditors which are outstanding sixty (60) days past their due date (excluding
retentions payable to subcontractors and held pursuant to the terms of the
contract or agreement with such subcontractor), plus (iii) fees and expenses for
which Borrowers are liable but which have not been paid or charged to Borrowers’
Account.
 
“Undrawn Availability Increased Minimum Amount” shall mean, as of any date, an
amount equal to twenty-six and two-thirds percent (26.66%) of the Maximum
Revolving Advance Amount as in effect on such date.
 
“Undrawn Availability Minimum Amount” shall mean, as of any date, an amount
equal to twenty percent (20%) of the Maximum Revolving Advance Amount as in
effect on such date.
 
“Undrawn Collateral Availability” at a particular date shall mean an amount
equal to (a) the Formula Amount minus (b) the sum of (i) the outstanding amount
of Revolving Advances and Swing Loans plus (ii) all amounts due and owing to any
Borrower’s trade creditors which are outstanding sixty (60) days past their due
date (excluding retentions payable to subcontractors and held pursuant to the
terms of the contract or agreement with such subcontractor), plus (iii) fees and
expenses for which Borrowers are liable but which have not been paid or charged
to Borrowers’ Account.
 
“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 
37

--------------------------------------------------------------------------------

 
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
1.3.           Uniform Commercial Code Terms.  All terms used herein and defined
in the Uniform Commercial Code as adopted in the State of New York from time to
time (the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein.  Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code.  To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
 
1.4.           Certain Matters of Construction.  The terms “herein”, “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph or subdivision.  All
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.  Any pronoun used shall be deemed to cover all
genders.  Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications, supplements or amendments
thereto, any and all restatements or replacements thereof and any and all
extensions or renewals thereof.  All references herein to the time of day shall
mean the time in New York, New York.  Unless otherwise provided, all financial
calculations shall be performed with Inventory valued on a first-in, first-out
basis.  Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation”.  A Default or Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders or all Lenders, as
applicable.  Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. Wherever the phrase “to the best of Borrowers’ knowledge” or words of
similar import relating to the knowledge or the awareness of any Borrower are
used in this Agreement or Other Documents, such phrase shall mean and refer to
(i) the actual knowledge of a senior officer of any Borrower or (ii) the
knowledge that a senior officer would have obtained if he had engaged in good
faith and diligent performance of his duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Borrower and a good faith attempt to ascertain the existence or accuracy of
the matter to which such phrase relates.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 
38

--------------------------------------------------------------------------------

 
 
1.5.        Accounting Change.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, negative covenants, standards or terms in
this Agreement, then Borrowers and the Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by Borrowers, the Agent and the
Required Lenders, all financial covenants, negative covenants, standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred.  “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
 
II.           REVOLVING CREDIT AND SWING LOAN FACILITIES.
 
2.1.        Revolving Advances.
 
(a)         Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Sections 2.1(b) and relying on the
representations and warranties herein set forth, each Revolving Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Revolving Lender’s
Revolving Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount less the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit and the aggregate principal balance of all outstanding Swing
Loans or (y) an amount equal to the sum of:
 
(i)           The sum of (x) up to eighty-five (85%), subject to the provisions
of Section 2.1(c) hereof (“Billed Receivables Advance Rate”), of Eligible
Receivables, plus (y) the lesser of (A) up to eighty percent (80%), subject to
the provisions of Section 2.1(c) hereof (“Project Receivables Advance Rate”) of
Eligible Project Receivables or (B) the Eligible Project Receivables Sublimit,
plus (z) the lesser of (A) up to eighty percent (80%), subject to the provisions
of Section 2.1(c) hereof (“Unbilled Receivables Advance Rate”, and together with
the Billed Receivables Advance Rate and the Project Receivables Advance Rate,
collectively, the “Advance Rates”), of Eligible Unbilled Receivables or (B) the
Eligible Unbilled Receivables Sublimit; provided that, notwithstanding anything
to the contrary provided for in the foregoing or in any other provision of this
Agreement, the sum of the amount under the foregoing clauses (y) and (z) shall
not under any circumstances exceed an amount equal to (I) the Eligible Project
Receivables Sublimit plus (II) the Eligible Unbilled Receivables Sublimit, minus

 
39

--------------------------------------------------------------------------------

 
 
(ii)           the aggregate Maximum Undrawn Amount of all outstanding Letters
of Credit, minus
 
(iii)          such reserves as Agent may reasonably deem proper and necessary
from time to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) minus (y) Section
2.1 (a)(y)(ii) and (iii) at any time and from time to time shall be referred to
as the “Formula Amount”.  The Revolving Advances shall be evidenced by one or
more secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).
 
(b)         Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
Permitted Discretion; provided that, Agent shall give Borrowing Agent three (3)
days prior written notice of its intention to decrease the Advance Rates.  Each
Borrower consents to any such increases or decreases and acknowledges that
decreasing the Advance Rates or increasing or imposing reserves may limit or
restrict Advances requested by Borrowing Agent.  The rights of Agent under this
subsection are subject to the provisions of Section 16.2(b).
 
2.2.        Procedure for Requesting Revolving Advances; Procedures for
Selection of Applicable Interest Rates.
 
(a)         Borrowing Agent on behalf of any Borrower may notify Agent prior to
10:00 a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges, costs or expenses under this Agreement
or any Other Document, or with respect to any other Obligation, become due and
payable, this, same shall be deemed a request for a Revolving Advance maintained
as a Domestic Rate Loan as of the date such payment is due and payable, in the
amount required to pay in full such interest, fee, charge, costs, expenses or
Obligation under this Agreement or any other agreement with Agent or Lenders,
and such request shall be irrevocable, and such deemed request shall be deemed
binding on Borrowers and Revolving Lenders shall be obliged to fund their
respective Revolving Commitment Percentages of the same regardless of whether
any of the conditions under Sections 8.2 or 2.2 shall not be satisfied at such
time or whether the revolving credit commitments of the Revolving Lenders
hereunder shall have otherwise been terminated at such time.

 
40

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan for any Advance
(other than a Swing Loan), Borrowing Agent shall give Agent written notice by no
later than 10:00 a.m. on the day which is three (3) Business Days prior to the
date such Eurodollar Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount on the date of such Advance to be borrowed, which amount shall be
in a minimum amount of $500,000 and in integral multiples of $100,000
thereafter, and (iii) the duration of the first Interest Period
therefor.  Interest Periods for Eurodollar Rate Loans shall be for one, two or
three months; provided, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless such day
falls in the next succeeding calendar month in which case the Interest Period
shall end on the next preceding Business Day.  No Eurodollar Rate Loan shall be
made available to any Borrower during the continuance of a Default or an Event
of Default.  After giving effect to each requested Eurodollar Rate Loan,
including those which are converted from a Domestic Rate Loan under Section
2.2(d), there shall not be outstanding more than five (5) Eurodollar Rate Loans,
in the aggregate.
 
(c)           Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 10:00 a.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.
 
(d)           Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.

 
41

--------------------------------------------------------------------------------

 

(e)           At its option and upon written notice given prior to 10:00 a.m. at
least three (3) Business Days’ prior to the date of such prepayment, any
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment.  Such Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment.  In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, such Borrower shall indemnify Agent and Lenders therefor
in accordance with Section 2.2(f) hereof.
 
(f)           Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g)           Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be cancelled and Borrowers shall, if any affected Eurodollar
Rate Loans are then outstanding, promptly upon request from Agent, either pay
all such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type.  If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan.  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
 
2.3.        Disbursement of Advance Proceeds.  All Advances shall be disbursed
from whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  During the Term,
Borrowers may use the Revolving Advances and Swing Loans by borrowing, prepaying
and reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent
Revolving Lenders make such Revolving Advances, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Revolving Advances deemed to
have been requested by any Borrower, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.  The proceeds of
each Swing Loan advanced by Swing Loan Lender pursuant to Section 2.4 hereof
shall be made available to the applicable Borrower on the day so requested by
way of credit to such Borrower’s operating account at PNC, or such other bank as
Borrowing Agent may designate following notification to Agent, in immediately
available federal funds or other immediately available funds.

 
42

--------------------------------------------------------------------------------

 
 
2.4.        Swing Loans.
 
(a)           Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to minimize the
transfer of funds between Lenders and Agent for administrative convenience,
Agent, Revolving Lenders and Swing Loan Lender agree that in order to facilitate
the administration of this Agreement,  Swing Loan Lender may, at its election
and option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (“Swing Loans”) available to Borrowers as
provided for in this Section 2.4 at any time or from time to time after the date
hereof to, but not including, the expiration of the Term, in an aggregate
principal amount up to but not in excess of the Maximum Swing Loan Advance
Amount, provided that the outstanding aggregate principal amount of Swing Loans
and the Revolving Advances at any one time outstanding shall not exceed an
amount equal to the lesser of (i) the Maximum Revolving Advance Amount less the
Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula
Amount.  All Swing Loans shall be Domestic Rate Loans only.  Borrowers may
borrow, repay and reborrow Swing Loans and Swing Loan Lender may make Swing
Loans as provided in this Section 2.4 during the period between  Settlement
Dates.   All Swing Loans shall be evidenced by a secured promissory note (the
“Swing Loan Note”) substantially in the form attached hereto as Exhibit
2.4(a).  Swing Loan Lender’s agreement to make Swing Loans under this Agreement
is cancelable at any time for any reason whatsoever and the making of Swing
Loans by Swing Loan Lender from time to time shall not create any duty or
obligation, or establish any course of conduct, pursuant to which Swing Loan
Lender shall thereafter be obligated to make Swing Loans in the future.
 
(b)           Upon either (x) any request by Borrowing Agent for a Revolving
Advance made pursuant to Section 2.2(a) hereof or (y) the occurrence of any
deemed request by Borrowers for a Revolving Advance pursuant to the provisions
of the last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in
its sole discretion, to have such request or deemed request  treated as a
request for a Swing Loan, and may advance same day funds to Borrowers as a Swing
Loan; provided that notwithstanding anything to the contrary provided for
herein, Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender
has been notified by Agent or by Required Lenders that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the commitments of Revolving Lenders to make Revolving Advances
hereunder have been terminated for any reasons.

 
43

--------------------------------------------------------------------------------

 

(c)           Upon the making of a Swing Loan Advance (whether before or after
the occurrence of a Default or Event of Default and regardless of whether a
Settlement has been requested with respect to such Swing Loan), each Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage.  Swing Loan Lender or
Agent may, at any time, require Revolving Lenders to fund their
participations.  From and after the date, if any, on which any Revolving Lender
is required to fund, and funds, its participation in any Swing Loans purchased
hereunder, Agent shall promptly distribute to such Revolving Lender its
Revolving Credit Percentage of all payments of principal and interest and all
proceeds of Collateral received by Agent in respect of such Swing Loan; provided
that no Revolving Lender shall be obligated in any event to make Revolving
Advances in an amount in excess of its Revolving Commitment Amount minus its
Ratable Share of the Maximum Undrawn Amount of all outstanding Letters of
Credit.
 
Agent, on behalf of Swing Loan Lender, shall demand settlement (a “Settlement”)
with Revolving Lenders on at least a weekly basis or on any more frequent date
that Agent elects or Swing Loans Lender at its option exercisable for any reason
whatsoever may request, by notifying Revolving Lenders of such requested
Settlement by facsimile, telephone or electronic transmission no later than
12:00 Noon on the date of such requested Settlement (the “Settlement
Date”).  Each Revolving Lender shall transfer the amount of such Revolving
Lender’s Ratable Share of the outstanding principal amount of the applicable
Swing Loan (plus, if Swing Loan Lender so requests, accrued interest thereon)
with respect to which Settlement is requested to Agent, to such account of Agent
as Agent may designate, not later than 3:00 p.m. on such Settlement
Date.  Revolving Advances made pursuant to the preceding sentences shall bear
interest at the interest rate applicable to Revolving Advances consisting of
Domestic Rate Loans and shall be deemed to have been properly requested in
accordance with Section 2.2(a) without regard to any of the requirements of that
provision; provided that,  Settlements may occur during the existence of a
Default or Event of Default and whether or not the applicable conditions
precedent set forth in Section 8.2 have then been satisfied or the revolving
credit commitments of the Revolving Lenders hereunder shall have otherwise been
terminated at such time.  Such amounts transferred to Agent shall be applied
against the Swing Loans and shall constitute Revolving Advances of such
Revolving Lenders.  If any such amount is not transferred to Agent by any
Revolving Lender on such Settlement Date, Swing Loan Lender shall be entitled to
recover such amount on demand together with interest thereon as specified in
Section 2.20(c)(ii).
 
2.5.        Maximum Advances.  The aggregate balance of Revolving Advances plus
Swing Loans outstanding at any time shall not exceed the lesser of (a) the
Maximum Revolving Advance Amount less the aggregate Maximum Undrawn Amount of
all issued and outstanding Letters of Credit or (b) the Formula Amount.
 
2.6.        Repayment of Advances.
 
(a)           The Revolving Advances and Swing Loans shall be due and payable in
full on the last day of the Term subject to earlier prepayment and to
acceleration upon an Event of Default as herein provided and, in the case of
Swing Loans, subject to Section 2.20(c)(iv).

 
44

--------------------------------------------------------------------------------

 

(b)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received.  In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, all
items of payment shall be deemed applied by Agent on account of the Obligations
one (1) Business Day after (i) the Business Day following Agent’s receipt of
such payments via wire transfer or electronic depository check or (ii) in the
case of payments received by Agent in any other form, the Business Day such
payment constitutes good funds in Agent’s account.  Agent is not, however,
required to credit Borrowers’ Account for the amount of any item of payment
which is unsatisfactory to Agent and Agent may charge Borrowers’ Account for the
amount of any item of payment which is returned to Agent unpaid.
 
(c)           All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office for the account of Swing Loan Lender with respect to the Swing
Loans and for the ratable accounts of the Lenders with respect to the Revolving
Advances not later than 1:00 P.M. on the due date therefor in lawful money of
the United States of America in federal funds or other funds immediately
available to Agent.  Agent shall have the right to effectuate payment on any and
all Obligations due and owing hereunder by charging Borrowers’ Account or by
making Advances as provided in Section 2.2 hereof.
 
(d)           Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
 
2.7.        Repayment of Excess Advances.  The aggregate balance of Revolving
Advances, Swing Loans and/or Advances taken as a whole outstanding at any time
in excess of the maximum amount of Revolving Advances, Swing Loans and/or
Advances (as applicable) permitted hereunder shall be immediately due and
payable without the necessity of any demand, at the Payment Office, whether or
not a Default or Event of Default has occurred.
 
2.8.        Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.

 
45

--------------------------------------------------------------------------------

 

2.9.        Letters of Credit.  Subject to the terms and conditions hereof,
Agent shall issue or cause the issuance of standby letters of credit (“Letters
of Credit”) for the account of any Borrower except to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances and Swing Loans plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the sum of the Formula Amount (calculated without the deduction
otherwise provided for under Section 2.1(a)(y)(iii)).  The Maximum Undrawn
Amount of outstanding Letters of Credit shall not exceed in the aggregate at any
time the Letter of Credit Sublimit.  All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans consisting of
Revolving Advances and shall bear interest at the applicable Contract Rate;
Letters of Credit that have not been drawn upon shall not bear interest (but
fees shall accrue in respect of outstanding Letters of Credit as provided in
Section 3.2 hereof).
 
2.10.      Issuance of Letters of Credit.
 
(a)           Borrowing Agent, on behalf of Borrowers, may request Issuer to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office and to Issuer, prior to 10:00 a.m., at least three (3)  Business
Days prior to the proposed date of issuance, Issuer’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent and Issuer; and, such other certificates, documents and other papers
and information as Agent and Issuer may reasonably request.  Borrowing Agent, on
behalf of Borrowers, also has the right to give instructions and make agreements
with respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent and
Issuer upon any amendment, extension or renewal of any Letter of Credit.  Issuer
shall not issue any requested Letter of Credit if such Issuer has received
notice from Agent or any Lender that one or more of the applicable conditions
set forth in Section 8.2 of this Agreement have not been satisfied or the
commitments of Lenders to make Revolving Advances hereunder have been terminated
for any reason.
 
(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and (ii)
have an expiry date not later than twelve (12) months after such Letter of
Credit’s date of issuance and in no event later than the last day of the
Term.  Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued (the
“UCP”) or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590) (the “ISP98 Rules”), and any subsequent
revision thereof at the time a standby Letter of Credit is issued, as determined
by Issuer, and each trade Letter of Credit shall be subject to the UCP.
 
(c)           Agent shall use its reasonable efforts to notify Revolving Lenders
of the request by Borrowing Agent for a Letter of Credit hereunder.

 
46

--------------------------------------------------------------------------------

 

2.11.      Requirements For Issuance of Letters of Credit.
 
(a)           Borrowing Agent shall authorize and direct Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit.  If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any acceptance thereof.
 
(b)           In connection with all Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and be continuing, (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances, (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Issuer or Issuer’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
or Issuer’s name, or in the name of Issuer’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof.  Neither Issuer nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Issuer’s or its attorney’s willful misconduct or gross
negligence.  This power, being coupled with an interest, is irrevocable as long
as any Letters of Credit remain outstanding.
 
2.12.      Disbursements, Reimbursement.
 
(a)           Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from Issuer a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Revolving Lender’s Revolving
Commitment Percentage of the Maximum Face Amount of such Letter of Credit (as in
effect from time to time) and the amount of such drawing, respectively.
 
(b)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Issuer will promptly notify Borrowing
Agent.  Regardless of whether Borrowing Agent shall have received such notice,
the Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
Noon on each date that an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer.  In the event Borrowers fail to reimburse Issuer for the full amount of
any drawing under any Letter of Credit by 12:00 Noon on the Drawing Date, Issuer
will promptly notify each Revolving Lender thereof, and Borrowers shall be
deemed to have requested that a Revolving Advance maintained as a Domestic Rate
Loan be made by the Revolving Lenders to be disbursed on the Drawing Date under
such Letter of Credit, and Lenders shall be unconditionally obligated to fund
such Revolving Advance (whether or not the conditions specified in Section 8.2
are then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.12(c) immediately below.  Any notice given by Issuer pursuant to this Section
2.12(b) may be oral if promptly confirmed in writing; provided that the lack of
such a confirmation shall not affect the conclusiveness or binding effect of
such notice.

 
47

--------------------------------------------------------------------------------

 
 
(c)           Each Revolving Lender shall upon any notice pursuant to Section
2.12(b) make available to Issuer an amount in immediately available funds equal
to its Revolving Commitment Percentage of the amount of the drawing, whereupon
the participating Revolving Lenders shall (subject to Section 2.12(d)) each be
deemed to have made a Revolving Advance maintained as a Domestic Rate Loan to
Borrowers in that amount.  If any Revolving Lender so notified fails to make
available to Issuer the amount of such Revolving Lender’s Revolving Commitment
Percentage of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Revolving Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Revolving Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three days following the Drawing Date and (ii) at a rate per
annum equal to the rate applicable to Revolving Advances maintained as a
Domestic Rate Loans on and after the fourth day following the Drawing
Date.  Issuer will promptly give notice of the occurrence of the Drawing Date,
but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Revolving Lender from its obligation under this Section
2.12(c), provided that such Revolving Lender shall not be obligated to pay
interest as provided in Section 2.12(c) (i) and (ii) until and commencing from
the date of receipt of notice from Issuer of a drawing.
 
(d)           With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.12(b), because of Borrowers’
failure to satisfy the conditions set forth in Section 8.2 hereof (other than
any notice requirements) or for any other reason, Borrowers shall be deemed to
have incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in
the amount of such drawing. Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate
Loan.  Each Revolving Lender’s payment to Agent pursuant to Section 2.12(c)
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Revolving Lender in satisfaction of its Participation Commitment under this
Section 2.12.
 
(e)           Each Revolving Lender’s Participation Commitment shall continue
until the last to occur of any of the following events: (x) Issuer ceases to be
obligated to issue or cause to be issued Letters of Credit hereunder; (y) no
Letter of Credit issued or created hereunder remains outstanding and
uncancelled; and (z) all Persons (other than the Borrowers) have been fully
reimbursed for all payments made under or relating to Letters of Credit.
 
2.13.      Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Issuer as Issuer under the Letter of Credit with respect to which
any Revolving Lender has made a Participation Advance to Agent, or (ii) in
payment of interest on such a payment made by Issuer or Agent under such a
Letter of Credit, Agent will pay to each Revolving Lender, in the same funds as
those received by Agent, the amount of such Revolving Lender’s Revolving
Commitment Percentage of such funds, except Agent shall retain the amount of the
Revolving Commitment Percentage of such funds of any Revolving Lender that did
not make a Participation Advance in respect of such payment by Agent.

 
48

--------------------------------------------------------------------------------

 
 
(b)           If Issuer or Agent is required at any time to return to any
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any insolvency proceeding, any portion of the payments made by Borrowers to
Issuer or Agent pursuant to Section 2.13(a) in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each Revolving  Lender
shall, on demand of Agent, forthwith return to Issuer or Agent the amount of its
Revolving Commitment Percentage of any amounts so returned by Issuer or Agent
plus interest at the Federal Funds Effective Rate.
 
2.14.      Documentation.  Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.15.      Determination to Honor Drawing Request.  In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
 
2.16.      Nature of Participation and Reimbursement Obligations.  Each
Revolving Lender’s obligation in accordance with this Agreement to make the
Revolving Advances or Participation Advances as a result of a drawing under a
Letter of Credit, and the obligations of Borrowers to reimburse Issuer upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Section
2.16 under all circumstances, including the following circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Issuer, Agent, any Borrower or any other
Person, or which Borrower may have against Agent, any Lender or any other
Person, or for any reason whatsoever;
 
(ii)           the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Revolving Lenders to make Participation Advances under
Section 2.12;

 
49

--------------------------------------------------------------------------------

 
 
(iii)         any lack of validity or enforceability of any Letter of Credit;
 
(iv)         any claim of breach of warranty that might be made by Borrower or
any Revolving Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower or any Revolving Lender may have at any time
against a beneficiary, any successor beneficiary or any transferee of any Letter
of Credit or the proceeds thereof (or any Persons for whom any such transferee
may be acting), Issuer, Agent or any Revolving Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Borrower or any Subsidiaries of such Borrower and the beneficiary for which any
Letter of Credit was procured);
 
(v)          the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Issuer or any of Issuer’s Affiliates has been notified thereof;
 
(vi)         payment by Issuer under any Letter of Credit against presentation
of a demand, draft or certificate or other document which is forged or does not
fully comply with the terms of such Letter of Credit (provided that the
foregoing shall not excuse Issuer from any obligation under the terms of any
applicable Letter of Credit to require the presentation of documents that on
their face appear to satisfy any applicable requirements for drawing under such
Letter of Credit prior to honoring or paying any such draw);
 
(vii)        the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)       any failure by the Issuer or any of Issuer’s Affiliates to issue
any Letter of Credit in the form requested by Borrowing Agent, unless the Issuer
has received written notice from Borrowing Agent of such failure within three
(3) Business Days after the Issuer shall have furnished Borrowing Agent a copy
of such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
 
(ix)          any Material Adverse Effect;
 
(x)           any breach of this Agreement or any Other Document by any party
thereto;
 
(xi)          the occurrence or continuance of an insolvency proceeding with
respect to any Borrower or any Guarantor;
 
(xii)         the fact that a Default or Event of Default shall have occurred
and be continuing;

 
50

--------------------------------------------------------------------------------

 
 
(xiii)        the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(xiv)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
2.17.      Indemnity.  In addition to amounts payable as provided in Section
16.5, each Borrower hereby agrees to protect, indemnify, pay and save harmless
Agent and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Agent or any of Agent’s Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (a) the gross negligence or willful misconduct of the
Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the Agent or any of
Agent’s Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).
 
2.18.      Liability for Acts and Omissions.  As between Borrowers and Issuer,
Agent and Lenders, each Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the respective
foregoing, Issuer shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Issuer shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property, relating to a Letter of Credit.

 
51

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Issuer under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Issuer under any
resulting liability to any Borrower or any Lender.
 
2.19.      Additional Payments.  Any sums expended by Agent or any Lender due to
any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 4.15(e) hereof, may be charged to
Borrowers’ Account as a Revolving Advance and added to the Obligations, and
Borrowers shall be deemed to have authorized such charge and Lenders shall be
obliged to fund their respective Revolving Commitment Percentages of the same
regardless of whether any of the conditions under Sections 8.2 or 2.2 shall not
be satisfied at the time such sum is expended or whether the revolving credit
commitments of the Lenders hereunder shall have otherwise been terminated at
such time.
 
2.20.      Manner of Borrowing and Payment.
 
(a)           Each borrowing of Revolving Advances shall be advanced according
to the applicable Ratable Shares of Revolving Lenders (subject to the express
provisions of Section 2.23).  Each borrowing of a Swing Loan shall be advanced
by the Swing Loan Lender alone.

 
52

--------------------------------------------------------------------------------

 
 
(b)          Each payment (including each prepayment) by any Borrower on account
of the principal of and interest on the Revolving Advances, shall be applied to
the Revolving Advances according to the applicable Ratable Shares of Revolving
Lenders (subject to the express provisions of Section 2.23).  Each payment by
Borrowers on account of the principal and interest on Swing Loans shall be
applied to Swing Loans for the account of the Swing Loan Lender.   Except as
expressly provided herein, all payments (including prepayments) to be made by
any Borrower on account of principal, interest and fees shall be made without
set off or counterclaim and shall be made to Agent on behalf of the Lenders to
the Payment Office, in each case on or prior to 1:00 P.M.  in Dollars and in
immediately available funds.
 
(c)          Funding of Revolving Advances.
 
(i)           Subject to Swing Loan Lender’s option to fund all or any portion
of any Revolving Advance as a Swing Loan under Section 2.4, promptly after
receipt by Agent of a request for a Revolving Advance pursuant to Section
2.2(a), Agent shall notify Revolving Lenders of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Revolving Lenders of the requested Revolving Advance as determined by
Agent.  Each Revolving Lender shall remit the principal amount of each Revolving
Advance to Agent such that Agent is able to, and Agent shall, to the extent
Revolving Lenders have made funds available to it for such purpose and subject
to Section 8.2, fund such Revolving Advance to Borrower in U.S. Dollars and
immediately available funds in accordance with Section 2.3 prior to 1:00 p.m.,
on the applicable borrowing date; provided that if any Revolving Lender fails to
remit such funds to Agent in a timely manner, Agent may elect in its sole
discretion to fund with its own funds the Revolving Advance of such Revolving
Lender on such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.20(c)(ii).
 
(ii)           Unless Agent shall have received notice from a Revolving Lender
prior to the proposed date of any Revolving Advance that such Revolving Lender
will not make available to Agent such Lender’s Revolving Commitment Percentage
of such Revolving Advance, Agent may assume that such Revolving Lender has made
such share available on such date in accordance with Section 2.20(c)(i) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Revolving Lender has not in fact made its share of
the applicable Revolving Advance available to Agent, then the applicable
Revolving Lender and Borrowers severally agree to pay to Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers to but excluding
the date of payment to Agent, at (i) in the case of a payment to be made by such
Revolving Lender, the greater of the Federal Funds Effective Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
interest rate applicable to Revolving Advances consisting of Domestic Rate
Loans.  If such Revolving Lender pays its share of the applicable Revolving
Advance to Agent, then the amount so paid shall constitute such Revolving
Lender’s Revolving Advance.  Any payment by Borrowers shall be without prejudice
to any claim the Borrowers may have against a Revolving Lender that shall have
failed to make such payment to Agent.

 
53

--------------------------------------------------------------------------------

 
 
 (d)           If any Lender or Participant (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off and counterclaim) with respect to
such portion as fully as if such Lender were the direct holder of such portion,
and the obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.
 
2.21.      Voluntary Prepayments, Voluntary Commitment Reductions, Mandatory
Prepayments.
 
(a)           Borrowers shall have the right at its option from time to time to
prepay the Advances in whole or part without premium or penalty (except if and
to the extent applicable under Section 2.2(f)).  Whenever Borrowers desire to
prepay any part of the Advances, it shall provide a written prepayment notice to
the Agent by 1:00 p.m. at least one (1) Business Day prior to the date of
prepayment of the Revolving Advances or no later than 1:00 p.m. on the date of
prepayment of Swing Loans, setting forth the following information:  (i) the
date, which shall be a Business Day, on which the proposed prepayment is to be
made; (ii) a statement indicating the application of the prepayment between the
Revolving Advances and Swing Loans; and (iii) a statement indicating the
application of the prepayment between Advances which are Domestic Rate Loans and
Advances which are Eurodollar Rate Loans.  All prepayment notices shall be
irrevocable.  The principal amount of the Advances for which a prepayment notice
is given, together with interest on such principal amount except with respect to
Advances which are Domestic Rate Loans, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made.  If Borrowers prepay Advances that are Eurodollar Rate Loans, the
prepayment shall be applied to the Interest Periods in direct order of maturity.

 
54

--------------------------------------------------------------------------------

 

(b)           Borrowers shall have the right at its option from time to time to
reduce the Maximum Revolving Advance Amount without premium or penalty (except,
with respect to any voluntary prepayment of the Advances made in connection with
such reduction, if and to the extent applicable under Section 2.2(f)), provided
that (i) whenever Borrowers desire to effectuate any such reduction, it shall
provide a written notice to Agent of the effective date and amount of such
reduction by 1:00 p.m. at least three (3) Business Day prior to such effective
date, (ii) each such reduction must be in a minimum amount of $10,000,000 and an
integral multiple of $5,000,000, (iii) no such reduction may reduce the Maximum
Revolving Advance Amount to less than the Minimum Revolving Commitment Amount
and (iv) in the event the sum of the aggregate principal balance of all
outstanding Revolving Advances and Swing Loans plus the aggregate Maximum
Undrawn Amounts of all outstanding Letters of Credit on such effective date
shall exceed the Maximum Revolving Advance Amount as so reduced, Borrowers shall
make voluntary prepayments of the Revolving Advances and/or Swing Loans on such
effective date in at least the amount of such excess in accordance with the
provisions of Section 2.21(a).  Each such reduction of the Maximum Revolving
Advance Amount shall be made by reducing the Revolving Commitment Amount of each
Revolving Lender on a pro rata basis according to their respective Revolving
Commitment Percentages prior to such reduction and without any resultant change
to such Revolving Commitment Percentages.  All notices of a reduction to the
Maximum Revolving Advance Amount shall be irrevocable.
 
(c)           Subject to Section 4.3 hereof, when any Borrower sells or
otherwise disposes of any Collateral other than Inventory in the Ordinary Course
of Business, including receipt of the proceeds of any condemnation or
governmental taking with respect to any of the Collateral or any proceeds of any
property or casualty insurance upon any loss or destruction of any of the
Collateral, Borrowers shall repay the Advances in an amount equal to one hundred
percent (100%) of the net cash proceeds of such sale or disposition (i.e., gross
proceeds less the reasonable costs of such sales or other dispositions), such
repayments to be made without premium or penalty (except if and to the extent
applicable under Section 2.2(f)) and promptly but in no event more than one (1)
Business Day following receipt of such net cash proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent.  The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof.  Such repayments shall be applied  first, to the
outstanding principal balance of the outstanding Swing Loans and second, to the
remaining Advances (including cash collateralization of all Obligations relating
to any outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b)) in such order as Agent may determine, subject to Borrowers’
ability to reborrow Revolving Advances in accordance with the terms hereof and
without any permanent reduction of the Maximum Revolving Advance Amount.  Any
such prepayment applied to the Revolver Advances shall be applied first to
Domestic Rate Loans, then to Eurodollar Rate Loans (subject to the provisions of
Section 2.2(f)), and to the extent so applied to any Eurodollar Rate Loans, the
prepayment shall be applied to the Interest Periods in direct order of
maturity.  Notwithstanding anything to the contrary provided for in the
foregoing, prior to the Term Debt Obligations Payment Date, Borrowers shall not
be required to make any prepayment of the Obligations under this Section 2.21(c)
with the net cash proceeds of any such sale or disposition of any Collateral
that is Term Debt Priority Collateral that is permitted under the Term Debt
Documents as in effect on the date hereof; but further provided that, in the
event that Borrowers shall be required under the provisions of the Term Debt
Documents to use some or all of such net cash proceeds either (x) to make a
mandatory prepayment of the Term Debt Indebtedness or (y) as a reinvestment to
acquire or repair assets useful in Borrower’s business, any failure of Borrowers
to make such required prepayment of the Term Debt Indebtedness and/or such a
reinvestment, in either such case in accordance with such terms and conditions
of the Term Debt Documents, shall be deemed to be an Event of Default under
Section 10.11.

 
55

--------------------------------------------------------------------------------

 

(d)           If any Capital Stock or Indebtedness shall be issued or incurred
by any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.8), Borrowers shall repay the Advances in an amount equal to one
hundred percent (100%) of the net cash proceeds of such issuance or incurrence
(i.e., gross proceeds less the reasonable costs of such issuance or incurrence),
excluding any net cash proceeds of a Capital Stock issuance used to pay any part
of the consideration or transaction costs in connection with a Permitted
Acquisition, such repayments to be made without premium or penalty (except if
and to the extent applicable under Section 2.2(f)) and promptly but in no event
more than one (1) Business Day following receipt of such net cash proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent.  The
foregoing shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms and conditions hereof.  Such
repayments shall be applied first, to the outstanding principal balance of the
outstanding Swing Loans and second, to the remaining Advances (including cash
collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b)) in such order as
Agent may determine, subject to Borrowers’ ability to reborrow Revolving
Advances in accordance with the terms hereof and without any permanent reduction
of the Maximum Revolving Advance Amount.  Any such prepayment applied to the
Revolver Advances shall be applied first to Domestic Rate Loans, then to
Eurodollar Rate Loans (subject to the provisions of Section 2.2(f)), and to the
extent so applied to any Eurodollar Rate Loans, the prepayment shall be applied
to the Interest Periods in direct order of maturity.  Notwithstanding anything
to the contrary provided for in the foregoing, prior to the Term Debt
Obligations Payment Date, to the extent all or any portion of such net cash
proceeds of any such issuance or incurrence are required to be applied as a
mandatory prepayment of the Term Debt Indebtedness under the terms and
conditions of the Term Debt Documents, Borrowers may, and shall be deemed to be
in compliance with the provision of this Section 2.21(d) if Borrowers shall,
make such required prepayment of the Term Debt Indebtedness in accordance with
such terms and conditions of the Term Debt Documents.
 
2.22.      Use of Proceeds.
 
(a)           Borrowers shall apply the proceeds of Advances, along with the
proceeds of the Term Debt Indebtedness, to (i) repay existing Indebtedness, (ii)
pay fees and expenses relating to the Transactions, and (iii) provide ongoing
working capital financing for Borrowers (including to reimburse drawings under
Letters of Credit) and general corporate purposes.
 
(b)           Without limiting the generality of Section 2.22(a) above, neither
the Borrowers, any Guarantors nor any other Person which may in the future
become party to this Agreement or the Other Documents as a Borrower or
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of the Trading
with the Enemy Act.
 
2.23.      Defaulting Lender.  Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 
56

--------------------------------------------------------------------------------

 

(a)          except as otherwise expressly provided for in this Section 2.23,
Revolving Advances shall be incurred pro rata from the Non-Defaulting Lenders
based on their respective Revolving Commitment Percentages, and no Revolving
Commitment Percentage of any Lender or any pro rata share of any Revolving
Advances required to be advanced by any Lender shall be increased as a result of
any Lender becoming a Defaulting Lender.  Amounts received in respect of
principal of any Revolving Advances shall be applied to reduce the Revolving
Advances of each Revolving Lender (other than any Defaulting Lender) in
accordance with their Revolving Commitment Percentages; provided, that, Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees).  Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent.  Agent may hold and, in its discretion, re-lend to a
Borrower the amount of such payments received or retained by it for the account
of such Defaulting Lender;
 
(b)          Commitment Fees shall cease to accrue in favor of such Defaulting
Lender pursuant to Section 3.3;
 
(c)          the Revolving Commitment Percentage and outstanding Advances of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 16.2); provided,
that this clause (c) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
particular Lender and/or each Lender directly affected thereby;
 
(d)          if any Swing Loans or Letters of Credit (or drawings under any
Letter of Credit for which the Issuer has not been reimbursed) are outstanding
or any exist at the time such Lender becomes a Defaulting Lender, then:
 
(i)           all or any part of the obligations of such Defaulting Lenders to
fund Revolving Advances in respect of Swing Loans and the obligations of such
Defaulting Lenders under its Participation Commitments in respect of Letters of
Credit (such Defaulting Lender’s “Letter of Credit Obligations”) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Ratable Shares but only to the extent that (x)  the aggregate sum of outstanding
Revolving Advances plus outstanding Swing Loans plus the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit shall not exceed the
aggregate of the Revolving Commitment Amount of all Non-Defaulting Lenders, and
(y) no Potential Default or Event of Default has occurred and is continuing at
such time;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuer
Borrowers’ obligations corresponding to such Defaulting Lender's Participation
Commitments with respect to outstanding Letters of Credit (after giving effect
to any partial reallocation pursuant to clause (i) above) in accordance with
Section 3.2(b) for so long as any Letters of Credit are outstanding;
 
(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender's Letter of Credit Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.2 with respect to such Defaulting
Lender's Letter of Credit Obligations during the period such Defaulting Lender's
Participation Commitments are cash collateralized;

 
57

--------------------------------------------------------------------------------

 
 
(iv)         if any portion of the Non-Defaulting Lender’s Letter of Credit
Obligations are reallocated pursuant to clause (i) above, then the fees payable
to the Revolving Lenders pursuant to Section 3.2 shall be adjusted in accordance
with such Non-Defaulting Lenders' Ratable Share; and
 
(v)          if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of Issuer
or any other Lender hereunder, all Letter of Credit Fees payable under Section
3.2 with respect to such Defaulting Lender's Letter of Credit Obligations shall
be payable to Issuer (and not to such Defaulting Lender) until and to the extent
that such Letter of Credit Obligations are reallocated and/or cash
collateralized; and
 
(e)          so long as such Lender is a Defaulting Lender, Swing Loan Lender
shall not be required to fund any Swing Loans and Issuer shall not be required
to issue, amend or increase any Letter of Credit, unless Issuer is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.23(d)(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.23(d)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a parent company of any Revolving
Lender shall occur following the date hereof and for so long as such event shall
continue, or (ii) Swing Loan Lender or Issuer has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, Swing Loan
Lender shall not be required to fund any Swing Loan and Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless Swing Loan
Lender or Issuer, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to Swing Loan Lender or Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
 
In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and the Ratable Share of the Swing Loans and Letter of Credit
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender's Revolving Commitment Percentages and Revolving Commitment Amounts, and
on such date such Lender shall purchase at par such of the Revolving Advances of
the other Lenders (other than Swing Loans) as Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Ratable Share.

 
58

--------------------------------------------------------------------------------

 

Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
2.24.      Increase of the Maximum Revolving Advance Amount by Borrowers.
 
(a)            Borrowers may, by written notice to Agent, request that Agent
increase the Maximum Revolving Advance Amount (each a “Borrower Revolver
Increase”) by (i) adding one or more new lenders to the revolving credit
facility under this Agreement (each a “Section 2.24 New Lender”) who wish to
participate in such Borrower Revolver Increase and/or (ii) increasing the
Commitment Amount of one or more Revolving Lenders party to this Agreement who
wish to participate in such Borrower Revolver Increase; provided, however, that
(w) Borrowers may only add a Section 2.24 New Lender if, and only to the extent,
there is insufficient participation on behalf of the existing Revolving Lenders,
(x) no Default or Event of Default shall have occurred and be continuing as of
the date of such request or as of the effective date of such Borrower Revolver
Increase (each a “Borrower Increase Date”) or shall occur as a result thereof,
(y) any Section 2.24 New Lender that becomes party to this Agreement pursuant to
this Section 2.24 shall satisfy the requirements of Section 16.3 hereof and
shall be acceptable to Agent and consented to by Borrowers and (z) the other
conditions set forth in this Section 2.24 are satisfied.  Agent shall use
commercially reasonable efforts to arrange for the syndication of any Borrower
Revolver Increase.  Agent shall promptly inform the Revolving Lenders of any
such request made by Borrowers.  The aggregate amount of Borrower Revolver
Increases hereunder shall not exceed $25,000,000 and no single Borrower Revolver
Increase shall be for an amount less than $10,000,000.

 
59

--------------------------------------------------------------------------------

 

(b)           On a Borrower Increase Date, (i) each Section 2.24 New Lender that
has chosen to participate in such Borrower Revolver Increase shall, subject to
the conditions set forth in Section 2.24(a), become a Revolving Lender party to
this Agreement as of such Borrower Increase Date and shall have a Commitment
Amount in an amount equal to its share of such Borrower Revolver Increase (and
its Revolving Commitment Percentage shall be equal to the percentage equivalent
of a fraction the numerator of which shall be the Commitment Amount of such
Section 2.24 New Lender and the denominator of which shall be the Maximum
Revolving Advance Amount after giving effect to such Borrower Revolver Increase)
and (ii) each Revolving Lender that has chosen to increase its Commitment Amount
pursuant to this Section 2.24 will have its Commitment Amount increased by the
amount of its share of the Borrower Revolver Increase as of such Borrower
Increase Date (and its Revolving Commitment Percentage shall be adjusted as
appropriate); provided, however, that (x) Agent and each Lender participating in
such Borrower Revolver Increase shall have received from Borrowers payment of
any fees and/or expenses then due with respect to such Borrower Revolver
Increase and Agent shall have received from Borrowers payment of all
out-of-pocket costs and expenses incurred by Agent in connection with such
Borrower Revolver Increase, and (y) Agent shall have received on or before such
Borrower Increase Date the following, each dated such date: (i) an assumption
agreement from each Section 2.24 New Lender participating in such Borrower
Revolver Increase, if any, in form and substance satisfactory to Agent, duly
executed by such Section 2.24 New Lender, Agent and Borrowers; (ii) confirmation
from each Revolving Lender participating in such Borrower Revolver Increase of
the increase in the amount of its Commitment Amount and of any change in its
Revolving Commitment Percentage, in form and substance satisfactory to the
Agent; (iii) a certificate of Borrowing Agent certifying that no Default or
Event of Default shall have occurred and be continuing or shall occur as a
result of such Borrower Revolver Increase; (iv) a certificate of Borrowing Agent
certifying that the representations and warranties made by each Borrower herein
and in the Other Documents are true and complete in all respects with the same
force and effect as if made on and as of such date (or, to the extent any such
representation or warranty specifically relates to an earlier date, such
representation or warranty is true and complete in all respects as of such
earlier date); (v) supplements or modifications to this Agreement and the Other
Documents and such additional Other Documents, including any new Revolving
Credit Notes to Section 2.24 New Lenders and replacement Revolving Credit Notes
to Revolving Lenders that agree to participate in such Borrower Revolver
Increase, that Agent reasonably deems necessary in order to document such
Borrower Revolver Increase and otherwise assure and give effect to the rights of
Agent and Revolving Lenders in this Agreement and the Other Documents; (vi) such
other documents, instruments and information as Agent or its counsel shall
reasonably deem necessary in connection with such Borrower Revolver Increase;
and (vii) additional fees calculated on the amount of the Borrower Revolver
Increase and payable to Agent for the benefit of Lenders (including the Section
2.24 New Lenders) participating therein, and to Agent, the amount of which shall
be determined at the time of the Borrower Revolver Increase based upon the
market at such time for similar transactions, which shall be mutually agreeable
to Borrower and Agent.  On such Borrower Increase Date, upon fulfillment of the
conditions set forth in this Section 2.24, Agent shall (i) effect a settlement
of all outstanding Advances among the Revolving Lenders that will reflect the
adjustments to the Revolving Commitment Percentages of the Revolving Lenders as
a result of such Borrower Revolver Increase and (ii) notify Revolving Lenders
(including any Section 2.24 New Lenders) participating in such Borrower Revolver
Increase and the Borrowers, on or before 12:00 noon, by telecopier or e-mail, of
the occurrence of such Borrower Revolver Increase to be effected on such
Borrower Increase Date.
 
III.         INTEREST AND FEES.
 
3.1.        Interest.  Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at each of (a) the end of each Interest Period and (b)
for Eurodollar Rate Loans with an Interest Period in excess of three months,
also at the end of each successive three month period from the commencement of
such Interest Period, provided further that all accrued and unpaid interest
shall be due and payable at the end of the term.  Interest charges shall be
computed on  the actual principal amount of Advances outstanding during the
month at a rate per annum equal to (i) with respect to Revolving Advances, the
applicable Revolving Interest Rate and (ii) with respect to the Swing Loans, the
Revolving Interest Rate for Domestic Rate Loans (as applicable, the “Contract
Rate”).  Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default
Rate.  Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, any applicable Contract Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect.  The Eurodollar Rate shall be adjusted with respect to
Eurodollar Rate Loans without notice or demand of any kind on the effective date
of any change in the Reserve Percentage as of such effective date.  Upon and
after the occurrence of an Event of Default, and during the continuation
thereof, at the option of Agent or at the direction of Required Lenders and with
written notice from Agent to Borrowers of the exercise of such option or
direction (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Obligations
shall bear interest at the applicable Contract Rate plus two (2.00%) percent per
annum (as applicable, the “Default Rate”).

 
60

--------------------------------------------------------------------------------

 
 
3.2.        Letter of Credit Fees.
 
(a)           Borrowers shall pay (x) to Agent, for the ratable benefit of
Revolving Lenders, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin per annum, and (y) to the
Issuer for its own account, a fronting fee equal to the average daily face
amount of each outstanding Letter of Credit multiplied by one quarter of one
percent (0.25%) per annum (all of the foregoing fees, the “Letter of Credit
Fees”), such fees to be calculated on the basis of a 360-day year for the actual
number of days elapsed and to be payable quarterly in arrears on the first day
of each quarter and on the last day of the Term.  In addition, Borrowers shall
pay to Agent any and all administrative, issuance, amendment, payment and
negotiation charges with respect to Letters of Credit and all fees and expenses
as agreed upon by the Issuer and the Borrowing Agent in connection with any
Letter of Credit, including in connection with the opening, amendment or renewal
of any such Letter of Credit and any acceptances created thereunder, all such
charges, fees and expenses, if any, to be payable on demand.  All such charges
shall be deemed earned in full on the date when the same are due and payable
hereunder and shall not be subject to rebate or pro-ration upon the termination
of this Agreement for any reason.  Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in the Issuer’s prevailing charges for that type of
transaction.  All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders and with written notice from Agent to Borrowers of the exercise of such
option or direction (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any notice or any other affirmative action by any
party), the Letter of Credit Fees described in clause (x) of this Section 3.2(a)
shall be increased by an additional two percent (2.00%) per annum.

 
61

--------------------------------------------------------------------------------

 

(b)           At any time following the occurrence of an Event of Default at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of such Event of Default, without the requirement of any affirmative
action by any party), and upon the expiration of the Term or any other
termination of this Agreement (and also, if applicable, in connection with any
mandatory prepayment under Section 2.21), Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time.  Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and/or
hold such cash collateral in a general ledger account of Agent and in such case
Agent shall have no obligation (and Borrowers hereby waive any claim) under
Article 9 of the UCC to pay interest on such cash collateral being held by
Agent.  No Borrower may withdraw amounts credited to any such account except
upon the occurrence of all of the following: (x) payment and performance in full
of all Obligations; (y) expiration of all Letters of Credit; and (z) termination
of this Agreement; provided that upon the expiration or termination of any
particular Letter of Credit, the Borrowers may withdraw and Agent shall release
to Borrowers an amount equal to one hundred and five percent (105%) of the
Maximum Undrawn Amount of such Letter of Credit at the time of such expiration
or termination.  Borrowers hereby grant to Agent a Lien and security interest in
any such cash collateral and any right, title and interest of Borrowers in any
deposit account or investment account into which such cash collateral may be
deposited from time to time.  Borrowers agree that upon the coming due of any
Reimbursement Obligations (or any other Obligations, including Obligations for
Letter of Credit Fees) with respect to the Letters of Credit, Agent may use such
cash collateral to pay and satisfy such Obligations.  However, notwithstanding
anything to the contrary provided for in the foregoing, prior to the Term Debt
Obligations Payment Date: (x) in the absence of an Event of Default under
Section 10.7, the expiration of the Term or any other termination of this
Agreement or any mandatory prepayment under Section 2.21, Agent and Lenders
shall not exercise their rights to require cash collateralization of the Letters
of Credit under this Section 3.2(b) except in connection with either (I)
acceleration of the Obligations pursuant to Section 11.1(a) hereof or (II)
commencement of the exercise of rights and remedies against a significant
portion of the ABL Collateral, and (y) Borrowers shall not use any cash proceeds
of any Term Debt Priority Collateral when fulfilling its obligations to provide
cash collateral under this Section 3.2(b).
 
3.3.        Facility Fee.  If, for any calendar quarter during the Term, the
average daily unpaid balance of the Revolving Advances plus the Maximum Undrawn
Amount of all outstanding Letters of Credit for each day of such calendar
quarter does not equal the Maximum Revolving Advance Amount, then Borrowers
shall pay to Agent for the ratable benefit of Revolving Lenders a fee (the
“Commitment Fee”) at a rate equal to three-eighths of one percent (0.375%) per
annum on the amount by which the Maximum Revolving Advance Amount exceeds such
average daily unpaid balance; provided, however, that any Commitment Fee accrued
with respect to the Revolving Commitment Amount of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by Borrowers so long as such Lender shall be a
Defaulting Lender except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no Commitment Fee shall accrue with respect to the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  Subject to the provisos in the directly preceding sentence, all
Commitment Fees shall be payable to Agent in arrears on the first day of each
calendar quarter  with respect to the previous calendar quarter.

 
62

--------------------------------------------------------------------------------

 
 
3.4.        Collateral Evaluation Fee and Fee Letter.
 
(a)           Borrowers shall pay to Agent on the first day of each month
following any month in which Agent performs any collateral evaluation - namely
any field examination, collateral analysis or other business analysis, the need
for which is to be determined by Agent and which evaluation is undertaken by
Agent or for Agent’s benefit – a per diem collateral evaluation fee in the
amount specified in the Fee Letter for each person employed to perform such
evaluation, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis.  Without in any way limiting
Agent’s rights under Section 4.10 to inspect and evaluate the Collateral and
Borrowers’ business records, the parties hereto hereby agree that Borrowers
shall not be liable to pay collateral evaluation fees and other costs and
disbursements pursuant to this Section 3.4 either (i) for more than four (4)
such collateral evaluations/field exams/analyses per calendar year or (ii) in
any event in an aggregate amount for any calendar year (exclusive any collateral
evaluation fees and costs and disbursements paid by Borrowers in connection with
Agent’s initial collateral evaluations/field exams/analyses conducted prior to
the Collateral) not to exceed an amount equal to $51,000 plus actual
out-of-pocket expenses; provided that (x) after the occurrence and during the
continuance of any Event of Default, Borrower shall be liable for the collateral
evaluation fees and other costs and disbursements for any and all collateral
evaluations/field exams/analyses that Agent shall elect in its sole discretion
to conduct (and no such collateral evaluations/field exams/analyses conducted
after the occurrence and during the continuance of any Event of Default shall be
counted against the number of collateral evaluations/field exams/analyses or
aggregate yearly amounts for which Borrowers shall otherwise be liable in the
absence of any Event of Default under the provisions of this Section 3.4(a)) and
(y) nothing in this Section 3.4(a) shall be construed under any circumstances to
limit the number of collateral evaluations/field exams/analyses which Agent may
conduct at its own expense in accordance with its rights under Section 4.10.
 
(b)           Borrowers shall pay the amounts required to be paid in the Fee
Letter in the manner and at the times required by the Fee Letter.
 
3.5.        Computation of Interest and Fees.  Interest and fees hereunder shall
be computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.
 
3.6.        Maximum Charges.  In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.

 
63

--------------------------------------------------------------------------------

 
 
3.7.        Increased Costs.  In the event that any Applicable Law, treaty or
governmental regulation, or any Change in Law or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this Section
3.7, the term “Lender” shall include Agent or any Lender and any corporation or
bank controlling Agent or any Lender and the office or branch where Agent or any
Lender (as so defined) makes or maintains any Eurodollar Rate Loans) with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Body or financial, monetary or other authority,
shall:
 
(a)           subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for Indemnified
Taxes or Other Taxes covered by Section 3.10 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the Issuing
Lender);
 
(b)           impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
(c)           impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
 
3.8.        Basis For Determining Interest Rate Inadequate or Unfair.  In the
event that Agent or any Lender shall have determined that:
 
(a)           reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or

 
64

--------------------------------------------------------------------------------

 

(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 10:00 a.m. two (2) Business Days prior to the date of
such proposed borrowing, that its request for such borrowing shall be cancelled
or made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate
Loan or Eurodollar Rate Loan which was to have been converted to an affected
type of Eurodollar Rate Loan shall be continued as or converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m.
two (2) Business Days prior to the proposed conversion, shall be maintained as
an unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
3.9.        Capital Adequacy.
 
(a)           In the event that Agent or any Lender shall have determined that
any Change in Law, or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction.  In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods.  The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, regulation or condition.
 
(b)           A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

 
65

--------------------------------------------------------------------------------

 

3.10.      Gross Up for Taxes.  Any and all payments by or on account of any
obligation of Borrowers hereunder or under any Other Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required by Applicable Law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) Agent, Lender or Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions and (iii)
Borrowers shall timely pay the full amount deducted to the relevant Governmental
Body in accordance with Applicable Law.  Without limiting the provisions of the
foregoing, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Body in accordance with applicable Law.
 
3.11.      Withholding Tax Exemption.
 
(a)           Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
(b)           Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows:  (i) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (ii)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
(c)           Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.

 
66

--------------------------------------------------------------------------------

 
 
IV.         COLLATERAL:   GENERAL TERMS
 
4.1.        Security Interest in the Collateral.  To secure the prompt payment
and performance of the Obligations to Agent and each Lender and each other
holder of any of the Obligations, each Borrower hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other holder of any of the Obligations a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located.  Each
Borrower shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest and shall cause its
financial statements to reflect such security interest.  Each Borrower shall
provide Agent with written notice of all commercial tort claims promptly upon
the occurrence of any events giving rise to any such claim(s) (regardless of
whether legal proceedings have yet been commenced), such notice to contain a
brief description of the claim(s), the events out of which such claim(s) arose
and the parties against which such claims may be asserted and, if applicable in
any case where legal proceedings regarding such claim(s) have been commenced,
the case title together with the applicable court.  Upon delivery of each such
notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims described therein and
all proceeds thereof. Each Borrower shall provide Agent with written notice
promptly upon becoming the beneficiary under any letter of credit or otherwise
obtaining any right, title or interest in any letter of credit rights, and at
Agent’s request shall take such actions as Agent may reasonably request for the
perfection of Agent’s security interest therein.
 
4.2.        Perfection of Security Interest.  Each Borrower shall take all
action that may be necessary or desirable, or that Agent may request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements for Borrowers’
chief executive offices, locations where books and records regarding Receivables
are kept or other business locations of Borrowers at which a material portion of
the Collateral is located, (iii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, and stamping or marking, in
such manner as Agent may specify, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the Collateral (provided that, prior to the Term Debt Obligations
Payment Date, Borrowers may, and shall be deemed to be in compliance with the
provision of this clause (iii) if Borrowers shall, deliver any such Collateral
consisting of Term Debt Priority Collateral otherwise covered by this clause
(iii) to Term Debt Agent to the extent required by and in accordance with such
terms and conditions of the Term Debt Documents), (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law.  By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein, including without limitation a description of collateral as “all assets’
and/or “all personal property” of any Borrower).  All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid to Agent for its benefit and for the ratable benefit of Lenders immediately
upon demand.

 
67

--------------------------------------------------------------------------------

 
 
4.3.        Disposition of Collateral.  Each Borrower will safeguard and protect
all Collateral and make no disposition of any Collateral or any other property
or assets of any Borrower whether by sale, lease or otherwise except (a) the
sale of Inventory in the Ordinary Course of Business, (b) the disposition or
transfer of obsolete and worn-out Equipment in the Ordinary Course of Business
during any fiscal year, and (c) prior to the Term Debt Obligations Payment Date,
other sales or dispositions of Collateral that is part of the Term Debt Priority
Collateral if and to the extent such sale or disposition is permitted under the
terms and conditions of the Term Debt Documents, provided that any such sale or
disposition under clauses (b) and (c) shall be subject to the provisions of
Section 2.21(c).
 
4.4.        Preservation of Collateral.  Following the occurrence and during the
continuance of a Default or Event of Default, in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent deems necessary to protect Agent’s interest in and to preserve
the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations, and such charge shall be deemed authorized by Borrowers and Lenders
shall be obliged to fund their respective Revolving Commitment Percentages of
the same regardless of whether any of the conditions under Sections 8.2 or 2.2
shall not be satisfied at such time or whether the revolving credit commitments
of the Lenders hereunder shall have otherwise been terminated at such time.

 
68

--------------------------------------------------------------------------------

 

4.5.        Ownership of Collateral and Assets.
 
(a)           With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest:  (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority (subject only to Permitted Encumbrances in favor of Term Debt Agent
subject to the Intercreditor Agreement in the case of any Term Debt Priority
Collateral and to any other Permitted Encumbrances which by operation of law
(including the priority granted under the Uniform Commercial Code to any
purchase money security interests that are Permitted Encumbrances) have senior
priority) security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects; and
(iii) all signatures and endorsements of each Borrower that appear on such
documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same.  Each Borrower’s Equipment and Inventory shall be
located as set forth on Schedule 4.5 (as such Schedule 4.5 may be updated at any
time upon at least thirty (30) days written notice to Agent) and shall not be
removed from such location(s) without the prior written consent of Agent except
with respect to the sale of Inventory in the Ordinary Course of Business and
other sales and dispositions to the extent permitted in Section 4.3 hereof.
 
(b)           (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on Schedule
4.5 (as such Schedule 4.5 may be updated at any time upon at least thirty (30)
days written notice to Agent); (ii) Schedule 4.5 hereto (as such Schedule 4.5
may be updated at any time upon at least thirty (30) days written notice to
Agent) contains a correct and complete list of the legal names and addresses of
each warehouse at which Inventory of any Borrower is stored; none of the
receipts received by any Borrower from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns;  (iii) Schedule 4.5 hereto
(as such Schedule 4.5 may be updated at any time upon at least thirty (30) days
written notice to Agent) sets forth a correct and complete list of (A) each
place of business of each Borrower and (B) the chief executive office of each
Borrower; and (iv) Schedule 4.5 hereto (as such Schedule 4.5 may be updated at
any time upon at least thirty (30) days written notice to Agent) sets forth a
correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords.
 
4.6.        Defense of Agent’s and Lenders’ Interests.
 
(a)           Until (a) payment and performance in full of all of the
Obligations and (b) termination of this Agreement, Agent’s interests in the
Collateral shall continue in full force and effect.  During such period no
Borrower shall, without Agent’s prior written consent, pledge, sell (except for
sales of Inventory in the Ordinary Course of Business and other sales and
dispositions to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral or any other property or assets of any Borrower.  Each Borrower shall
defend Agent’s interests in the Collateral against any and all Persons
whatsoever.

 
69

--------------------------------------------------------------------------------

 

(b)           At any time following demand by Agent for payment of all
Obligations pursuant to Section 11.1(a) following the occurrence and during the
existence of an Event of Default, Agent shall have the right to take possession
of the indicia of the Collateral and the Collateral in whatever physical form
contained, including:  labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral following the occurrence and during the existence of an Event of
Default, Borrowers shall, upon demand, assemble it in the best manner possible
and make it available to Agent at a place reasonably convenient to Agent.  In
addition, with respect to all Collateral, Agent and Lenders shall be entitled to
all of the rights and remedies set forth herein and further provided by the
Uniform Commercial Code or other Applicable Law.  Each Borrower shall, and Agent
may, at its option, instruct all suppliers, carriers, forwarders, warehousers or
others receiving or holding cash, checks, Inventory (if and to the extent
included in the Collateral), documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.  Notwithstanding anything to the contrary provided for in
the foregoing, until the Term Debt Payment Obligations Date, Agent shall not
take any actions nor require or request Borrowers to take any actions under this
Section 4.6(b) with respect to the Term Debt Priority Collateral except as may
be consented to in writing by Term Debt Agent.
 
4.7.        Books and Records.  Each Borrower shall (a) keep proper books of
record and account in which full, true and correct entries will be made of all
dealings or transactions of or in relation to its business and affairs; (b) set
up on its books accruals with respect to all taxes, assessments, charges, levies
and claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
 
4.8.        Financial Disclosure.  Each Borrower hereby irrevocably authorizes
and directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations.  Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.
 
4.9.        Compliance with Laws.  Subject to any other provisions of this
Agreement or any Other Document which shall expressly require more strict
compliance by any Borrower with respect to any particular Applicable Law, each
Borrower shall comply in all material respects with all Applicable Laws with
respect to the Collateral and Borrowers’ other property and assets or any part
thereof or to the operation of such Borrower’s business the non-compliance with
which could reasonably be expected to have a Material Adverse Effect.

 
70

--------------------------------------------------------------------------------

 
 
4.10.      Inspection of Premises and Inspections/Evaluation of Collateral.  At
all reasonable times and from time to time as often as Agent as elect in its
sole discretion, Agent and each Lender shall have full access to and the right
to audit, check, inspect and make abstracts and copies from each Borrower’s
books, records, audits, correspondence and all other papers relating to the
Collateral and Borrowers’ other property and assets and the operation of each
Borrower’s business.  Agent, any Lender and their agents may enter upon any
premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time as often as Agent may elect in its sole
discretion, for the purpose of inspecting , auditing and evaluating the
Collateral and Borrowers’ other property and assets and any and all records
pertaining thereto and the operation of such Borrower’s business.
 
4.11.      Insurance.  The assets and properties of each Borrower at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and
effect.  Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral and Borrowers’ other property and
assets.  At each Borrower’s own cost and expense in amounts and with carriers
acceptable to Agent, each Borrower shall (a) keep all its insurable properties
and properties in which such Borrower has an interest insured against the
hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to such Borrower’s; (b)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain
business interruption insurance for such amounts, as is customary in the case of
companies engaged in businesses similar to such Borrower’s and public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower is engaged in business; (e) [RESERVED]; (f)
furnish Agent with (i) copies of all policies and evidence of the maintenance of
such policies by the renewal thereof at least thirty (30) days before any
expiration date, and (ii) appropriate loss payable endorsements in form and
substance satisfactory to Agent, naming Agent as a co-insured and lender loss
payee as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (c) above, and with respect to the insurance
coverage referred to in clause (a), providing (A) that all proceeds of the
insurance coverage referred to in clause (a) above shall be payable to Agent to
the extent of its interest in the applicable Collateral (and subject to the
interests of the Term Debt Agent with respect to any Term Debt Priority
Collateral and the interests of any holder of any other Permitted Encumbrances
as to any particular Collateral which by operation of law (including the
priority granted under the Uniform Commercial Code to any purchase money
security interests that are Permitted Encumbrances) have senior priority), (B)
no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (C) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent.  In the event of any
loss under the insurance coverage referred to in clause (a) above, the carriers
named therein hereby are directed by Agent and the applicable Borrower to make
payment for such loss to Agent as its interest may appear (and subject to the
interests of the Term Debt Agent with respect to any Term Debt Priority
Collateral and the interests of any holder of any other Permitted Encumbrances
as to any particular Collateral which by operation of law (including the
priority granted under the Uniform Commercial Code to any purchase money
security interests that are Permitted Encumbrances) have senior priority) and
not to such Borrower and Agent jointly.  If any insurance losses are paid by
check, draft or other instrument payable to any Borrower and Agent (and, if
applicable, to Term Debt Agent and/or the holder of any other Permitted
Encumbrances which by operation of law (including the priority granted under the
Uniform Commercial Code to any purchase money security interests that are
Permitted Encumbrances) have senior priority) jointly, Agent and Term Debt Agent
(if applicable) may endorse such Borrower’s name thereon and do such other
things as Agent and Term Debt Agent (if applicable) may deem advisable to reduce
the same to cash, and are hereby appointed as the attorney of each Borrower with
the full power and authority to do the same.  Agent is hereby authorized to
adjust and compromise claims under insurance coverage referred to in clause (a)
above, provided that, prior to the Term Debt Obligations Payment Date, Agent
shall not exercise any of its rights under this sentence with respect to any
claims with respect to any the Term Debt Priority Collateral without the written
consent of the Term Debt Agent.  All loss recoveries received by Agent upon any
such insurance shall be applied to the Obligations as a prepayment made and
applied in accordance with Section 2.21(c) (subject to the provisions of the
last sentence of such Section 2.21(c), and for the avoidance of doubt, prior to
the occurrence of the Term Debt Obligations Payment Date, to the extent Agent
shall receive loss recoveries with respect to any Term Debt Priority Collateral,
Agent shall promptly remit such loss receivables to the Term Debt Agent).  Any
surplus shall be paid by Agent to Borrowers or applied as may be otherwise
required by law.  Any deficiency thereon shall be paid by Borrowers to Agent, on
demand.  For the avoidance of doubt, the rights and remedies of Agent with
respect to the insurance coverage referred to in clauses (a), (b) and (c) shall
be subject to the provisions of the Intercreditor Agreement.

 
71

--------------------------------------------------------------------------------

 
 
4.12.      Failure to Pay Insurance.  If any Borrower fails to obtain insurance
as hereinabove provided, or to keep the same in force, Agent, if Agent so
elects, may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations,
and such charge shall be deemed authorized by Borrowers and Lenders shall be
obliged to fund their respective Revolving Commitment Percentages of the same
regardless of whether any of the conditions under Sections 8.2 or 2.2 shall not
be satisfied at such time or whether the revolving credit commitments of the
Lenders hereunder shall have otherwise been terminated at such time.
 
4.13.      Payment of Taxes.  Each Borrower will pay, when due, all material
taxes, assessments and other Charges lawfully levied or assessed upon such
Borrower or any of the Collateral and Borrowers’ other property and assets
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes.  If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between any Borrower and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral or any of Borrowers’
other property and assets, Agent may without notice to Borrowers pay the taxes,
assessments or other Charges and each Borrower hereby indemnifies and holds
Agent and each Lender harmless in respect thereof.  Agent will not pay any
taxes, assessments or Charges to the extent that any applicable Borrower has
Properly Contested those taxes, assessments or Charges.  The amount of any
payment by Agent under this Section 4.13 shall be charged to Borrowers’ Account
as a Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations (and such charge shall be deemed authorized by Borrowers and Lenders
shall be obliged to fund their respective Revolving Commitment Percentages of
the same regardless of whether any of the conditions under Sections 8.2 or 2.2
shall not be satisfied at such time or whether the revolving credit commitments
of the Lenders hereunder shall have otherwise been terminated at such
time)  and, until Borrowers shall furnish Agent with an indemnity therefor (or
supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.

 
72

--------------------------------------------------------------------------------

 

4.14.      Payment of Leasehold Obligations.  Each Borrower shall at all times
pay, when and as due, its rental obligations under all material leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep them in full force and effect and, at
Agent’s request will provide evidence of having done so.
 
4.15.      Receivables.
 
(a)           Nature of Receivables.  Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created.  Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
 
(b)           Solvency of Customers.  Each Customer, to the actual knowledge of
each Borrower, as of the date each Receivable is created, is and will be solvent
and able to pay all Receivables on which the Customer is obligated in full when
due or with respect to such Customers of any Borrower, to the actual knowledge
of such Borrower, who are not solvent such Borrower has set up on its books and
in its financial records bad debt reserves adequate to cover such Receivables.
 
(c)           Location of Borrowers.  Each Borrower’s chief executive office is
located at the location specified on Schedule 4.5.  Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.

 
73

--------------------------------------------------------------------------------

 

(d)           Collection of Receivables.  Borrowers shall instruct their
Customers to deliver all remittances upon Receivables to such Blocked Accounts
or Depository Accounts (and/or lockboxes associated therewith) as Agent shall
designate from time to time as contemplated by Section 4.15(h) or as otherwise
agreed to from time to time by Agent.   Notwithstanding the foregoing, to the
extent any Borrower directly receives any remittances upon Receivables, as
between Borrowers on the one hand and Agent on the other (and without derogation
of any rights (if any) of any third parties including the Term Debt Creditors as
between Borrowers on the one hand and such third parties on the other, or as
between Agent and/or Lenders on the one hand and such third parties on the
other): (i) such Borrower will, at such Borrower’s sole cost and expense, but on
Agent’s behalf and for Agent’s account, collect in trust for Agent (pursuant to
an express trust created hereby) all amounts received on Receivables, and shall
not commingle such collections with any Borrower’s funds or use the same except
to pay Obligations, and (ii) each Borrower shall deposit as soon as reasonably
possible and in any event within one (1) Business Day of receipt thereof deposit
any such amounts and collections in such Blocked Accounts or Depository Accounts
provided for in this Agreement or the Other Documents or, upon request by Agent,
deliver to Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.
 
(e)           Notification of Assignment of Receivables.  At any time, Agent
shall have the right to send notice of the assignment of, and Agent’s security
interest in and Lien on, the Receivables to any and all Customers or any third
party holding or otherwise concerned with any of the Collateral.  At any time
after the occurrence and during the continuance of an Event of Default, Agent
shall have the sole right to collect the Receivables, take possession of the
Collateral, or both (provided that, notwithstanding anything to the contrary
provided for in the foregoing, until the Term Debt Payment Obligations Date,
Agent shall not take any actions nor require or request Borrowers to take any
actions under this Section 4.15(e) with respect to the Term Debt Priority
Collateral except as may be consented to in writing by Term Debt
Agent).  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations, and such charge
shall be deemed authorized by Borrowers and Lenders shall be obliged to fund
their respective Revolving Commitment Percentages of the same regardless of
whether any of the conditions under Sections 8.2 or 2.2 shall not be satisfied
at such time or whether the revolving credit commitments of the Lenders
hereunder shall have otherwise been terminated at such time.

 
74

--------------------------------------------------------------------------------

 

(f)            Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) at any time: (A) to endorse such Borrower’s name upon
any notes, acceptances, checks, drafts, money orders or other evidences of
payment or Receivables; (B) to sign such Borrower’s name on any invoice or bill
of lading relating to any of the Receivables, drafts against Customers,
assignments and verifications of Receivables; (C) to send verifications of
Receivables to any Customer; and (D) to sign such Borrower’s name on all
financing statements or any other documents or instruments deemed necessary or
appropriate by Agent to preserve, protect, or perfect Agent’s interest in the
Collateral and to file same; and (ii) at any time following the occurrence and
during the continuance of an Event of Default: (A) to demand payment of the
Receivables; (B) to enforce payment of the Receivables by legal proceedings or
otherwise; (C) to exercise all of such Borrower’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (D) to
settle, adjust, compromise, extend or renew the Receivables; (E) to settle,
adjust or compromise any legal proceedings brought to collect Receivables; (F)
to prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy
or similar document against any Customer; (G) to prepare, file and sign such
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; (H) to receive, open and
dispose of all mail addressed to any Borrower; (I) to do all other acts and
things necessary to carry out this Agreement.  All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designee shall
not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.  Agent shall have the
right at any time following the occurrence and during the continuance of an
Event of Default to change the address for delivery of mail addressed to any
Borrower.
 
(g)           No Liability.  Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom.  Following the occurrence and during the
continuance of an Event of Default, Agent may, without notice or consent from
any Borrower, sue upon or otherwise collect, extend the time of payment of,
compromise or settle for cash, credit or upon any terms any of the Receivables
or any Supporting Obligations therefor and/or release any obligor
thereof.  Agent is authorized and empowered to accept following the occurrence
and during the continuance of an Event of Default the return of the goods
represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.
 
(h)           Establishment of a Lockbox Account, Dominion Account.  All
proceeds of the ABL Priority Collateral shall be deposited by Borrowers into
either (i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (including, if applicable,
PNC) (each such bank, a “Blocked Account Bank”) pursuant to an arrangement with
such Blocked Account Bank as may be selected by Borrowing Agent and be
acceptable to Agent or (ii) depository accounts (“Depository Accounts”)
established at the Agent for the deposit of such proceeds.  Each applicable
Borrower, Agent and each Blocked Account Bank shall enter into a deposit account
control agreement in form and substance satisfactory to Agent directing such
Blocked Account Bank to transfer such funds so deposited to Agent, either to any
account maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent.  As between Borrowers on the one hand and Agent
on the other (and without derogation of any rights (if any) of any third parties
including the Term Debt Creditors as between Borrowers on the one hand and such
third parties on the other, or as between Agent and/or Lenders on the one hand
and such third parties on the other), Borrowing Agent shall obtain the agreement
by such Blocked Account Bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder.  Agent shall apply all funds received by it from the Blocked
Accounts and Depository Accounts to the satisfaction of the Obligations
(including the cash collateralization of the Letters of Credit) in such order as
Agent shall determine in its sole discretion, provided that, in the absence of
any Event of Default, Agent shall apply all such funds first to the prepayment
of the principal amount of the Revolving Advances and the Swing Loans in
accordance with the provisions of Section 2.20(e).

 
75

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary provided for in this Agreement, (i) no
later than two (2) Business Days following the Closing Date, Borrowers shall
give all Account Debtors that remit payments and collections on Receivables by
wire transfer, ACH or other electronic transactions notice to remit such
payments and collections to the collection account(s) of Borrowers established
with Agent, (ii) promptly upon notice to Borrowers from Agent that the lockbox
services for the collection account(s) of Borrowers established with Agent are
fully operational, Borrowers shall give all Account Debtors that remit payments
and collections other than by wire transfer, ACH or other electronic
transactions to remit such payments and collections to such lockboxes and (iii)
within forty-five (45) days after the Closing Date, Borrowers shall cause all
collections and lockbox accounts and all other material deposit accounts with
any banks or financial institutions other than Agent to be closed and shall
comply fully with the provisions of Section 4.15(d) hereof.
 
(i)            All deposit accounts (including all Blocked Accounts and
Depository Accounts), securities accounts and investment accounts of each
Borrower and its Subsidiaries as of the Closing Date are set forth on Schedule
4.15(i).  No Borrower shall open any new deposit account, securities account or
investment account unless (i) Borrowers shall have given at least thirty (30)
days prior written notice to Agent and (ii) subject to the provisions of the
last sentence of Section 4.21 hereof, if such account is to be maintained with a
bank, depository institution or securities intermediary that is not the Agent,
that bank, depository institution or securities intermediary, each applicable
Borrower and Agent shall first have entered into an account control agreement in
form and substance satisfactory to Agent sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code) over such account.
 
(j)            Notwithstanding anything to the contrary provided for in this
Agreement, no later than forty-five (45) days after the Closing Date, with
respect to any deposit account of any Borrower that is maintained with a bank or
financial institution other than Agent, Borrowers shall either (x) cause such
deposit account to be subject to an account control agreement among such bank or
financial institution, the applicable Borrowers and Agent that is sufficient to
give Agent “control” (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such account and is otherwise satisfactory in form and substance to
Agent or (y) close such deposit account, provided that, Borrowers need not
comply with the foregoing requirements of this Section 4.15(j) with respect to
(1) any deposit accounts in which the total amount of funds on deposit therein
or credited thereto do not exceed at any one time either $100,000 as to any one
such deposit account or $250,000 as to all such deposit accounts taken together
or (2) any deposit accounts used exclusively for payroll purposes so long as
Borrowers shall not maintain funds on deposit therein or credited thereto at any
time in excess of the amounts necessary to fund payroll obligations and any
related payroll processing expenses routinely paid from such accounts on a
current basis.

 
76

--------------------------------------------------------------------------------

 

(k)           Adjustments.  No Borrower will, without Agent’s consent,
compromise or adjust any Receivables (or extend the time for payment thereof) or
accept any returns of merchandise or grant any additional discounts, allowances
or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
Ordinary Course of Business of such Borrower.
 
4.16.      Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17.      Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved in
all material respects.  No Borrower shall use or operate the Equipment in
material violation of any law, statute, ordinance, code, rule or
regulation.  Each Borrower shall have the right to sell Equipment to the extent
set forth in Section 4.3 hereof.
 
4.18.      Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.
 
4.19.      Environmental Matters.
 
(a)           Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remains in compliance in all material respects
with all Environmental Laws and they shall not place or permit to be placed any
Hazardous Substances on any Real Property except in compliance in all material
respects with Applicable Law or appropriate governmental authorities.
 
(b)           Borrowers shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.
 
(c)           Borrowers shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental
Laws.  Borrowers shall use their good faith efforts to obtain certificates of
disposal, such as hazardous waste manifest receipts, from all treatment,
transport, storage or disposal facilities or operators employed by Borrowers in
connection with the transport or disposal of any Hazardous Waste generated at
the Real Property.

 
77

--------------------------------------------------------------------------------

 

(d)           In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
any complaint, order, citation, or other written notice with regard to any
Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or any Borrower’s interest therein (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any state
agency responsible in whole or in part for environmental matters in the state in
which the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), and the
liabilities of such Borrower in connection therewith could reasonably be
expected to have a Material Adverse Effect, then Borrowing Agent shall, within
five (5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint.  Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.
 
(e)           Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances that could reasonably be expected to
have a Material Adverse Effect and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled.  Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws.  Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
 
(f)            Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien.  If any Borrower shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Borrower shall fail to comply in all
material respects with any of the requirements of any Environmental Laws, Agent
on behalf of Lenders may, but without the obligation to do so, for the sole
purpose of protecting Agent’s interest in the Collateral:  (i) give such notices
or (ii) enter onto the Real Property (or authorize third parties to enter onto
the Real Property) and take such actions as Agent (or such third parties as
directed by Agent) deem reasonably necessary or advisable, to clean up, remove,
mitigate or otherwise deal with any such Hazardous Discharge or Environmental
Complaint.  All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.

 
78

--------------------------------------------------------------------------------

 
 
(g)           Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, with respect to any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property, whether or not
the same originates or emerges from the Real Property or any contiguous real
estate, including any loss of value of the Real Property as a result of the
foregoing except to the extent such loss, liability, damage and expense is
attributable to any Hazardous Discharge resulting from actions on the part of
Agent or any Lender.  Borrowers’ obligations under this Section 4.19 shall arise
upon the discovery of the presence of any Hazardous Substances at the Real
Property, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
(h)           For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
 
4.20.      Financing Statements.  Except as respects the financing statements
filed by Agent and the financing statements described on Schedule 1.2 or allowed
as a Permitted Encumbrance, no financing statement covering any of the
Collateral or any proceeds thereof is on file in any public office.
 
4.21.      Special Provisions Regarding Term Debt Priority Collateral.  Until
the Term Debt Obligations Payment Date, any obligation of Borrowers hereunder or
under any Other Document with respect to (i) the delivery, possession or
“control” (as defined in Articles 8 and 9 of the Uniform Commercial Code) of any
Term Debt Priority Collateral, (ii) the notation of any lien on or endorsement
(or negotiation) of any bill of lading or other document (except to the extent
such bill of lading or other document constitutes ABL Priority Collateral),
(iii) the notation of any Lien on any certificate of title, (iv) the giving of
any notice to any bailee or other Person (except with respect to any ABL
Priority Collateral), or (v) the provision of voting rights or the obtaining of
any consent of any Person, in any case under the foregoing clauses (i) through
(v) in connection with the Term Debt Priority Collateral, shall be deemed to be
satisfied if the Borrowers comply with the requirements of the similar provision
of the applicable Term Debt Document, but, with respect to clauses (i) and (ii),
only to the extent that the requirements of the applicable Term Debt Documents
are sufficient to protect the priority and perfection of the Liens of Term Debt
Creditors in and to the applicable Term Debt Priority Collateral.  Until the
Term Debt Obligations Payment Date, delivery of possession or “control” of any
Term Debt Priority Collateral to the Term Debt Agent pursuant to the Term Debt
Documents shall satisfy any requirement hereunder or under any Other Document to
deliver such possession or “control” to Agent; provided that, nothing in the
foregoing provisions of this sentence or this Section 4.21 shall be deemed to
limit Borrowers’ obligations to comply fully with the requirements of Section
4.15(i), except that, to the extent Borrowers wish to establish any deposit
account for the sole purpose of depositing and holding the cash proceeds of any
Term Debt Priority Collateral, or any securities account or investment account,
Borrowers need not comply with the provisions of clause (ii) of the last
sentence of Section 4.15(i) if and to the extent that the applicable bank or
depository institution, financial institution or securities intermediary, each
applicable Borrower and Term Debt Agent shall have entered into an account
control agreement sufficient to give Term Debt Agent “control” over such
account.  To the extent that either Agent or Term Debt Agent shall have
possession of or “control” over any Collateral, then Borrowers hereby agree that
Agent or Term Debt Agent (as applicable) may (to the extent provided for in the
Intercreditor Agreement) hold possession of or “control” over such Collateral
for the benefit of Agent and Lenders (and all other holders of the Obligations)
and of the Term Debt Creditors for the purpose of perfecting and/or protecting
the priority of any Liens granted to Agent under this Agreement and the Other
Documents and to Term Debt Agent under the Term Debt Documents.

 
79

--------------------------------------------------------------------------------

 
 
V.          REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1.        Authority.  Each Borrower has full power, authority and legal right
to enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder.  This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate or limited liability company powers, as
applicable, have been duly authorized by all necessary corporate or limited
liability company powers action, as applicable, are not in contravention of law
or the terms of such Borrower’s Organizational Documents or to the conduct of
such Borrower’s business or of any material agreement or undertaking to which
such Borrower is a party or by which such Borrower is bound, including the Term
Debt Documents, (b) will not conflict with or violate any law or regulation, or
any judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body, any party to a Material Contract or any other
Person, except those Consents set forth on Schedule 5.1 hereto, all of which
will have been duly obtained, made or compiled prior to the Closing Date and
which are in full force and effect and (d) will not conflict with, nor result in
any breach in any of the provisions of or constitute a default under or result
in the creation of any Lien except Permitted Encumbrances upon any asset of such
Borrower under the provisions of any Organizational Documents, agreement,
instrument, or other instrument to which such Borrower is a party or by which it
or its property is a party or by which it may be bound, including under the
provisions of the Term Debt Documents.
 
5.2.        Formation and Qualification; Inactive Subsidiaries; Foreign
Subsidiaries.
 
(a)           Each Borrower is duly incorporated or formed and in good standing
under the laws of the state listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the states listed on Schedule 5.2(a) which
constitute all states in which qualification and good standing are necessary for
such Borrower to conduct its business and own its property and where the failure
to so qualify could reasonably be expected to have a Material Adverse Effect on
such Borrower.  Each Borrower has delivered to Agent true and complete copies of
its Organizational Documents and will promptly notify Agent of any amendment or
changes thereto.

 
80

--------------------------------------------------------------------------------

 
 
(b)           Schedule 5.2(b) sets forth, as of the Closing Date, (i) a complete
list of all Subsidiaries of each Borrower, (ii) a complete list of all such
Subsidiaries which are Inactive Subsidiaries and (iii) a complete list of all
such Subsidiaries which are Foreign Subsidiaries.
 
(c)           No Subsidiary of any Borrower that has been designated as an
Inactive Subsidiary (either on the Closing Date or on the date such Subsidiary
was acquired by any Borrower) (i) conducts any active business operations
(including the operations of a holding company), (ii) has assets with a fair
market value of $500,000 or more or (iii) owns any capital stock of any Borrower
or any other Subsidiary (except another Inactive Subsidiary) of any Borrower,
and no entity that was originally designated as an Inactive Subsidiary (either
on the Closing Date or on the date such Subsidiary was acquired by any Borrower)
has ceased to satisfy all the requirements for an Inactive Subsidiary (excluding
any such Subsidiaries which have complied with the requirements of Section 7.12
hereof and are no longer designated as Inactive Subsidiaries).  The fair market
value of all assets of all Inactive Subsidiaries does not exceed $1,000,000 at
any one time in the aggregate.
 
5.3.        Survival of Representations and Warranties.  All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
 
5.4.        Tax Returns.  Each Borrower’s federal tax identification number is
set forth on Schedule 5.4.  Each Borrower has filed all material federal, state
and local tax returns and other reports each is required by law to file and has
paid all material taxes, assessments, fees and other governmental charges that
are due and payable.  The provision for taxes on the books of each Borrower is
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and no Borrower has any knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.
 
5.5.        Financial Statements.
 
(a)           The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date was
prepared as of February 26, 2011, but reflects the consummation of the
transactions contemplated this Agreement and the Other Documents and the Term
Debt Documents, including the funding of the initial Advances hereunder, the
funding of the initial term loans under the Term Debt Documents, and repayment
of all Indebtedness of Borrowers outstanding on the Closing Date other than the
Indebtedness permitted under Section 7.8 (specifically including the repayment
of Borrowers’ existing revolving credit and term loan facilities with Royal Bank
of Canada, as agent, and Borrower’s existing second lien term facility with
Royal Bank of Canada, as agent) (collectively, the “Transactions”) and is
accurate, complete and correct in all material respects and fairly reflects the
financial condition of Borrowers on a Consolidated Basis as of the Closing Date
after giving effect to the Transactions, and has been prepared in accordance
with GAAP, applied consistently with Borrowers’ audited annual financial
statements for the fiscal year ended December 31, 2010.  The Pro Forma Balance
Sheet has been certified as accurate, complete and correct in all material
respects by the Chief Financial Officer of Borrowers.  All financial statements
referred to in this subsection 5.5(a), including the related schedules and notes
thereto, have been prepared, in accordance with GAAP, except as may be disclosed
in such financial statements and subject to year-end adjustments and the absence
of footnotes.

 
81

--------------------------------------------------------------------------------

 
 
(b)           The five year cash flow projections and projected balance sheets
of Borrowers on a Consolidated Basis (prepared on a quarterly basis for the
first twelve months), copies of which are annexed hereto as Exhibit 5.5(b) (the
“Projections”) were prepared by the Chief Financial Officer of Borrowers are
based on underlying assumptions which provide a reasonable basis for the
projections contained therein and reflect Borrowers’ judgment based on present
circumstances of the most likely set of conditions and course of action for the
projected period.  The cash flow Projections together with the Pro Forma Balance
Sheet, are referred to as the “Pro Forma Financial Statements”.
 
(c)           The audited consolidated balance sheets of UniTek Holdings and its
consolidated Subsidiaries as at December 31, 2008 and December 31, 2009 and of
UniTek Parent and its consolidated Subsidiaries as at December 31, 2010, and the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, copies of which have been delivered to Agent, have been
prepared in accordance with GAAP, consistently applied (except for changes in
application in which such accountants concur), are accurate, complete and
correct in all material respects and present fairly the financial position of
Borrowers and their Subsidiaries and such other Persons at such dates and the
results of their operations for such periods.  The unaudited consolidated
balance sheet of Borrowers and their consolidated Subsidiaries as at February
26, 2011, and the related unaudited consolidated statements of income and cash
flows for the two-month period ended on such date, have been prepared in
accordance with GAAP, consistently applied (except for changes in application in
which such accountants concur), are accurate, complete and correct in all
material respects and present fairly the financial position of Borrowers and
their Subsidiaries and such other Persons at such dates and the results of their
operations for such period (subject to normal year-end audit adjustments and the
absence of footnotes).  Since December 31, 2010, there has been no change in the
condition, financial or otherwise, of Borrowers or their Subsidiaries as shown
on the consolidated balance sheet as of such date and no change in the aggregate
value of machinery, equipment and Real Property owned by Borrowers and their
respective Subsidiaries, except changes in the Ordinary Course of Business, none
of which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
 
5.6.        Entity Names.  As of the date hereof, no Borrower has been known by
any other corporate name in the past five years and does not sell Inventory
under any other name except as set forth on Schedule 5.6, nor has any Borrower
been the surviving entity of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
 
5.7.        OSHA and Environmental Compliance.
 
(a)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower has duly complied
with, and its facilities, business, assets, property, leaseholds, Real Property
and Equipment are in compliance in all material respects with, the provisions of
the Federal Occupational Safety and Health Act, the Environmental Protection
Act, RCRA and all other Environmental Laws; there have been no outstanding
citations, notices or orders of non-compliance issued to any Borrower or
relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations.

 
82

--------------------------------------------------------------------------------

 

(b)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower has been issued all
required federal, state and local licenses, certificates or permits relating to
all applicable Environmental Laws.
 
(c)           (i) There are no visible signs of material releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances at, upon, under or within any Real Property including any
premises leased by any Borrower; (ii) to the best knowledge of Borrowers, there
are no underground storage tanks or polychlorinated biphenyls on the Real
Property including any premises leased by any Borrower, (iii) to the best
knowledge of Borrowers, the Real Property including any premises leased by any
Borrower has never been used as a treatment, storage or disposal facility of
Hazardous Waste; and (iv) to the best knowledge of Borrowers, no Hazardous
Substances are present on the Real Property including any premises leased by any
Borrower, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.
 
5.8.        Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
 
(a)           Both before and after giving effect to the Transactions, each
Borrower is and will be solvent, able to pay its debts as they mature, has and
will have capital sufficient to carry on its business and all businesses in
which it is about to engage, and (i) as of the Closing Date, the fair present
saleable value of its assets, calculated on a going concern basis, is and will
be in excess of the amount of its liabilities and (ii) subsequent to the Closing
Date, the fair saleable value of its assets (calculated on a going concern
basis) will be in excess of the amount of its liabilities.
 
(b)           Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or, to the best knowledge of any Borrower, threatened litigation,
arbitration, actions or proceedings which could reasonably be expected to have a
Material Adverse Effect, and (ii) any liabilities or Indebtedness for borrowed
money other than the Obligations or any other Indebtedness permitted by Section
7.8.
 
(c)           No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal naming such
Borrower which could reasonably be expected to have a Material Adverse Effect.

 
83

--------------------------------------------------------------------------------

 

(d)           No Borrower nor any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto.  (i) No Plan has incurred any “accumulated funding deficiency,” as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, each Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and Section
412 of the Code in respect of each Plan, and each Plan is in compliance with
Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA,
without regard to waivers and variances; (ii) each Plan which is intended to be
a qualified plan under Section 401(a) of the Code as currently in effect has
been determined by the Internal Revenue Service to be qualified under Section
401(a) of the Code and the trust related thereto is exempt from federal income
tax under Section 501(a) of the Code; (iii) neither any Borrower nor any member
of the Controlled Group has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) at
this time, the current value of the assets of each Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan and neither any
Borrower nor any member of the Controlled Group knows of any facts or
circumstances which would materially change the value of such assets and accrued
benefits and other liabilities; (vi) neither any Borrower nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Borrower nor
any member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Borrower nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of the
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) each Borrower and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any Borrower nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Borrower or any member of the Controlled Group; (xii)
neither any Borrower nor any member of the Controlled Group maintains or is
required to contribute to any Plan which provides health, accident or life
insurance benefits to former employees, their spouses or dependents, other than
in accordance with Section 4980B of the Code; (xiii) neither any Borrower nor
any member of the Controlled Group has withdrawn, completely or partially,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
so as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980 and there exists no fact which would reasonably be expected to result in
any such liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.

 
84

--------------------------------------------------------------------------------

 

5.9.        Patents, Trademarks, Copyrights and Licenses.  All registered
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, copyrights, copyright applications and tradenames
owned or utilized by any Borrower are set forth on Schedule 5.9 (as such
Schedule 5.9 may be updated at any time upon written notice to Agent to reflect
any such Intellectual Property acquired after the Closing Date).  There is no
objection to or pending challenge to the validity of any such patent, trademark,
copyright or tradename, and no Borrower is aware of any grounds for any
challenge, except as set forth in Schedule 5.9 hereto.  Each patent, patent
application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
rights, copyright, copyright application and copyright license owned or held by
any Borrower and material to its business and all trade secrets used by any
Borrower and material to its business consist of original material or property
developed by such Borrower or was lawfully acquired by such Borrower from the
proper and lawful owner thereof.  Each of such items has been maintained so as
to materially preserve the value thereof from the date of creation or
acquisition thereof.
 
5.10.      Licenses and Permits.  Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.
 
5.11.      [RESERVED].
 
5.12.      No Default.  No Default or Event of Default has occurred.
 
5.13.      No Burdensome Restrictions.  No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect.  Each
Borrower has heretofore delivered to Agent true and complete copies of all
Material Contracts to which it is a party or to which it or any of its
properties is subject.  No Borrower has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
 
5.14.      No Labor Disputes.  As of the Closing Date, no Borrower is involved
in any material labor dispute; there are no strikes or walkouts or union
organization of any Borrower’s employees threatened (to the best knowledge of
Borrowers) or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.
 
5.15.      Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16.      Investment Company Act.  No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 
85

--------------------------------------------------------------------------------

 

5.17.      Disclosure.  No representation or warranty made by any Borrower
in  this Agreement, any Other Documents, the Term Debt Documents, the
Confidential Information Memorandum or in any financial statement, report,
certificate or any other document furnished in connection herewith or therewith
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading.  There
is no fact known to any Borrower or which reasonably should be known to such
Borrower which such Borrower has not disclosed to Agent in writing with respect
to the Transactions which could reasonably be expected to have a Material
Adverse Effect.
 
5.18.      Delivery of Term Debt Documents.  Agent has received complete copies
of the Term Debt Documents (including all exhibits, schedules and disclosure
letters referred to therein or delivered pursuant thereto, if any) and all
amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof.  None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which was entered
into in accordance with the Intercreditor Agreement and has heretofore been
delivered to Agent.
 
5.19.      Swaps.  No Borrower is a party to, nor will it be a party to, any
swap agreement whereby such Borrower has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.
 
5.20.      Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
 
5.21.      Application of Certain Laws and Regulations.  Neither any Borrower
nor any Affiliate of any Borrower is subject to any law, statute, rule or
regulation which regulates the incurrence of any Indebtedness, including laws,
statutes, rules or regulations relative to common or interstate carriers or to
the sale of electricity, gas, steam, water, telephone, telegraph or other public
utility services.
 
5.22.      Business and Property of Borrowers.  Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than those business in
which the Borrowers are engaged on the date of this Agreement or that are
reasonably related thereto and activities necessary to conduct the
foregoing.  On the Closing Date, each Borrower will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of such Borrower.
 
5.23.      Section 20 Subsidiaries.  Borrowers do not intend to use and shall
not use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.
 
5.24.      Anti-Terrorism Laws.
 
(a)           General.  Neither any Borrower nor any Affiliate of any Borrower
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction  that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 
86

--------------------------------------------------------------------------------

 

(b)           Executive Order No. 13224.  Neither any Borrower nor any Affiliate
of any Borrower or their respective agents acting or benefiting in any capacity
in connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)          a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii)         a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)         a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)          a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
 
(vi)         a Person or entity who is affiliated or associated with a Person or
entity listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.
 
5.25.      Trading with the Enemy.  No Borrower has engaged, nor does it intend
to engage, in any business or activity prohibited by the Trading with the Enemy
Act.
 
5.26.      [RESERVED].
 
5.27.      Equity Interests. The authorized and outstanding Equity Interests of
each Borrower, and each legal and beneficial holder thereof as of the Closing
Date, is as set forth on Schedule 5.27 hereto (provided that for any Borrower
that is a publicly traded company, such Schedule 5.27 shall list only the five
largest shareholders thereof).  All of the Equity Interests of each Borrower
have been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities.  Except for the rights and obligations set forth on
Schedule 5.27, there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Borrower or any of the
shareholders of any Borrower is bound relating to the issuance, transfer, voting
or redemption of shares of its Equity Interests or any pre-emptive rights held
by any Person with respect to the Equity Interests of Borrowers.  Except as set
forth on Schedule 5.27, Borrowers have not issued any securities convertible
into or exchangeable for shares of its Equity Interests or any options, warrants
or other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

 
87

--------------------------------------------------------------------------------

 
 
5.28.      Commercial Tort Claims.  No Borrower is a party to any commercial
tort claims except as set forth on Schedule 5.28 hereto (which Schedule 5.28 may
be updated at any time upon written notice to Agent).
 
5.29.      Letter of Credit Rights.  No Borrower has any letter of credit
rights, except as set forth on Schedule 5.29 hereto (which Schedule 5.29 may be
updated at any time upon written notice to Agent).
 
5.30.      Material Contracts.  Schedule 5.30 sets forth all Material Contracts
of the Borrowers (which Schedule 5.30 may be updated at any time upon written
notice to Agent). All Material Contracts are in full force and effect and no
material defaults currently exist thereunder.
 
VI.         AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:
 
6.1.        Payment of Fees.  Pay to Agent on demand all usual and customary
fees and expenses which Agent incurs in connection with (a) the forwarding of
Advance proceeds and (b) the establishment and maintenance of any Blocked
Accounts or Depository Accounts as provided for in Section 4.15(h).  Agent may,
without making demand, charge Borrowers’ Account for all such fees and expenses.
 
6.2.        Conduct of Business and Maintenance of Existence and Assets.  (a)
Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral, expect to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 
88

--------------------------------------------------------------------------------

 
 
6.3.        Violations.  Promptly notify Agent in writing of any violation of
any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Borrower which could reasonably be expected to
have a Material Adverse Effect.
 
6.4.        Government Receivables.  Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.
 
6.5.        Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  Cause to be maintained a Fixed
Charge Coverage Ratio, measured as of the end of each fiscal quarter for the
trailing twelve (12) fiscal month period, (i) of not less than 1.10 to 1.0 for
any fiscal quarter ending in 2011 and (ii) of not less than 1.20 to 1.0 for any
fiscal quarter ending thereafter.
 
6.6.        Execution of Supplemental Instruments.  Execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.
 
6.7.        Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being Properly Contested, subject at all times to
any applicable subordination arrangement in favor of Lenders.
 
6.8.        Standards of Financial Statements.  Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9 and 9.10 as to which GAAP is applicable to
be complete and correct in all material respects (subject, in the case of
interim financial statements, to normal year-end audit adjustments and the
absence of footnotes) and to be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein (except
as concurred in by such reporting accountants or officer, as the case may be,
and disclosed therein).


VII.        NEGATIVE COVENANTS.
 
No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:
 
7.1.        Merger, Consolidation, Acquisition and Sale of Assets.
 
(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person or permit any other Person to consolidate with or merge
with it; provided that, any Borrower entity may (i) merge into any other
Borrower entity (but provided further that in any such merger involving UniTek
Parent, UniTek Parent shall be the surviving entity of such merger) and (ii)
enter into any Permitted Acquisition.

 
89

--------------------------------------------------------------------------------

 

(b)           Acquire all or a substantial portion of the assets or Equity
Interests of any Person (or any division or business line of any Person) except
for any Permitted Acquisition; provided that if any Borrower shall acquire any
new Subsidiary as a result of any Permitted Acquisition, Borrowers shall comply
with the requirements of Section 7.12.  Notwithstanding anything to the contrary
contained in any provision of this Agreement, no Borrower shall purchase any
Equity Interests in or become or agree to become party to a Joint Venture except
as an Investment permitted under Section 7.4(i) hereof.
 
(c)           Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except dispositions of Inventory and Equipment, and
dispositions of other property or assets that is Term Debt Priority Collateral,
to the extent expressly permitted by Section 4.3.
 
7.2.        Creation of Liens.  Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances.  Without limiting the generality of the
foregoing, no Borrower shall create or suffer to exist any Lien or transfer upon
or against any of its DIRECTV Inventory in favor of any Person other than
DIRECTV (other than Permitted Encumbrances arising under clauses (b), (f), (g)
or (l) to the extent such Permitted Encumbrances would not violate the
provisions of the DIRECTV/DirectSat Contract).
 
7.3.        Guarantees.  Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees by one
or more Borrower(s) of the Indebtedness or obligations of any other Borrower(s)
to the extent such Indebtedness or obligations are permitted to be incurred
and/or outstanding pursuant to the provisions of this Agreement, (c) the
endorsement of checks in the Ordinary Course of Business and (d) guarantee
obligations with respect to the Term Debt Obligations owing to the Term Debt
Creditors.
 
7.4.        Investments.  Purchase or acquire obligations or Equity Interests
of, or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof, (e) investments in cash and Cash Equivalents, (f)
Permitted Acquisitions, (g) intercompany investments by any Borrower in another
Borrower, (h) investments in any Subsidiary (valued at cost) that is not a
Borrower hereunder (excluding any Inactive Subsidiary) in an aggregate amount
not to exceed (x) $2,700,000 at any time outstanding minus (y)  the
then-outstanding principal balance of all intercompany loans and advances to
Permitted Foreign Operating Subsidiaries made pursuant to Section 7.10 hereof
and (i) additional investments in an aggregate amount (valued at cost) not to
exceed $800,000 during the term hereof.

 
90

--------------------------------------------------------------------------------

 
 
7.5.        Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) loans
or extension of credit in connection with the extension of commercial trade
credit in connection with the sale of Inventory in the Ordinary Course of
Business, (b) intercompany loans between and among Borrowers, so long as each
such intercompany loan is evidenced by a promissory note (including, if
applicable, any master intercompany note executed by Borrowers) on terms and
conditions (including terms subordinating payment of the indebtedness evidenced
by such note to the prior payment in full of all Obligations) acceptable to
Agent in its sole discretion that has been delivered to Agent either endorsed in
blank or together with an undated instrument of transfer executed in blank by
the applicable Borrower(s) that are the payee(s) on such note, (c) loans and
advances to employees of any Borrower in the Ordinary Course of Business
(including payroll advances and advances for travel, entertainment and
relocation expenses) in an aggregate amount for all Borrowers not to exceed
$250,000 at any one time outstanding, (d) promissory notes and other non-cash
consideration received by any Borrower pursuant to any sale or disposition
permitted by Section 7.1(c) hereof (provided that all payments received in
respect of such are immediately remitted by Borrowers to Agent to be applied as
a mandatory prepayment of the Obligations pursuant to Section 2.21(c) hereof
(subject to the provisions of the last sentence thereof)), (e) advances, loans
and extensions existing on the date hereof and described on Schedule 7.5(e)
hereto with any modifications, replacements, renewals or extensions thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 7.5(e),
and (f) in addition to advances, loans and extensions otherwise expressly
permitted by this Section 7.5, advances, loans or extensions by Borrowers in an
aggregate amount (valued at cost) not to exceed $250,000 during the Term
 
7.6.        [RESERVED].
 
7.7.        Dividends.  (i) Declare, pay or make any dividend or distribution on
any Equity Interests of any Borrower (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock), or (ii)
apply any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, or of any options to purchase or acquire any
Equity Interest of any Borrower or (iii) make any payments of management fees
except that:  so long as (a) a notice of termination with regard to this
Agreement shall not be outstanding, and (b) no Event of Default or Default shall
have occurred after giving pro forma effect to such dividends, (a) Borrowers
other than UniTek Parent shall be permitted to pay dividends to any other
Borrower; (b) UniTek Parent may purchase the common stock or common stock
options of UniTek Parent from present or former officers or employees of any
Borrower or any Subsidiary of Borrowers upon the death, disability or
termination of employment of such officer or employee; provided that the
aggregate amount of payments under this paragraph (b) in any fiscal year (net of
any proceeds received by the Borrower after the date hereof in connection with
resales of any common stock or common stock options so purchased) shall not
exceed $1,000,000; and (y) UniTek Parent may make a cashless repurchase of its
Equity Interests which is deemed to occur upon the exercise of options, rights
or warrants to the extent such Equity Interests represents a portion of the
exercise price of those options, rights or warrants.

 
91

--------------------------------------------------------------------------------

 
 
7.8.        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
Lenders and the other Obligations; (ii) Indebtedness of Borrowers consisting of
Capitalized Lease Obligations and purchase money indebtedness for the Capital
Expenditures in an aggregate outstanding principal amount not to exceed
$30,000,000 at any one time, so long as such Indebtedness is not secured by any
Collateral or other assets or property of Borrowers other than the assets
purchased with the initial proceeds of such Indebtedness; (iii) any guarantees
constituting Indebtedness that are permitted under Section 7.3 above, (iv) Term
Debt Indebtedness (including any Permitted Refinancing thereof) in an aggregate
principal amount not to exceed $100,000,000, provided that, Borrowers may incur
(and may refinance pursuant to the Permitted Refinancing) additional Term Debt
Indebtedness in excess of such limitation not to exceed an additional aggregate
principal amount of not more than $50,000,000 either pursuant to a Permitted
Refinancing or under the “Incremental Term Facility” (as defined and provided
for in the Term Debt Credit Agreement as in effect on the date hereof) but only
to the extent that no later than five (5) Business Days prior to the incurrence
of any such additional Term Debt Indebtedness, Borrowers shall have delivered to
Agent a pro forma balance sheet and pro forma financial statements and a
Compliance Certificate demonstrating that the Borrowers would be in compliance
with the financial covenants set forth in Section 6.5 on a pro forma basis after
giving effect to such incurrence as if such incurrence had occurred on the first
day of the most recent period of four consecutive fiscal quarters in respect of
which the financial covenants have been tested in accordance with Section 6.5,
(v) Indebtedness consisting of intercompany loans made by one or more
Borrower(s) to any other Borrower(s) in accordance with the provisions of
Section 7.5(c); (vi) Subordinated Debt incurred in connection with Permitted
Acquisitions in an aggregate outstanding principal amount not to exceed
$5,000,000 at any one time; (vii) Interest Rate Hedges that are entered into by
Borrowers to hedge their risks with respect to outstanding Indebtedness of
Borrowers and not for speculative or investment purposes; (viii) Indebtedness of
a Person or Indebtedness secured by assets of a Person that, in either case,
becomes a Subsidiary or Indebtedness attaching to assets that are acquired by
the Borrowers, in each case after the Closing Date, provided that (A) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, (B) such Indebtedness is not guaranteed in any respect by any Borrower
(other than by any such Person that so becomes a Subsidiary and existing
Subsidiaries of such Person), (C) the aggregate principal amount of all such
Indebtedness does not exceed $3,000,000 at any one time outstanding and (D)
under no circumstances shall any such Indebtedness be secured by any Liens on
any Receivables, Inventory, proceeds of Receivables or Inventory, deposit
accounts or any other ABL Priority Collateral belonging to such Person being
acquired and/or to any Borrower or Guarantor; and any refinancing thereof
(provided that no such refinancing shall increase the principal balance
outstanding under such Indebtedness as of the date of such refinancing or
shorten the maturity date thereof or expand the collateral pledged to secure
such Indebtedness at the time of such Permitted Acquisition), but only so long
as Borrowers would be in compliance with the financial covenants set forth in
Section 6.5 on a pro forma basis after giving effect to such acquisition as if
such acquisition had occurred on the first day of the most recent period of four
consecutive fiscal quarters in respect of which the Fixed Charge Coverage Ratio
has been tested in accordance with Section 6.5, (ix) Indebtedness in respect of
performance, surety, bid, appeal bonds, completion guarantees or other similar
obligations provided in the ordinary course of business, including guarantees or
obligations of the Borrower and its Subsidiaries with respect to letters of
credit supporting such performance, surety, bid, appeal bonds, completion
guarantees or other similar obligations but excluding Indebtedness incurred
through the borrowing of money, Capitalized Lease Obligations and purchase money
obligations; (x) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; (xi) the incurrence by any Borrower of
contingent obligations in respect of purchase price adjustments or
indemnification obligations set forth in agreements providing for the Permitted
Acquisition or disposition of any asset of the Borrowers so long as all such
contingent obligations are discharged within 30 days of the date the amount
thereof becomes due under the terms of such Permitted Acquisition and the
Permitted Acquisition or subject disposition is otherwise permitted hereby;
(xii) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts in the ordinary course of
business; (xiii) Indebtedness consisting of the financing of insurance premiums,
so long as the aggregate amount payable pursuant to such Indebtedness does not
materially exceed the amount of the premium for such insurance; (xiv)
Indebtedness arising in connection with endorsement of instruments for deposit
in the Ordinary Course of Business; (xv) Indebtedness consisting of Permitted
Earn-Out Obligations; (xvi) any other Indebtedness not otherwise permitted under
the preceding clauses (i) through (xiv) that is existing on the Closing Date and
listed on Schedule 7.8 hereto and any refinancing thereof (provided that no such
refinancing shall increase the principal balance outstanding under such
Indebtedness as of the date of such refinancing or shorten the maturity date
thereof); and (xvii) additional unsecured Indebtedness of the Borrowers in an
aggregate principal amount not to exceed $1,500,000 at any one time outstanding.

 
92

--------------------------------------------------------------------------------

 
 
7.9.        Nature of Business.  Substantially change the nature of the business
in which it is presently engaged, except as may be reasonably related thereto,
nor except as otherwise specifically permitted hereby purchase or invest,
directly or indirectly, in any assets or property other than in the Ordinary
Course of Business for assets or property which are useful in, necessary for and
are to be used in its business as presently conducted.
 
7.10.      Transactions with Affiliates.  Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except for
(i) transactions among Borrowers which are not expressly prohibited by the terms
of this Agreement, (ii) payment by Borrowers of dividends and distributions
permitted under Section 7.7 hereof, and (iii) transactions disclosed to the
Agent in writing, which are in the Ordinary Course of Business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate.  Notwithstanding anything to the contrary provided for in the
foregoing or in any other provision of this Agreement, no Borrower shall,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Subsidiary of any Borrower that is not a Borrower under this
Agreement or a Guarantor of the Obligations, specifically including any Inactive
Subsidiary or any Foreign Subsidiary, except that, Borrowers may make
intercompany loans and advances to Permitted Foreign Operating Subsidiaries in
an aggregate amount not to exceed (x) $2,700,000 at any time outstanding minus
(y) the then-outstanding amount (valued at cost) of all Investments in
non-Borrower Subsidiaries made pursuant to Section 7.4(h) hereof; so long as
each such intercompany loan or advance is evidenced by a promissory note
(including, if applicable, any master intercompany note executed by the
Permitted Foreign Operating Subsidiaries) on terms and conditions (including
terms subordinating payment of the indebtedness evidenced by such note to the
prior payment in full of all Obligations) acceptable to Agent in its sole
discretion that has been delivered to Agent either endorsed in blank or together
with an undated instrument of transfer executed in blank by the applicable
Borrower(s) that are the payee(s) on such note.

 
93

--------------------------------------------------------------------------------

 
 
7.11.      Leases.  Enter as lessee into any lease arrangement for real or
personal property (unless capitalized and permitted under Section 7.6 hereof) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed $30,000,000 in any one fiscal year in the aggregate for
all Borrowers.
 
7.12.      Subsidiaries.
 
(a)           Subject to the provisions of Sections  7.12(b) and 7.12(c), hold
any Equity Interests in or form or acquire any Subsidiary unless (i) such
Subsidiary either (x) expressly joins in this Agreement and the Other Document
as a borrower and becomes jointly and severally liable for the Obligations or
(y) if Agent shall agree in its sole discretion, becomes a Guarantor of the
Obligations and executes a Guarantor Security Agreement, and in either case (x)
or (y), such Subsidiary shall grant first priority (subject only to Permitted
Encumbrances in favor of Term Debt Agent subject to the Intercreditor Agreement
in the case of any Term Debt Priority Collateral of such Subsidiary and to any
other Permitted Encumbrances which by operation of law (including the priority
granted under the Uniform Commercial Code to any purchase money security
interests that are Permitted Encumbrances) have senior priority) Liens on
substantially all of its assets to secure its liabilities for the Obligations,
(ii) both prior to and after giving effect to such acquisition or formation, (x)
no Default or Event of Default shall exist and (y) each of the representations
and warranties made by any Borrower in or pursuant to this Agreement, any Other
Document and any related agreements to which it is a party, or each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, any Other Document or any related agreement shall be true and
correct in all respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty was expressly made
only as of a specified date, in which case such representation or warranty was
true and correct as of such date) and (iii) Agent shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
 
(b)           Notwithstanding anything to the contrary provided for in paragraph
(a) above, if any Subsidiary shall constitute an Inactive Subsidiary as of the
Closing Date and be designated by Borrowers as an Inactive Subsidiary (either by
listing such Subsidiary as an Inactive Subsidiary on Schedule 5.2(b) on the
Closing Date or by designating any Subsidiary acquired in a Permitted
Acquisition as an Inactive Subsidiary in writing to Agent at the time of such
Permitted Acquisition), Borrowers shall be deemed to be in compliance with the
provisions of this Section 7.12 without otherwise satisfying the requirements
set forth in paragraph (a) above so long as Borrower shall take all actions
requested by Agent to create a first priority (subject only to Permitted
Encumbrances in favor of Term Debt Agent subject to the Intercreditor Agreement)
pledge and Lien over one hundred percent of the Equity Interests of such
Inactive Subsidiary.  If at any time any Subsidiary that has previously been
designated as an Inactive Subsidiary in accordance with this Section 7.12(b)
shall cease to satisfy any of the requirements for an Inactive Subsidiary,
Borrowers shall promptly give written notice of such occurrence to Agent and
promptly take all steps necessary to comply fully with all the requirements of
paragraph (a) above with respect to such Subsidiary.

 
94

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary provided for in paragraph
(a) above, with respect to any Foreign Subsidiary, Borrowers shall be deemed to
be in compliance with the provisions of this Section 7.12 without otherwise
satisfying the requirements set forth in paragraph (a) above so long as Borrower
shall take all actions requested by Agent to create a first priority (subject
only to Permitted Encumbrances in favor of Term Debt Agent subject to the
Intercreditor Agreement) pledge and Lien over at least sixty-five percent (65%)
of the voting Equity Interest and one hundred percent of non-voting Equity
Interests of such Foreign Subsidiary under the laws of New York and/or the laws
of the foreign jurisdiction in which such Foreign Subsidiary is organized
(including delivery of any applicable foreign law legal opinions requested by
Agent).
 
(d)           Enter into any partnership, Joint Venture or similar arrangement,
except as permitted by Section 7.1(b) and 7.4(i) above.
 
7.13.      Fiscal Year and Accounting Changes.  Change its fiscal year ending
date from December 31st or make any significant change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.
 
7.14.      Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.
 
7.15.      Amendment of Organizational Documents.  (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents, in any such case without (x) giving
at least thirty (30) days prior written notice of such intended change to Agent,
(y) having received from Agent confirmation that Agent shall have taken all
steps necessary for Agent to continue the perfections of and protect the
enforceability and priority of its Liens in the Collateral belonging to such
Borrower and in the Equity Interests of such Borrower and (z) in any case under
clause (iv), such amendment, modification or waiver could not reasonably be
expected to have a materially adverse effect on the rights or interests of
Agent, Issuer and Lenders.
 
7.16.      Compliance with ERISA.  (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) incur, or permit any Plan to incur, any
“accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan, or (x) cause, or permit any member
of the Controlled Group to cause, a representation or warranty in Section 5.8(d)
to cease to be true and correct.

 
95

--------------------------------------------------------------------------------

 

7.17.      Prepayment of Indebtedness; Earn-Outs.
 
(a)           At any time, directly or indirectly, prepay or repurchase, redeem,
retire or otherwise acquire prior to the scheduled maturity thereof (i) any
Subordinated Debt or (ii) any other Indebtedness of any Borrower except for: (x)
prepayments of the Obligations, (y) mandatory prepayment of the Term Debt
Obligations under the terms and conditions of the Term Debt Documents as in
effect on the date hereof or as amended in accordance with the provisions of
Section 7.22 hereof and (z) voluntary prepayments of any such Indebtedness other
than Subordinated Debt (including but not limited to trade debt and the Term
Debt Indebtedness) to the extent that and only so long as any such voluntary
prepayment under this clause (z) is made by Borrowers in the Ordinary Course of
Business and no Default or Event or Default shall exist either before or after
giving effect to such voluntary prepayment; provided that, nothing contained in
the foregoing shall prohibit any Permitted Refinancing of the Term Debt
Indebtedness.  However, notwithstanding anything to the contrary contained in
the foregoing or in any other provision of this Agreement or any Other Document,
in the event that, after giving effect to any mandatory prepayment of the Term
Debt Indebtedness required under the Term Debt Documents in respect of the
“Excess Cash Flow” (as defined in the Term Debt Documents) of Borrowers and
their consolidated Subsidiaries that would otherwise be permitted under the
provisions of this Section 7.17, Borrowers would have Undrawn Availability and
five day average Undrawn Availability of less than $5,000,000, then the maximum
amount of the prepayment of the Term Debt Indebtedness which Borrowers shall be
permitted to make under this Section 7.17 shall not exceed the maximum amount
which, if paid by Borrowers, would leave Borrowers with an Undrawn Availability
of at least $5,000,000.
 
(b)           Make any payment in respect of any Earn-Out Indebtedness; provided
that payments in respect of Permitted Earn-Out Obligations may be made so long
as, both immediately prior to and after giving effect to the making of such
payment, (x) no Event of Default shall have occurred and remain continuing and
(y) Borrowers shall have Undrawn Availability and five day average Undrawn
Availability of at least the Undrawn Availability Minimum Amount either
immediately prior to or after giving effect to any such payment.

 
96

--------------------------------------------------------------------------------

 
 
7.18.      Anti-Terrorism Laws.  No Borrower shall, until satisfaction in full
of the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:
 
(a)           Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b)           Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.
 
(c)           Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19.      Restrictive Agreements.  Enter into or otherwise permit itself or its
assets to be come bound by any contract, instrument or other agreement (other
than the Term Debt Documents) which would prohibit or limit the ability of any
Borrower other than UniTek Parent to make any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its Equity Interests.
 
7.20.      Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act.
 
7.21.      Subordinated Debt.  At any time, directly or indirectly, pay, prepay,
repurchase, redeem, retire or otherwise acquire, or make any payment on account
of any principal of, interest on or premium payable in connection with the
repayment or redemption of any Subordinated Debt, except as expressly permitted
in applicable subordination agreement.
 
7.22.      Amendments to Term Debt Documents.  Enter into any amendment, waiver
or modification of the Term Debt Documents the effect of which is (i) to
increase any applicable interest rate on the Term Debt Indebtedness by more than
300 basis points, except in connection with (1) the imposition of a default rate
of interest in accordance with the terms of the Term Debt Documents (provided
that the incremental increase resulting solely from the imposition of such
default rate of interest shall not at any time exceed the greater of (x) 200
basis points and (y) the difference between “LIBOR”, the “Eurodollar Rate”, the
“Adjusted Eurodollar Rate” (in each case, or any equivalent term) at such time,
on the one hand, and the “Alternate Base Rate” or the “Base Rate” (in each case,
or any equivalent term) at such time, on the other hand, plus 200 basis points),
(2) the imposition of fees for forbearance, amendments, waivers and other
modifications and supplements or (3) any increase in “LIBOR”, the “Eurodollar
Rate”, the “Adjusted Eurodollar Rate”, the “Alternate Base Rate” or the “Base
Rate” (in each case, or any equivalent term) (it being understood that, in the
case of a pricing matrix or grid based upon a measure of financial performance
provided for in the Term Debt Documents as in effect on the date hereof, (x) any
change in rate due to the operation thereof shall not constitute an increase and
(y) each of the interest rates specified in such matrix or grid may be increased
by an amount up to 300 basis points), (ii) to provide for any incurrence of
additional or increased Term Debt Indebtedness after the Closing Date, except
for any such incurrence and increase of the Term Debt Indebtedness, whether
pursuant to “Incremental Term Facility” (as defined and provided for in the Term
Debt Credit Agreement as in effect on the date hereof) or otherwise, permitted
under the provisions of Section 7.8(iv) hereof and which does not otherwise
violate the provisions of this Section 7.22, (iii) to change the final maturity
date (except in connection with an acceleration of the Term Debt Indebtedness
following an event of default) for any of the Term Debt Indebtedness to a date
that is earlier than the expiration of the Term as in effect hereunder on the
Closing Date, or (iv) to increase or accelerate any amortization payments or
mandatory prepayments provided for under the Term Debt Documents as in effect on
the date hereof (except for any amendments to provide for amortization with
respect to any exercise by Borrowers of their rights to incur additional Term
Debt Indebtedness pursuant to the “Incremental Term Facility” (as defined and
provided for in the Term Debt Credit Agreement as in effect on the date hereof),
in which case the amortization terms and final maturity date of any applicable
“Incremental Term Loans” (as defined and provided for in the Term Debt Credit
Agreement as in effect on the date hereof) shall not be materially less
favorable to Borrowers as compared to such amortization and maturity terms of
the term loans under the Term Debt Credit Agreement as in effect on the date
hereof) or otherwise make a change to the terms and conditions of the
amortization payments or mandatory prepayments under the Term Debt Documents as
in effect on the date hereof in a manner that is materially adverse to the
interests of Borrowers and/or Agent and Lenders; provided that, Borrowers shall
deliver to Agent a copy of any amendment, waiver or modification of the Term
Debt Documents entered into in compliance with this Section 7.22 within five (5)
Business Days of the execution thereof.  For the avoidance of doubt, Borrowers
may enter into Permitted Refinancings of the Term Debt Indebtedness that are
consistent with the provisions of this Section 7.22.

 
97

--------------------------------------------------------------------------------

 

VIII.      CONDITIONS PRECEDENT.
 
8.1.        Conditions to Initial Advances.  The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a)           Agreement and Note.  Agent shall have received this Agreement and
the Notes  duly executed and delivered by an authorized officer of each
Borrower;
 
(b)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested;
 
(c)           Leasehold Agreements.  Agent shall have received landlord,
mortgagee or warehouseman agreements satisfactory to Agent with respect to all
premises leased by Borrowers where the chief executive office of any Borrower
and/or the books and records of any Borrower regarding Receivables are located;

 
98

--------------------------------------------------------------------------------

 
 
(d)           Pledge Agreements and Other Documents.  Agent shall have received
(i) the Pledge Agreements, along with certificates evidencing all of the Equity
Interests pledged pursuant thereto together with appropriate undated instruments
of transfer executed in blank, and (iii) the executed Other Documents, all in
form and substance satisfactory to Agent and all duly executed and delivered by
an authorized officer of each applicable Borrower;
 
(e)           Term Debt Documents.  Agent shall have received final executed
copies of the Term Debt Credit Agreement and all other material Term Debt
Documents as in effect on the Closing Date, all of which shall be satisfactory
in form and substance to Agent and the transactions contemplated by such
documentation shall be consummated prior to or simultaneously with the making of
the initial Advance;
 
(f)            Intercreditor Agreement.  Agent and Term Debt Agent shall have
entered into the Intercreditor Agreement, which shall set forth the rights and
Lien priorities of Agent, Issuer and Lenders (on the one hand) and Term Debt
Creditors (on the other hand) with respect to the Term Debt Priority Collateral,
and the ABL Priority Collateral, which terms shall be satisfactory in form and
substance to Agent in its sole discretion;
 
(g)           [RESERVED];
 
(h)           [RESERVED];
 
(i)            [RESERVED];
 
(j)            Financial Condition Certificates.  Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(j).
 
(k)           Closing Certificate.  Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Borrower dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred and is continuing;
 
(l)            Borrowing Base.  Agent shall have received evidence from
Borrowers including delivery of any initial Borrowing Base Certificate, that (i)
the aggregate amount of Eligible Receivables, Eligible Unbilled Receivables and
Eligible Project Receivables are sufficient in value and amount to support
Advances in the amount requested by Borrowers on the Closing Date and (ii) after
giving effect to the Transactions on the Closing Date (including the initial
Advances to be made hereunder), Borrower shall have (i) Undrawn Collateral
Availability plus (ii) unrestricted cash of at least $15,000,000;
 
(m)          Blocked Accounts.  Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts with
financial institutions acceptable to Agent for the collection or servicing of
the Receivables and proceeds of the Collateral;

 
99

--------------------------------------------------------------------------------

 

(n)           Secretary’s Certificates, Authorizing Resolutions and Good
Standings of Borrowers.  Agent shall have received a certificate of the
Secretary or Assistant Secretary (or other equivalent officer, partner or
manager) of each Borrower in form and substance satisfactory to Agent dated as
of the Closing Date which shall certify (i) copies of resolutions in form and
substance reasonably satisfactory to Agent, of the board of directors (or other
equivalent governing body, member or partner) of such Borrower authorizing (x)
the execution, delivery and performance of this Agreement, the Notes and each
Other Loan Document to which such Borrower is a party (including authorization
of the incurrence of indebtedness, borrowing of Revolving Advances and Swing
Loans and requesting of Letters of Credit on a joint and several basis with all
Borrowers as provided for herein), and (y) the granting by such Borrower of the
security interests in and liens upon the Collateral to secure all of the joint
and several Obligations of the Borrowers (and such certificate shall state that
such resolutions have not been amended, modified, revoked or rescinded as of the
date of such certificate), (ii) the incumbency and signature of the officers of
such Borrower authorized to execute this Agreement and the other Loan Documents,
(iii) copies of the Organizational Documents of such Borrower as in effect on
such date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Borrower in its jurisdiction of organization and each
applicable jurisdiction where the conduct of such Borrower’s  business
activities or the ownership of its properties necessitates qualification, as
evidenced by good standing certificate(s) (or the equivalent thereof issued by
any applicable jurisdiction) dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each such jurisdiction as attached to such certificate;
 
(o)           Legal Opinion.  Agent shall have received an executed legal
opinion of  Morgan, Lewis & Bockius LLP, each in form and substance satisfactory
to Agent which shall cover such matters incident to the transactions
contemplated by this Agreement and the Other Documents as Agent may reasonably
require and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Agent and Lenders;
 
(p)           No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents, the Term
Debt Documents or any of the Transactions or (B) which could, in the reasonable
opinion of Agent, reasonably be expected to have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature either
materially adverse to any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
 
(q)           Collateral Examination.  Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles and Equipment of each Borrower and all books and records in
connection therewith;
 
(r)            Fees and Expenses.  Agent shall have received (i) all fees
payable to Agent and Lenders and any other applicable Persons on or prior to the
Closing Date hereunder, including pursuant to Article III hereof and (ii) all
costs and expenses of Agent payable under Section 11.9 hereof;

 
100

--------------------------------------------------------------------------------

 
 
(s)           Pro Forma Financial Statements.  Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Lenders;
 
(t)           Insurance.  Agent shall have received in form and substance
satisfactory to Agent, (i) certified copies of Borrowers’ casualty insurance
policies, together with (x) lender loss payable endorsements on the applicable
insurers’ standard form of loss payee endorsement reasonably acceptable to Agent
naming Agent as a lenders’ loss payee and (y) certificates of insurance on
appropriate ACORD insurance industry forms naming Agent as a certificate holder,
and (ii) certified copies of Borrowers’ liability insurance policies, together
with (x) endorsements naming Agent as a co-insured on the applicable insurers’
standard form of additional endorsement reasonably acceptable to Agent and (y)
certificates of insurance on appropriate ACORD insurance industry forms naming
Agent as a certificate holder;
 
(u)          Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
 
(v)          Consents.  Agent shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other Documents; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;
 
(w)          No Adverse Material Change.  (i) since December 31, 2010, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;
 
(x)          Contract Review.  Agent shall have reviewed all Material Contracts
of Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;
 
(y)          Compliance with Laws.  Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local or
territorial regulations with respect to which the failure to comply could
reasonably be expected to have a Material Adverse Effect, including those with
respect to the Federal Occupational Safety and Health Act, the Environmental
Protection Act, ERISA and the Trading with the Enemy Act; and
 
(z)           Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2.        Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

 
101

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date, in which case such representation or
warranty shall have been true and correct in all respects on such date);
 
(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date and, in the case of the initial
Advances, after giving effect to the consummation of the Transactions; provided,
however that Agent, in its sole discretion, may continue to make Advances
notwithstanding the existence of an Event of Default or Default as otherwise
provided for in this Agreement and that any Advances so made shall not be deemed
a waiver of any such Event of Default or Default; and
 
(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX.         INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1.        Disclosure of Material Matters.  Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

 
102

--------------------------------------------------------------------------------

 

9.2.        Schedules.  Subject to the provisions of the following sentence,
deliver to Agent on or before the fifteenth (15th) day of each fiscal month as
and for the prior month (a) accounts receivable ageings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports and (d) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior fiscal month); provided
that, (x) if so requested by Agent in its discretion, Borrowers shall deliver
Borrowing Base Certificates at more frequent intervals calculated as of such
interim dates as Agent may require and (y) regardless of whether Agent shall
have exercised its rights under the preceding clause (x), Borrowers shall
deliver to Agent on the first Business Day of each week a weekly report update
to the Borrowing Base Certificate reflecting sales, receipts of cash and
collections during the preceding week.  Notwithstanding anything to the contrary
contained in the foregoing sentence, Borrowers shall deliver to Agent on or
before the twentieth (20th) day of each fiscal month as and for the prior month
(I) accounts receivable ageing inclusive of reconciliations to the general
ledger for all Eligible Project Receivables and other Project Receivables and
(II) to the extent the Borrowing Base Certificate delivered under clause (d) of
the preceding sentence did not include reporting of Eligible Project Receivables
of Borrowers for the applicable fiscal month, an updated Borrowing Base
Certificate providing such information (subject to Agent’s rights under clause
(x) of the preceding sentence to require more frequent delivery of Borrowing
Base Certificates with complete information).  In addition, each Borrower will
deliver to Agent at such intervals as Agent may require: (i) confirmatory
assignment schedules; (ii) copies of Customer’s invoices; (iii) evidence of
shipment or delivery; and (iv) such further schedules, documents and/or
information regarding the Collateral as Agent may require including trial
balances and test verifications.  Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder.  The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Borrower and delivered to Agent
from time to time solely for Agent’s convenience in maintaining records of the
Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.  Without limiting the generality of the foregoing, Borrowers
shall deliver such additional information at such intervals as may be required
by Agent from time to time in its sole credit judgment exercised in its
Permitted Discretion with respect to any and/or all Eligible Project
Receivables.
 
9.3.        Environmental Reports.  Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8, with a
certificate signed by the President of Borrowing Agent stating, to the best of
his knowledge, that each Borrower is in compliance in all material respects with
all federal, state and local Environmental Laws.  To the extent any Borrower is
not in compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.
 
9.4.        Litigation.  Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects a
material portion of the Collateral or which could reasonably be expected to have
a Material Adverse Effect.

 
103

--------------------------------------------------------------------------------

 

9.5.        Material Occurrences.  Promptly notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default, including the occurrence of
any “Default” or “Event of Default under the Term Debt Documents (or the receipt
of any notice from Term Debt Creditors alleging the occurrence of any such
event), (b) any event of default under any Subordinated Debt (or the receipt of
any notice from the holder of any such Subordinated Debt alleging the occurrence
of any such event); (c) any event, development or circumstance whereby any
financial statements or other reports furnished to Agent fail in any material
respect to present fairly, in accordance with GAAP consistently applied, the
financial condition or operating results of any Borrower as of the date of such
statements; (d) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two plan years and was not corrected as provided
in Section 4971 of the Code, could subject any Borrower to a tax imposed by
Section 4971 of the Code; (e) each and every default by any Borrower which might
result in the acceleration of the maturity of any Indebtedness, if such
acceleration could reasonably be expected to have a Material Adverse Effect,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
(f) any Borrower becomes involved in any material labor dispute, or any strikes
or walkouts or union organization of any Borrower’s employees is threatened (to
the best knowledge of Borrowers) or occurs or any labor contract is entered into
which is scheduled to expire during the Term, and (g) any other development in
the business or affairs of any Borrower or any Guarantor, which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action Borrowers propose to take with respect thereto.
 
9.6.        Government Receivables.  Notify Agent immediately if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.
 
9.7.        Annual Financial Statements.  Furnish Agent within ninety (90) days
after the end of each fiscal year of Borrowers, (i) financial statements of
Borrowers on a consolidated basis including, but not limited to, statements of
income and stockholders’ equity and cash flow from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and complete and
correct in all material respects, and reported upon without qualification by an
independent certified public accounting firm selected by Borrowers and
satisfactory to Agent (the “Accountants”) and (ii) management-prepared financial
statements of Borrowers on a consolidating basis, including, but not limited to,
statements of income and stockholders’ equity from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and complete and
correct in all material respects.  The report of the Accountants with respect to
the audited financial statements described in clause (i) of the foregoing
sentence shall be accompanied by a statement of the Accountants certifying that
(x) they have caused this Agreement to be reviewed, and (y) in making the
examination upon which such report was based either no information came to their
attention which to their knowledge constituted an Event of Default or a Default
under Sections 6.5 hereof or, if such information came to their attention,
specifying any such Default or Event of Default, its nature, when it occurred
and whether it is continuing, and such report shall contain or have appended
thereto calculations which set forth Borrowers’ compliance with the requirements
or restrictions imposed by Sections 6.5 hereof.  In addition, the reports shall
be accompanied by a Compliance Certificate.
 
9.8.        Quarterly Financial Statements.  Furnish Agent  within forty-five
(45) days after the end of each fiscal quarter, (i) an unaudited balance sheet
of Borrowers on a consolidated basis as at the end of such quarter and unaudited
statements of income and stockholders’ equity and cash flow of Borrowers on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, all prepared in
accordance with GAAP applied on a basis consistent with prior practices, and in
reasonable detail and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business and (ii) management-prepared financial
statements on a consolidating basis (exclusive of cash flows) for the business
divisions of Borrowers as have been prepared by Borrowers consistent with past
practice.  The reports shall be accompanied by a Compliance Certificate.

 
104

--------------------------------------------------------------------------------

 
 
9.9.        Monthly Financial Statements.  Furnish Agent within thirty (30) days
after the end of each fiscal month, an unaudited balance sheet of Borrowers on a
consolidated basis as at the end of such month and unaudited statements of
income of Borrowers on a consolidated reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate.
 
9.10.      Other Reports.  Furnish Agent (i) as soon as available, but in any
event within ten (10) days after the issuance thereof, (x) with copies of such
financial statements, reports and returns as UniTek Parent shall send to its
stockholders and (y) copies of all notices, reports, financial statements and
other materials sent pursuant to the Term Debt Documents and (ii) as soon as
available, but in any event within three (3) Business Days after the filing
thereof, any and all reports , including Forms 10-K, 10-Q and 8-K, registration
statements and prospectuses and other shareholder communications, filed by any
Borrower with the SEC.
 
9.11.      Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Other Documents have been complied with by Borrowers
including, without the necessity of any request by Agent, (a) copies of all
environmental audits and reviews, (b) at least thirty (30) days prior thereto,
notice of any Borrower’s opening of any new office or place of business or any
Borrower’s closing of any existing office or place of business, and (c) promptly
upon any Borrower’s learning thereof, notice of any labor dispute to which any
Borrower may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which
any Borrower is a party or by which any Borrower is bound, in each case which
could reasonably be expected to have a Material Adverse Effect.
 
9.12.      Projected Operating Budget.  Furnish Agent, no later than sixty (60)
days following the beginning of each Borrower’s fiscal years, commencing with
fiscal year 2012, a month by month projected operating budget and cash flow of
Borrowers on a consolidated basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the Chief Financial Officer of each Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.
 
9.13.      [RESERVED].

 
105

--------------------------------------------------------------------------------

 
 
9.14.      Notice of Suits, Adverse Events.  Furnish Agent with prompt written
notice of (i) any lapse or other termination of any material Consent issued to
any Borrower by any Governmental Body or any other Person that is material to
the operation of any Borrower’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such material Consent; and (iii)
copies of any periodic or special reports filed by any Borrower or any Guarantor
with any Governmental Body or Person, if such reports indicate any material
change in the business, operations, affairs or condition of any Borrower or any
Guarantor, or if copies thereof are requested by Lender, and (iv) copies of any
material notices and other communications from any Governmental Body or Person
which specifically relate to any Borrower or any Guarantor.
 
9.15.      ERISA Notices and Requests.  Furnish Agent with immediate written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any  Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.
 
9.16.      Additional Documents.  Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request regarding Borrowers, their Subsidiaries, their businesses and assets and
properties and/or to carry out the purposes, terms or conditions of this
Agreement.

 
106

--------------------------------------------------------------------------------

 
 
X.          EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1.      Nonpayment.  Failure by any Borrower to pay any principal on the
Obligations when due or within the period of grace, if any, provided in the
instrument or agreement under which such Obligation was created, whether at
maturity or by reason of acceleration pursuant to the terms of this Agreement or
by notice of intention to prepay, or by required prepayment (including pursuant
to Section 2.7), or failure to pay when due any interest on the Obligations or
other liabilities or make any other payment, fee or charge provided for herein
or in any Other Document when due, which failure continues for a period of three
(3) Business Days (but further provided that such grace period under this
Section 10.1 may not be exercised more than three (3) times during the Term);
 
10.2.      Breach of Representation.  Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;
 
10.3.      Financial Information.  Failure by any Borrower to (i) furnish
financial information when due or when requested which is unremedied for a
period of fifteen (15) days, or (ii) permit the inspection of its books or
records or access for appraisals in accordance with the terms hereof;
 
10.4.      Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed
or lifted within thirty (30) days;
 
10.5.      Noncompliance.  Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor or
any Person to perform, keep or observe any term, provision, condition, covenant
herein contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any Guarantor
or such Person, and Agent or any Lender, or (ii) failure or neglect of any
Borrower to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 4.13, 4.14, 6.3, 6.4, 9.4 or 9.6 hereof
which is not cured within twenty (20) days from the occurrence of such failure
or neglect;
 
10.6.      Judgments.  Any judgment or judgments , writ(s), order(s) or
decree(s) for the payment of money are rendered against any Borrower or any
Guarantor for an aggregate amount in excess of $1,000,000 or against all
Borrowers or Guarantors for an aggregate amount in excess of $1,000,000 and (i)
action shall be legally taken by any judgment creditor to levy upon assets or
properties of any Borrower or any Guarantor to enforce any such judgment, or,
(ii) there shall be any period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of any
Borrower or any Guarantor shall be senior to any Liens in favor of Agent on such
assets or properties;

 
107

--------------------------------------------------------------------------------

 
 
10.7.      Bankruptcy.  Any Borrower shall (i) apply for, consent to or suffer
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar fiduciary of itself or of all or a substantial
part of its property, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy or receivership
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent
(including by entry of any order for relief in any involuntary bankruptcy or
insolvency proceeding commenced against it), (vi) file a petition seeking to
take advantage of any other law providing for the relief of debtors, (vii)
acquiesce to, or fail to have dismissed, within sixty (60) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
 
10.8.      Affiliate or Guarantor Bankruptcy.  Any Affiliate or any Subsidiary
of any Borrower, or any Guarantor, shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy or receivership laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent
(including by entry of any order for relief in any involuntary bankruptcy or
insolvency proceeding commenced against it), (vi) file a petition seeking to
take advantage of any other law providing for the relief of debtors, (vii)
acquiesce to, or fail to have dismissed, within sixty (60) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
 
10.9.      Material Adverse Effect. The occurrence of any Material Adverse
Effect;
 
10.10.    Lien Priority.  Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances in favor of Term Debt Agent subject to the Intercreditor Agreement
in the case of any Term Debt Priority Collateral and to any other Permitted
Encumbrances which by operation of law (including the priority granted under the
Uniform Commercial Code to any purchase money security interests that are
Permitted Encumbrances) have senior priority;
 
10.11.    Term Debt Indebtedness Default.  An “Event of Default” (as defined in
the Term Debt Credit Agreement) has occurred under the Term Debt Documents,
which “Event of Default” shall not have been cured or waived within any
applicable grace period;

 
108

--------------------------------------------------------------------------------

 

10.12.    Cross Default.  Either (x) any specified “event of default” under any
other Indebtedness of any Borrower with a then-outstanding principal balance
(or, in the case of any Indebtedness not so denominated, with a then-outstanding
total obligation amount or total amount potentially due and payable by any
Borrower(s)) of $1,500,000 or more, or any other event or circumstance which
would permit the holder of any such Indebtedness of any Borrower to accelerate
such Indebtedness (and/or the obligations of Borrower thereunder) prior to the
scheduled maturity or termination thereof, shall occur (regardless of whether
the holder of such Indebtedness shall actually accelerate, terminate or
otherwise exercise any rights or remedies with respect to such Indebtedness), in
any such case after giving effect to any applicable notice, grace or cure
periods, or (y) a default of the obligations of any Borrower under any other
agreement to which it is a party shall occur which causes a Material Adverse
Effect which default is not cured within any applicable grace period;
 
10.13.    Breach of Guaranty or Pledge Agreement.  Termination or breach of any
Guaranty, Guaranty Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any
Borrower, or if any Guarantor attempts to terminate, challenges the validity of,
or its liability under, any such Guaranty, Guaranty Security Agreement, Pledge
Agreement or similar agreement;
 
10.14.    Change of Control.  Any Change of Control shall occur;
 
10.15.    Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender;
 
10.16.    Licenses.  To the extent it could reasonably be expected to have a
Material Adverse Effect:  (i) Any Governmental Body shall (a) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of any Borrower or any Guarantor, the continuation of which is material to the
continuation of any Borrower’s or Guarantor’s business, or (b) commence
proceedings to suspend, revoke, terminate or adversely modify any such license,
permit, trademark, tradename or patent and such proceedings shall not be
dismissed or discharged within sixty (60) days, or (c) schedule or conduct a
hearing on the renewal of any license, permit, trademark, tradename or patent
necessary for the continuation of any Borrower’s or Guarantor’s business and the
staff of such Governmental Body issues a report recommending the termination,
revocation, suspension or material, adverse modification of such license,
permit, trademark, tradename or patent; (ii) any agreement which is necessary or
material to the operation of any Borrower’s or any Guarantor’s business shall be
revoked or terminated and not replaced by a substitute acceptable to Agent
within thirty (30) days after the date of such revocation or termination, and
such revocation or termination and non-replacement would reasonably be expected
to have a Material Adverse Effect;
 
10.17.    Seizures.  Other than with respect to de minimis items of Collateral
not exceeding $250,000 in the aggregate, any portion of the Collateral shall be
seized or taken by a Governmental Body, or any Borrower or any Guarantor or the
title and rights of any Borrower, any Guarantor or any Original Owner which is
the owner of any material portion of the Collateral shall have become the
subject matter of claim, litigation, suit or other proceeding which could
reasonably be expected to, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents;

 
109

--------------------------------------------------------------------------------

 

10.18.    Operations.  The business operations of any Borrowers are interrupted
at any time for more than 7 consecutive calendar days, unless such Borrower or
Guarantor shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower shall be receiving the
proceeds of business interruption insurance for a period of thirty (30)
consecutive days; or
 
10.19.    Pension Plans.  An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.
 
XI.         LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1.      Rights and Remedies.
 
(a)           Upon the occurrence of: (i) an Event of Default pursuant to
Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter, at the option of Required Lenders all Obligations shall be
immediately due and payable and Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances; and (iii)
without limiting Section 8.2 hereof, any Default under Sections 10.7(vii) hereof
arising from a filing of a petition against any Borrower in any involuntary case
under any state or federal bankruptcy laws, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed or an Event of Default under Section 10.7(vii) shall
occur.  Upon the occurrence of any Event of Default, Agent shall have the right
to exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code and at law or equity generally,
including the right to foreclose the security interests granted herein and to
realize upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process.  Agent may enter any of any Borrower’s premises or other premises
without legal process and without incurring liability to any Borrower therefor,
and Agent may thereupon, or at any time thereafter, in its discretion without
notice or demand, take the Collateral and remove the same to such place as Agent
may deem advisable and Agent may require Borrowers to make the Collateral
available to Agent at a convenient place.  With or without having the Collateral
at the time or place of sale, Agent may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Agent may elect.  Except as to that part of the Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Agent shall give Borrowers reasonable notification
of such sale or sales, it being agreed that in all events written notice mailed
to Borrowing Agent at least ten (10) days prior to such sale or sales is
reasonable notification.  At any public sale Agent or any Lender may bid for and
become the purchaser, and Agent, any Lender or any other purchaser at any such
sale thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower.  In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trademark applications, trade styles, trade names,
patents, patent applications, copyrights, copyright applications, service marks,
licenses, franchises and other proprietary rights which are used or useful in
connection with Inventory for the purpose of marketing, advertising for sale and
selling or otherwise disposing of such Inventory and (b) Equipment for the
purpose of completing the manufacture of unfinished goods.  The cash proceeds
realized from the sale of any Collateral shall be applied to the Obligations in
the order set forth in Section 11.5 hereof.  Noncash proceeds will only be
applied to the Obligations as they are converted into cash.  If any deficiency
shall arise, Borrowers shall remain liable to Agent and Lenders therefor.

 
110

--------------------------------------------------------------------------------

 
 
(b)           To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent:
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition; (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of; (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral; (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists; (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature; (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral;
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature; (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets;
(ix) to dispose of assets in wholesale rather than retail markets; (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral; or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral.  Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b).  Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).

 
111

--------------------------------------------------------------------------------

 
 
11.2.      Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.
 
11.3.      Setoff.  Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations and to exercise any and
all rights of setoff which may be available to Agent and such Lender with
respect to any deposits held by Agent or such Lender.
 
11.4.      Rights and Remedies not Exclusive.  The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5.      Allocation of Payments After Event of Default.  Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations (including without limitation any
amounts outstanding under any of the Other Documents ), or in respect of the
Collateral may, at Agent’s discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to the Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;
 
SIXTH, to the payment of all of the Obligations consisting of accrued fees and
interest with respect to the Advances (other than interest on the Swing Loans)
or otherwise provided for in this Agreement or the Other Documents;

 
112

--------------------------------------------------------------------------------

 
 
SEVENTH, to the payment of the outstanding principal amount of the Advances
(other than the Swing Loans), including the payment or cash collateralization of
any outstanding Letters of Credit in accordance with Section 3.2(b) hereof, and
all Hedge Liabilities;
 
EIGHTH, to all other Obligations provided for in this Agreement or the Other
Documents or otherwise which shall have become due and payable and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above, and
 
NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its Ratable Share of amounts available to be applied pursuant to clauses
“SIXTH”, “SEVENTH” and “EIGHTH” above; and (iii) to the extent that any amounts
available for distribution pursuant to clause “SEVENTH” above are attributable
to the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Agent as cash collateral as provided for in Section 3.2(b)
hereof and applied (A) first, to reimburse the Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “SEVENTH” and “EIGHTH” above in the manner provided in this Section
11.5.
 
XII.       WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1.      Waiver of Notice.  Each Borrower hereby waives notice of non-payment
of any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
12.2.      Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
 
12.3.      Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 
113

--------------------------------------------------------------------------------

 
 
XIII.      EFFECTIVE DATE AND TERMINATION.
 
13.1.      Term.  This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until April 15, 2016 (the “Term”) unless
sooner terminated as herein provided.  Borrowers may terminate this Agreement at
any time upon thirty (30) days’ prior written notice (which notice shall be
revocable) upon payment in full of the Obligations.
 
13.2.      Termination.  The termination of the Agreement shall not affect
Agent’s, Issuer’s or any Lender’s rights, or any of the Obligations having their
inception prior to the effective date of such termination or any Obligations
which pursuant to the terms hereof continue to accrue after, and the provisions
hereof shall continue to be fully operative until all transactions entered into,
rights or interests created or Obligations have been fully and indefeasibly
paid, disposed of, concluded or liquidated.  The security interests, Liens and
rights granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto.  Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.
 
XIV.      REGARDING AGENT.
 
14.1.      Appointment.  Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in 3.4(a)
and the Fee Letter), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

 
114

--------------------------------------------------------------------------------

 
 
14.2.      Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other
Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any
Borrower.  The duties of Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.
 
14.3.      Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.

 
115

--------------------------------------------------------------------------------

 
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers (provided that
no such approval by Borrowers shall be required (i) in any case where the
successor Agent is one of the Lenders or (ii) after the occurrence and during
the continuance of any Event of Default).  Any such successor Agent shall
succeed to the rights, powers and duties of Agent, and shall in particular to
succeed to all of Agent’s right, title and interest in and to all of the Liens
in the Collateral securing the Obligations created hereunder or any Other
Document (including Pledge Agreement and all account control agreements), and
the term “Agent” shall mean such successor agent effective upon its appointment,
and the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former
Agent.  However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens).  After any
Agent’s resignation as Agent, the provisions of this Article XIV shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement (and in the event resigning Agent continues to hold
any Liens pursuant to the provisions of the immediately preceding sentence, the
provisions of this Article XIV shall inure to its benefit a to any actions taken
or omitted to be taken by it in connection with such Liens).
 
14.4.      Certain Rights of Agent.  If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
 
14.5.      Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 
116

--------------------------------------------------------------------------------

 

14.6.      Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7.      Indemnification.  To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Revolving Commitment Percentage), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document; provided that, Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).
 
14.8.      Agent in its Individual Capacity.  With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
14.9.      Delivery of Documents.  To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
 
14.10.    Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 
117

--------------------------------------------------------------------------------

 

14.11.    No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12.    Other Agreements.  Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
14.13.    Lenders’ Agreements Regarding Intercreditor Agreement.  As between
Agent on the one hand and Lenders on the other (and without creating any third
party beneficiary rights in favor of any Borrower or any Subsidiary of any
Borrower), (i) each Lender hereby acknowledges that it has received and reviewed
the Intercreditor Agreement and agrees to be bound by the terms thereof, (ii)
each Lender (and each Person that becomes a Lender hereunder pursuant to Section
16.3) hereby authorizes and directs Agent to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that Agent may take such action on
its behalf as is contemplated by the terms of the Intercreditor Agreement, (iii)
each Lender hereby agrees that, notwithstanding anything herein to the contrary,
prior to the Term Debt Obligations Payment Date, all rights and remedies of the
Agent and the Lenders with respect to the Collateral including the Term Debt
Priority Collateral shall be subject to the terms of the Intercreditor Agreement
 
XV.       BORROWING AGENCY.
 
15.1.      Borrowing Agency Provisions.
 
(a)           Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to (i) borrow, (ii) request
advances, (iii) request the issuance of Letters of Credit, (iv) sign and endorse
notes, (v) execute and deliver all instruments, documents, applications,
security agreements, reimbursement agreements and letter of credit agreements
for Letters of Credit and all other certificates, notice, writings and further
assurances now or hereafter required hereunder, (vi) make elections regarding
interest rates, (vii) give instructions regarding Letters of Credit and agree
with Issuer upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

 
118

--------------------------------------------------------------------------------

 
 
(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c)           All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.
 
15.2.      Waiver of Subrogation.  Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.
 
XVI.      MISCELLANEOUS.
 
16.1.      Governing Law.  This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall be governed by
and construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.  Any judicial
proceeding brought by or against any Borrower with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each Borrower hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at the Agent’s option, by service
upon Borrowing Agent which each Borrower irrevocably appoints as such Borrower’s
Agent for the purpose of accepting service within the State of New
York.  Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Borrower in the courts of any other jurisdiction.  Each
Borrower waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.  Each Borrower waives the right to
remove any judicial proceeding brought against such Borrower in any state court
to any federal court.  Any judicial proceeding by any Borrower against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.

 
119

--------------------------------------------------------------------------------

 

16.2.      Entire Understanding.
 
(a)           This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b)           The Required Lenders (or Agent with the consent in writing of the
Required Lenders) and Borrowers may, subject to the provisions of this Section
16.2 (b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:
 
(i)           increase the Revolving Commitment Percentage or Revolving Credit
Commitment Amount of any Lender without the consent of such Lender or, except in
connection with any Borrower Revolver Increase, increase the Maximum Revolving
Advance Amount without the consent of all Lenders (other than Defaulting
Lenders);
 
(ii)          extend the Term or the maturity of any Note or the due date for
any amount payable hereunder, or decrease the rate of interest or reduce any fee
payable by Borrowers to Lenders pursuant to this Agreement without the consent
of each Lender directly affected thereby other than any waiver of the
application of the Default Rate hereunder;

 
120

--------------------------------------------------------------------------------

 

(iii)         alter, amend or modify the definition of the term Required
Lenders, Section 2.20(a), Section 2.20(b), any provision regarding the pro rata
treatment of or sharing of payments by the Lenders or requiring all Lenders to
authorize the taking of any action or this Section 16.2(b);
 
(iv)         release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000 without the consent of all of the Lenders (other than
Defaulting Lenders) (except for any release of Liens with respect to Collateral
that is part of the Term Debt Priority Collateral if and to the extent required
under the Intercreditor Agreement);
 
(v)          change the rights and duties of Agent or Issuer without the consent
of Agent or each Issuer (as applicable);
 
(vi)         permit any Revolving Advance or Swing Loan to be made if after
giving effect thereto the total of Revolving Advances and Swing Loans
outstanding hereunder would exceed the Formula Amount for more than thirty (30)
consecutive Business Days or exceed one hundred five percent (105%) of the
Formula Amount without the consent of all of the Lenders (other than Defaulting
Lenders);
 
(vii)        either (x) increase the Advance Rates above the Advance Rates in
effect on the Closing Date, or (y) make any modification to the definitions of
Eligible Receivable, Eligible Unbilled Receivables Sublimit or Eligible Project
Receivables, in any such case without the consent of all of the Lenders (other
than Defaulting Lenders); or
 
(viii)       release any Borrower or Guarantor without the consent of all of the
Lenders (other than Defaulting Lenders).
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances and Swing Loans at any time to exceed
the Formula Amount by up to five percent (5%) of the Formula Amount for up to
thirty (30) consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is
willing in its sole and absolute discretion to make such Out-of-Formula Loans,
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate for Revolving Advances consisting of Domestic Rate Loans;
provided that, if Agent and/or Lenders do make Out-of-Formula Loans, neither
Agent nor Lenders shall be deemed thereby to have changed the limits of Section
2.1(a) or 2.4.  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
“Eligible Receivables” becomes ineligible, collections of Receivables applied to
reduce outstanding Revolving Advances are thereafter returned for insufficient
funds.  In the event Agent involuntarily permits the outstanding Revolving
Advances to exceed the Formula Amount by more than five percent (5%), Agent
shall use its efforts to have Borrowers decrease such excess in as expeditious a
manner as is practicable under the circumstances and not inconsistent with the
reason for such excess.  Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.

 
121

--------------------------------------------------------------------------------

 

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and five percent (105%) of the Formula Amount.
 
16.3.      Successors and Assigns; Participations; New Lenders.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
 
(b)           Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”); provided that no Lender may grant any such Participant any
rights to consent with respect to any amendments, supplement, modification or
waiver with respect to this Agreement or any Other Documents except that such
Participant may be granted consent rights with respect to any amendments,
supplement, modification or waiver requiring the consent of such Lender or of
all Lenders under Section 16.2(b)(i), (ii) or (iv) (but provided further that if
the Lender granting such participation is or at any time becomes a Defaulting
Lender, no such Participant of any such Lender shall have any rights to consent
greater than the voting rights of such Lender under such circumstances).  Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrowers shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall Borrowers be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant.  Each Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.

 
122

--------------------------------------------------------------------------------

 
 
(c)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, and with the consent of Borrowing Agent which
shall not be unreasonably withheld or delayed (provided that no consent of the
Borrowers shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and provided, further, that the
Borrowing Agent shall be deemed to have consented to any such assignment unless
the Borrowing Agent shall object thereto by written notice to Agent within five
Business Days after having received notice thereof) may sell, assign or transfer
all or any part of its rights and obligations under or relating to Advances
under this Agreement and the Other Documents to one or more additional banks or
financial institutions and one or more additional banks or financial
institutions may commit to make Advances hereunder (each a “Purchasing Lender”),
in minimum amounts of not less than $5,000,000, pursuant to a Commitment
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender, and
Agent and delivered to Agent for recording.  Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentage as set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Each Borrower hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.  For the purposes of this Section 16.3(c), “Approved
Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of
an entity that administers or manages a Lender

 
123

--------------------------------------------------------------------------------

 

(d)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
 
(e)           Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder.  The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement.  The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.
 
(f)            Each Borrower authorizes each Lender to disclose to any
Transferee and any prospective Transferee any and all financial information in
such Lender’s possession concerning such Borrower which has been delivered to
such Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.

 
124

--------------------------------------------------------------------------------

 

(g)           In the event that any Lender (i) gives notice under Section 3.8,
(ii) requests compensation under Section 3.7, or requires the Borrower to pay
any additional amount to any Lender or any Official Body for the account of any
Lender pursuant to Section 3.10, (iii) is a Defaulting Lender, (iv) becomes
subject to the control of an Governmental Body (other than normal and customary
supervision), or (v) Agent requests the consent of a Lender pursuant to Section
16.2 and such consent is denied, then either Borrower, at its sole expense upon
notice to such Lender and the Administrative Agent, or Agent, at its option, may
require such Lender to assign, without recourse (in accordance with the
otherwise applicable requirements of this Section 16.3), its Revolving
Commitment and interest in the Advances to Agent or to another Lender or to any
other Person designated by the Agent (the “Designated Lender”), for a price
equal to (i) the then outstanding principal amount thereof plus (ii) accrued and
unpaid interest and fees due such Lender, which interest and fees shall be paid
when collected from Borrowers; provided that in the case of any assignment
resulting from a claim for increased compensation or amounts payable under
Section 3.7 or 3.10, the assignment to the Designated Lenders must result in a
reduction in such compensation or amounts payable.  In the event Borrower or
Agent elects to require any Lender to assign its interest to Agent or to the
Designated Lender in accordance with this paragraph, Agent will so notify such
Lender and such Lender will assign its interest to Agent or the Designated
Lender no later than five (5) days following receipt of such notice pursuant to
a Commitment Transfer Supplement executed by such Lender, Agent or the
Designated Lender, as appropriate, and Agent; provided that a Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower or Agent to require such assignment and delegation cease to apply.
 
16.4.      Application of Payments.  Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations.  To the extent that
any Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
 
16.5.      Indemnity.  Each Borrower shall indemnify Agent, Issuer, each Lender
and each of their respective officers, directors, Affiliates, attorneys,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) which may be imposed on, incurred by, or asserted against Agent,
Issuer or any Lender in any claim, litigation, proceeding or investigation
instituted or conducted by any Governmental Body or instrumentality or any other
Person with respect to any aspect of, or any transaction contemplated by, or
referred to in, or any matter related to, this Agreement or the Other Documents,
whether or not Agent, Issuer or any Lender is a party thereto, except to the
extent that any of the foregoing arises out of the willful misconduct or gross
negligence of the party being indemnified (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).  Without limiting the
generality of the foregoing, this indemnity shall extend to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel) asserted against or incurred by any of the indemnitees
described above in this Section 16.5 by any Person under any Environmental Laws
or similar laws by reason of any Borrower’s or any other Person’s failure to
comply with laws applicable to solid or hazardous waste materials, including
Hazardous Substances and Hazardous Waste, or other Toxic
Substances.  Additionally, if any Taxes (other than Excluded Taxes but including
any Other Taxes) shall be payable by Agent, Lenders or Borrowers on account of
the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the Other Documents, or the creation or
repayment of any of the Obligations hereunder, by reason of any Applicable Law
now or hereafter in effect, Borrowers will pay (or will promptly reimburse Agent
and Lenders for payment of) all such taxes, including interest and penalties
thereon, and will indemnify and hold the indemnitees described above in this
Section 16.5 harmless from and against all liability in connection therewith.

 
125

--------------------------------------------------------------------------------

 
 
16.6.      Notice.  Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6.  Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:
 
(a)           In the case of hand-delivery, when delivered;
 
(b)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
 
(c)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
 
(e)           In the case of electronic transmission, when actually received;
 
(f)            In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
 
(g)           If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 
126

--------------------------------------------------------------------------------

 
 
(A)        If to Agent, Swing Loan Lender or PNC at:
 
PNC Bank, National Association
340 Madison Avenue
11th Floor
New York NY 10017
Attention:        John Trott
Telephone:      (212) 759-6079
Facsimile:       (212) 303-0067
 
with a copy to:
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue
P7-PFSC-05-W
Pittsburgh, Pennsylvania 15219
Attention:        Trina Barkley
Telephone:      (412) 768-0423
Facsimile:        (412) 705-2006
 
with an additional copy to:
 
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn:                 Robert B. Stein
Telephone:       (212) 885-5206
Facsimile:        (212) 885-5001
 
(B)         If to a Lender other than Agent, as specified on the signature pages
hereof
 
(C)         If to Borrowing Agent or any Borrower:


UniTek Global Services, Inc.
1777 Sentry Parkway West
Gwynedd Hall, Suite 202
Blue Bell, Pennsylvania 19422
Attention:        Ronald J. Lejman, Chief Financial Officer
Telephone:      267-464-1700
Facsimile:       484-493-1613
with a copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Attention:        Michael J. Pedrick
Telephone:      (215) 963-4808
Facsimile:       (215) 963-5001

 
127

--------------------------------------------------------------------------------

 

16.7.      Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7,
3.8, 3.9, 4.19(h), 16.5 and 16.9 and the obligations of Lenders under Section
2.2, 2.16, 2.20(c) and 14.7, shall survive termination of this Agreement and the
Other Documents and payment in full of the Obligations.
 
16.8.      Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
16.9.      Expenses.  All costs and expenses including attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Issuer, Lenders and the other holders of
the Obligations (a) in all efforts made to enforce payment of any Obligation or
effect collection of any Collateral or enforcement of this Agreement or any of
the Other Documents, or (b) in connection with the preparation, negotiation,
execution, delivery, entering into, syndication, modification, amendment and
administration of this Agreement or any of the Other Documents or any consents
or waivers hereunder or thereunder and all related agreements, documents and
instruments, or (c) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
maintaining, preserving or enforcing any of Agent’s or any Lender’s rights
hereunder or under any of the Other Documents and under all related agreements,
documents and instruments, whether through judicial proceedings or otherwise, or
(d) in defending or prosecuting any actions or proceedings arising out of or
relating to Agent’s or any Lender’s transactions with any Borrower or any
Guarantor or (e) in connection with any advice given to Agent or any Lender with
respect to its rights and obligations under this Agreement or any of the Other
Documents and all related agreements, documents and instruments, may be charged
to Borrowers’ Account and shall be part of the Obligations.
 
16.10.    Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11.    Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

 
128

--------------------------------------------------------------------------------

 
 
16.12.    Captions.  The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
 
16.13.    Counterparts; Facsimile Signatures.  This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
copy)  shall be deemed to be an original signature hereto.
 
16.14.    Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15.    Confidentiality; Sharing Information.   Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
16.16.    Publicity.  Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.

 
129

--------------------------------------------------------------------------------

 
 
16.17.    Certifications From Banks and Participants; USA PATRIOT Act.  Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

 
130

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 

   
UNITEK GLOBAL SERVICES, INC.
     
  
 
By:
/s/ Ronald J. Lejman
   
Name:
Ronald J. Lejman
   
Title:
Chirf Financial Officer
         
UNITEK ACQUISITION, INC.
BCI COMMUNICATIONS, INC.
UNITEK USA, LLC
ADVANCED COMMUNICATIONS USA, INC.
DIRECTSAT USA, LLC
FTS USA, LLC
     
  
 
By:
/s/ Ronald J. Lejman
 
 
Name:
Ronald J. Lejman
   
Title:
Treasurer
         
PNC BANK, NATIONAL ASSOCIATION,
as Revolving Lender, Swing Loan Lender and as Agent
         
By:
/s/ Charles F.Garoklanian
   
Name:
Charles F.Garoklanian
   
Title:
Senior Vice President
         
PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10017
         
Revolving Commitment Percentage:  100%
   
Revolving Commitment Amount:  $75,000,000
         
Swing Loan Commitment Percentage:  100%
     


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.2
 
BORROWING BASE CERTIFICATE
[*]
 
 
 
* The confidential material contained herein has been omitted and has been
separately filed with the Staff of the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.2(a)
 
COMPLIANCE CERTIFICATE
 
TO:        PNC BANK, NATIONAL ASSOCIATION, as Agent
 
The undersigned, as the [Chief Financial Officer] [Controller] of UNITEK GLOBAL
SERVICES, INC., a corporation organized under the laws of the State of Delaware
(“Borrowing Agent”), certifies, in such capacity and not in my individual
capacity, that, under the terms and conditions of that certain Revolving Credit
and Security Agreement of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among UNITEK GLOBAL SERVICES, INC., a corporation organized
under the laws of the State of Delaware (“UniTek Parent”), UNITEK ACQUISITION,
INC., a corporation organized under the laws of the State of Delaware (“UniTek
Acquisition”) BCI COMMUNICATIONS, INC., a corporation organized under the laws
of the State of Delaware (“BCI”), UNITEK USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“UniTek USA”), ADVANCED
COMMUNICATIONS USA, INC., a corporation organized under the laws of the State of
Delaware (“Advanced Communications”), DIRECTSAT USA, LLC, a limited liability
company organized under the laws of the State of Delaware (“DirectSat”) and FTS
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“FTS”; UniTek Parent, UniTek Acquisition, BCI, UniTek USA, Advanced
Communications, DirectSat and FTS collectively, the “Borrowers”, and each a
“Borrower”), each other Person hereafter joined thereto as a borrower from time
to time, the financial institutions which are now or which hereafter become a
party thereto as lenders (collectively, together with their successors and
assigns, the “Lenders”) and PNC Bank, National Association, as agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity (including any success “Agent” appointed under the Credit Agreement),
the “Agent”): 
 
 
(1)
no Default or Event of Default has occurred and/or is continuing under the
Credit Agreement [except as specified below under “Comments Regarding
Exceptions”] [(if any Default or Event of Default exists, in the “Comments
Regarding Exceptions” section below, specify the Default or Event of Default,
its nature, when it occurred, whether it is continuing and the steps being taken
by Borrowers with respect to such Default or Event of Default]. Without limiting
the foregoing, the undersigned certifies that Borrowers are in compliance with
the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.7, 7.8,
7.10 and 7.11, except as may be set forth below, and attached hereto as Schedule
A are covenant calculations with respect to Section 6.5 which show such
compliance (or non-compliance).  (Capitalized terms used in this Certificate
which are not defined herein shall have the meanings set forth in the Credit
Agreement.)  Nothing herein limits or modifies any of the terms or provisions of
the Credit Agreement.

 
Compliance status is indicated by circling Yes/No under “Complies” column.
 
Financial Covenants
 
Required
 
Actual
 
Complies
Section 6.5—Fixed Charge Coverage Ratio at least
 
1.10 to 1.00
 
__________
 
Yes
No

 
Other Covenants
 
Complies
      Section 7.4 —–    Investments  
Yes
No
        Section 7.5 —–    Loans  
Yes
No
        Section 7.7 —–    Dividends  
Yes
No
        Section 7.8 —–    Indebtedness  
Yes
No
        Section 7.10 ––    Transactions with Affiliates  
Yes
No
        Section 7.11 ––    Leases  
Yes
No

 
 
 

--------------------------------------------------------------------------------

 
 
Other than as listed in the Schedules to the Credit Agreement or in a prior
Compliance Certificate, Borrowers have only the following additional operating
and other deposit accounts, securities accounts, commodities accounts, and other
accounts at which Borrower maintains funds or investments, at the following
institutions:  [_______________________][None].
 
Without limiting the generality of the foregoing, in accordance with Section 9.3
of the Credit Agreement, the undersigned hereby certifies that, to the best of
his knowledge, each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws (or, if Borrowers are not in
compliance with the foregoing laws, the “Comments Regarding Exceptions” portion
of this Compliance Certificate sets forth with specificity all areas of
non-compliance and the proposed action Borrowers will implement in order to
achieve full compliance).
 
Since the date of the last Compliance Certificate delivered by Borrowers to
Agent, [no Borrower has acquired any new US Registered Intellectual Property
Collateral (as defined in the Intellectual Property Security
Agreement).][Borrowers have acquired certain new US Registered Intellectual
Property Collateral (as defined in the Intellectual Property Security Agreement)
as listed on the Supplement to the Intellectual Property Security Agreement and
the Schedule attached thereto being delivered to Agent by Borrowers in
connection with this Compliance Certificate.]
 
The [annual][quarterly][monthly] financial statements of Borrowers and their
Subsidiaries being delivered by Borrowers to Agent in connection with this
Compliance Certificate comply with all the requirements of
Section  [9.7][9.8][9.9] of the Credit Agreement, are true, complete and correct
in all material respects and fairly present the financial position of Borrowers
and their Subsidiaries as of the date thereof and the results of operations for
Borrowers and their Subsidiaries for the financial period(s) described therein
then ended and have been prepared in accordance with GAAP applied on a basis
consistent with prior practices and in reasonable detail [, subject to normal
and recurring year end adjustments that individually and in the aggregate are
not material to Borrowers’ business].
 
Comments Regarding Exceptions: ________________________________________.
 
Sincerely,
 
UNITEK GLOBAL SERVICES, INC., as Borrowing Agent

 
By:
     
Date
             
Name:
                    Title: [Chief Financial Officer] [Controller]      

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.1(a)
 
REVOLVING CREDIT NOTE
 
$75,000,000
April 15, 2011



 
FOR VALUE RECEIVED, UNITEK GLOBAL SERVICES, INC., a corporation organized under
the laws of the State of Delaware (“UniTek Parent”), UniTek Acquisition, Inc., a
corporation organized under the laws of the State of Delaware (“UniTek
Acquisition”) BCI Communications, Inc., a corporation organized under the laws
of the State of Delaware (“BCI”), UniTek USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“UniTek USA”), Advanced
Communications USA, Inc., a corporation organized under the laws of the State of
Delaware (“Advanced Communications”), DirectSat USA, LLC, a limited liability
company organized under the laws of the State of Delaware (“DirectSat”) and FTS
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“FTS”; UniTek Parent, UniTek Acquisition, BCI, UniTek USA, Advanced
Communications, DirectSat and FTS collectively, the “Borrowers”, and each a
“Borrower”), hereby promise, jointly and severally, to pay, to the order of PNC
BANK, NATIONAL ASSOCIATION (“Revolving Lender”), at the Payment Office of Agent
at the address set forth in the Credit Agreement referenced below or at such
other place as Agent may from time to time designate to Borrowers in writing:
(i) at the end of the Term and/or (ii) earlier as provided in the Credit
Agreement, the principal sum of SEVENTY-FIVE MILLION DOLLARS ($75,000,000) or
such greater or lesser sum which then represents Revolving Lender’s Revolving
Commitment Percentage of the aggregate unpaid principal amount of all Revolving
Advances made or extended to any Borrower by Revolving Lenders pursuant to
Section 2.1(a) (or any other applicable provision) of the Credit Agreement, in
lawful money of the United States of America in immediately available funds,
together with interest on the principal hereunder remaining unpaid from time to
time at the rate or rates from time to time in effect, as calculated as provided
for in, and due and payable on the dates provided for under, the Credit
Agreement.
 
THIS REVOLVING CREDIT NOTE is executed and delivered under and pursuant to the
terms of that certain Revolving Credit and Security Agreement, dated as of April
15, 2011 (as the same may be amended, modified, supplemented, restated or
replaced from time to time, the “Credit Agreement”), by and among the Borrowers
named herein, each other Person hereafter joined thereto as a borrower from time
to time, the various financial institutions named therein or which hereafter
become a party thereto as lenders (collectively, the “Lenders”), and PNC Bank,
National Association, as agent for the Lenders (in such capacity, together with
its successors and assigns in such capacity (including any success “Agent”
appointed under the Credit Agreement), the “Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings provided in the
Credit Agreement.
 
Borrower hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever as further set forth in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, which among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayments of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain terms and conditions therein
specified.  Such provisions, and all other provisions of the Credit Agreement,
are hereby incorporated by reference.  This Revolving Credit Note is secured by
certain Liens in the property and assets of Borrowers granted by Borrowers
pursuant to the Credit Agreement and the Other Documents in favor of Agent, for
its benefit and for the ratable benefit of each Lender, Issuer and each other
holder of the Obligations, which such Liens are subject to the provisions of the
Intercreditor Agreement.
 
THIS REVOLVING CREDIT NOTE, AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF  THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.  This Revolving
Credit Note shall be binding upon and inure to the benefit of Borrowers, Agent
and Revolving Lender and their respective successors and assigns, except that no
Borrower may assign or transfer any of its rights or obligations under this
Revolving Credit Note without the prior written consent of Agent and each
Lender.  Without limiting the generality of the general incorporation of the
Credit Agreement herein provided for above, the provisions of Section 16.1 of
the Credit Agreement regarding consents to and waivers regarding jurisdiction
and venue, Section 16.5 of the Credit Agreement regarding indemnities, Section
16.6 of the Credit Agreement regarding notices, Section 16.7 of the Credit
Agreement regarding survival of certain provisions and obligations, Section 16.9
of the Credit Agreement regarding expenses, Section 16.10 of the Credit
Agreement regarding injunctive relief and Article XII of the Credit Agreement
regarding certain waivers including waivers of the rights of jury trial are
hereby specifically incorporated by reference.  If any part of this Revolving
Credit Note is contrary to, prohibited by, or deemed invalid under Applicable
Laws or regulations, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given effect so far as possible.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note the
day and year first written above intending to be legally bound hereby.

 
UNITEK GLOBAL SERVICES, INC.
 
UNITEK ACQUISITION, INC.
 
BCI COMMUNICATIONS, INC.
 
UNITEK USA, LLC
 
ADVANCED COMMUNICATIONS USA, INC.
 
DIRECTSAT USA, LLC
 
FTS USA, LLC
 
BY:
  
 
Name:
 
Title:

 
[Signature Page to Revolving Credit Note – PNC - $75MM]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.4(a)
 
SWING LOAN NOTE
 
$7,500,000
April 15, 2011

 
FOR VALUE RECEIVED, UNITEK GLOBAL SERVICES, INC., a corporation organized under
the laws of the State of Delaware (“UniTek Parent”), UNITEK ACQUISITION, INC., a
corporation organized under the laws of the State of Delaware (“UniTek
Acquisition”) BCI COMMUNICATIONS, INC., a corporation organized under the laws
of the State of Delaware (“BCI”), UNITEK USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“UniTek USA”), ADVANCED
COMMUNICATIONS USA, INC., a corporation organized under the laws of the State of
Delaware (“Advanced Communications”), DIRECTSAT USA, LLC, a limited liability
company organized under the laws of the State of Delaware (“DirectSat”) and FTS
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“FTS”; UniTek Parent, UniTek Acquisition, BCI, UniTek USA, Advanced
Communications, DirectSat and FTS collectively, the “Borrowers”, and each a
“Borrower”), hereby promise, jointly and severally, to pay, to the order of PNC
BANK, NATIONAL ASSOCIATION (“Swing Loan Lender”), at the Payment Office of Agent
at the address set forth in the Credit Agreement referenced below or at such
other place as Agent may from time to time designate to Borrowers in writing:
(i) at the end of the Term and/or (ii) earlier as provided in the Credit
Agreement, the principal sum of SEVEN MILLION, FIVE HUNDRED THOUSAND DOLLARS
($7,500,000) or such greater or lesser sum which then represents the aggregate
unpaid principal amount of all Swing Loans made or extended to any Borrower by
Swing Loan Lender pursuant to Section 2.4 (or any other applicable provision) of
the Credit Agreement, in lawful money of the United States of America in
immediately available funds, together with interest on the principal hereunder
remaining unpaid from time to time at the rate or rates from time to time in
effect, as calculated as provided for in, and due and payable on the dates
provided for under, the Credit Agreement.
 
THIS SWING LOAN NOTE is executed and delivered under and pursuant to the terms
of that certain Revolving Credit and Security Agreement, dated as of April 15,
2011 (as the same may be amended, modified, supplemented, restated or replaced
from time to time, the “Credit Agreement”), by and among the Borrowers named
herein, each other Person hereafter joined thereto as a borrower from time to
time, the various financial institutions named therein or which hereafter become
a party thereto as lenders (collectively, the “Lenders”), and PNC Bank, National
Association, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity (including any success “Agent” appointed
under the Credit Agreement), the “Agent”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.
 
Borrower hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever as further set forth in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

This Swing Loan Note is one of the Notes referred to in the Credit Agreement,
which among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayments of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain terms and conditions therein specified.  Such
provisions, and all other provisions of the Credit Agreement, are hereby
incorporated by reference.  This Swing Loan Note is secured by certain Liens in
the property and assets of Borrowers granted by Borrowers pursuant to the Credit
Agreement and the Other Documents in favor of Agent, for its benefit and for the
ratable benefit of each Lender, Issuer and each other holder of the Obligations,
which such Liens are subject to the provisions of the Intercreditor Agreement.
 
THIS SWING LOAN NOTE, AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF  THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.  This Swing Loan
Note shall be binding upon and inure to the benefit of Borrowers, Agent and
Swing Loan Lender and their respective successors and assigns, except that no
Borrower may assign or transfer any of its rights or obligations under this
Swing Loan Note without the prior written consent of Agent and each
Lender.  Without limiting the generality of the general incorporation of the
Credit Agreement herein provided for above, the provisions of Section 16.1 of
the Credit Agreement regarding consents to and waivers regarding jurisdiction
and venue, Section 16.5 of the Credit Agreement regarding indemnities, Section
16.6 of the Credit Agreement regarding notices, Section 16.7 of the Credit
Agreement regarding survival of certain provisions and obligations, Section 16.9
of the Credit Agreement regarding expenses, Section 16.10 of the Credit
Agreement regarding injunctive relief and Article XII of the Credit Agreement
regarding certain waivers including waivers of the rights of jury trial are
hereby specifically incorporated by reference.  If any part of this Swing Loan
Note is contrary to, prohibited by, or deemed invalid under Applicable Laws or
regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Swing Loan Note the day
and year first written above intending to be legally bound hereby.

 
UNITEK GLOBAL SERVICES, INC.
 
UNITEK ACQUISITION, INC.
 
BCI COMMUNICATIONS, INC.
 
UNITEK USA, LLC
 
ADVANCED COMMUNICATIONS USA, INC.
 
DIRECTSAT USA, LLC
 
FTS USA, LLC
 
BY:
  
 
Name:
 
Title:

 
[Signature Page to Swing Loan Note – PNC - $7.5 MM]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.5(b)
 
FINANCIAL PROJECTIONS
[*]
 
 
 
* The confidential material contained herein has been omitted and has been
separately filed with the Staff of the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 8.1(j)
 
FINANCIAL CONDITION CERTIFICATE

 
This FINANCIAL CONDITION CERTIFICATE is given as of April 15, 2011 in connection
with that certain Revolving Credit and Security Agreement of even date herewith
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among UNITEK GLOBAL SERVICES,
INC., a corporation organized under the laws of the State of Delaware (“UniTek
Parent”), UNITEK ACQUISITION, INC., a corporation organized under the laws of
the State of Delaware (“UniTek Acquisition”) BCI COMMUNICATIONS, INC., a
corporation organized under the laws of the State of Delaware (“BCI”), UNITEK
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“UniTek USA”), ADVANCED COMMUNICATIONS USA, INC., a corporation
organized under the laws of the State of Delaware (“Advanced Communications”),
DIRECTSAT USA, LLC, a limited liability company organized under the laws of the
State of Delaware (“DirectSat”) and FTS USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“FTS”; UniTek Parent, UniTek
Acquisition, BCI, UniTek USA, Advanced Communications, DirectSat, and FTS
collectively, the “Borrowers”, and each a “Borrower”), each other Person
hereafter joined thereto as a borrower from time to time, the financial
institutions which are now or which hereafter become a party thereto as lenders
(collectively, together with their successors and assigns, the “Lenders”) and
PNC Bank, National Association, as agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity (including any success
“Agent” appointed under the Credit Agreement), the “Agent”).  Capitalized terms
used but not defined herein shall have the respective meanings given thereto in
the Credit Agreement,.
 
In connection with the Credit Agreement and the Other Documents, I hereby
certify as of the date hereof that I am the duly appointed, qualified and acting
(i) Chief Financial Officer of UniTek Parent and (ii) treasurer of each of the
other Borrowers, and that, in such capacities and not in my individual capacity,
I hereby conclude to my knowledge that:
 
1.
          The execution and delivery of the Credit Agreement and each of the
Other Documents and the granting of any security interests or liens pursuant to
the Credit Agreement and any of the Other Documents by Borrowers will not render
any Borrower insolvent.  I understand that, in this context, “insolvent” with
respect to any Borrower means that the present fair valuation of such Borrower’s
assets are less than the present fair valuation of its probable liabilities.

 
2.
          I conclude that the execution and delivery of the Credit Agreement and
each of the Other Documents and the granting of the security interests and liens
pursuant to the Credit Agreement and any of the Other Documents by Borrowers
will not leave any Borrower with property remaining in its hands which would
constitute unreasonably small capital for such Borrower’s business.  In reaching
this conclusion, I understand that “unreasonably small capital” depends upon the
nature of each Borrower’s’ business as presently conducted, and I have reached
my conclusion based on the actual and reasonably anticipated needs for capital
of the business anticipated to be conducted by such Borrower and consistent with
the Projections and other information described herein.

 
 
 

--------------------------------------------------------------------------------

 

3.
          I conclude that no Borrower will likely incur debts beyond its ability
to pay as such debts mature.  This conclusion is based, in part, upon my review
of the Projections, which project that each Borrower will have positive cash
flow after paying all of its scheduled and anticipated indebtedness as it
matures; provided that such Projections are not to be viewed as facts and the
actual results during the period or periods covered thereby may differ from such
projections and the differences may be material.  I have concluded that the
realization from each Borrower’s assets in the ordinary and usual course of
business will be sufficient to pay its recurring current debt, short term debt,
and the current portion of long term debt as such debts require, provided that
the repayment of the Obligations under the Credit Agreement and Other Documents
in accordance with their terms is expected to occur from a refinance, sale of
assets or other repayment event.

 
4.
          The execution, delivery and performance of the Credit Agreement and
each of the Other Documents by Borrowers: (a) will not require the Consent of
any Governmental Body, any party to a Material Contract or any other Person,
except those Consents set forth on Schedule 5.1 to the Credit Agreement, all of
which will have been duly obtained, made or compiled prior to the Closing Date
and which are in full force and effect; and (b) will not conflict with, nor
result in any breach in any of the provisions of, or constitute a default under,
or result in the creation or imposition of (or the obligation to create or
impose) of any Lien except Permitted Encumbrances upon any asset of such
Borrower under, the provisions of any Material Contract or other agreement,
indenture, undertaking or other instrument to which such Borrower is a party or
by which it or its property is a party or by which it may be bound, including
under the provisions of the Term Loan Documents.

 
5.
          As of the date hereof, except as set forth on Schedule 5.8(b) of the
Credit Agreement: (a) Borrowers have not been served with any summons or other
notice in respect of any litigation or other proceeding pending or threatened
against or affecting any one of them or any of their properties or assets,
which, if determined adversely to Borrowers would have a materially adverse
effect on the businesses, operations, properties, assets, or condition
(financial or otherwise) of Borrowers; and (b) Borrowers are not in default with
respect to any order, writ, injunction, decree, or demand of any court or other
governmental or regulatory authority by which any Borrower is currently bound.

 
6.
          Borrowers have not executed the Credit Agreement or any of the Other
Documents or made any transfer or incurred any obligations thereunder with
actual intent to hinder, delay, or defraud either present or future creditors.

 
I understand that the Agent and the Lenders are relying on the truth and
accuracy of the foregoing in connection with the extensions of credit under the
Credit Agreement and that no one else shall be entitled to rely on this
Certificate.  Unless the context of this Certificate clearly requires otherwise,
the term “or” includes the inclusive meaning represented by the phrase “and/or.”

 
2

--------------------------------------------------------------------------------

 

I hereby represent and certify, in my capacity as set forth below for each
Borrower that the foregoing information is true and correct and execute this
certificate as of the date first set forth above.

 
UNITEK GLOBAL SERVICES, INC.
   
By:
  
Name: Ronald J. Lejman
Title:   Chief Financial Officer
 
UNITEK ACQUISITION, INC.
BCI COMMUNICATIONS, INC.
UNITEK USA, LLC
ADVANCED COMMUNICATIONS USA, INC.
DIRECTSAT USA, LLC
FTS USA, LLC
 
By:
  
Name: Ronald J. Lejman
Title:   Treasurer

 
[Signature Page to Financial Condition Certificate]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 16.3
 
FORM OF COMMITMENT TRANSFER SUPPLEMENT



COMMITMENT TRANSFER SUPPLEMENT
 
COMMITMENT TRANSFER SUPPLEMENT, dated as of [________________], 20[___], by and
among [________________] (“Transferor Lender”), [________________], (“Purchasing
Lender”), and PNC Bank, National Association, as agent for the Lenders under the
Credit Agreement described below (in such capacity, together with its successors
and assigns in such capacity (including any successor “Agent(s)” appointed under
the Credit Agreement, “Agent”).
 
W I T N E S S E T H
 
WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of that certain Revolving Credit and Security
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among UniTek Global Services, Inc., a corporation organized under the
laws of the State of Delaware (“UniTek Parent”), UniTek Acquisition, Inc., a
corporation organized under the laws of the State of Delaware (“UniTek
Acquisition”) BCI Communications, Inc., a corporation organized under the laws
of the State of Delaware (“BCI”), UniTek USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“UniTek USA”), Advanced
Communications USA, Inc., a corporation organized under the laws of the State of
Delaware (“Advanced Communications”), DirectSat USA, LLC, a limited liability
company organized under the laws of the State of Delaware (“DirectSat”) and FTS
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“FTS”; UniTek Parent, UniTek Acquisition, BCI, UniTek USA, Advanced
Communications, DirectSat and FTS collectively, the “Borrowers”, and each a
“Borrower”), each other Person hereafter joined thereto as a borrower from time
to time, the financial institutions which are now or which hereafter become a
party thereto as lenders (collectively, together with their successors and
assigns, the “Lenders”) and Agent.  As of the date hereof, Transferor Lender is
one of the Lenders under the Credit Agreement with an interest therein as a
Revolving Lender and/or Swing Loan Lender as indicated on Schedule I hereto.
 
WHEREAS, Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and
 
WHEREAS, Transferor Lender is selling and assigning to Purchasing Lender that
portion of Transferor Lender’s rights, obligations and commitments under the
Credit Agreement as indicated on Schedule I hereto;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.           All capitalized terms used herein which are not defined shall have
the respective meanings ascribed to them in the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

2.           Upon receipt by Agent of four (4) counterparts of this Commitment
Transfer Supplement executed by Transferor Lender and Purchasing Lender, to each
of which is attached a fully completed Schedule I, and payment of any
administrative processing fee required under Section 16.3 of the Credit
Agreement, Agent, upon its consent to the transfer from Transferor Lender to
Purchasing Lender provided for herein, shall transmit to Transferor Lender and
Purchasing Lender a Transfer Effective Notice, substantially in the form of
Schedule II to this Commitment Transfer Supplement (a “Transfer Effective
Notice”).  Such Transfer Effective Notice shall set forth, inter alia, the date
on which the transfer effected by this Commitment Transfer Supplement shall
become effective (the “Transfer Effective Date”), which date unless otherwise
noted therein at the joint request of Transferor Lender and Purchasing Lender in
Schedule I and approved by Agent in its discretion, shall not be earlier than
the first Business Day following the date such Transfer Effective Notice is
delivered by Agent.  From and after the Transfer Effective Date, Purchasing
Lender shall be party to the Credit Agreement as a Lender for all purposes
thereof.
 
3.           At or before 12:00 p.m. (New York time) on the Transfer Effective
Date, Purchasing Lender shall pay to Transferor Lender, in immediately available
funds, an amount equal to the purchase price, as agreed between Transferor
Lender and such Purchasing Lender (the “Purchase Price”) as consideration for
that portion of Transferor Lender’s commitments under and interests (and, in the
case of any transfer by Transferor Lender that is a Revolving Lender,
participation obligations) in the Credit Agreement, the Other Documents and the
applicable outstanding Advances (and, in the case of any transfer by Transferor
Lender that is a Revolving Lender, any applicable outstanding Letter of Credit
participations and Swing Loan participations) being transferred by Transferor
Lender to Purchasing Lender hereunder as indicated on Schedule I hereto (all
collectively, as indicated on such Schedule I attached hereto, the “Transferred
Interests”).  Effective upon receipt by Transferor Lender of the Purchase Price
from Purchasing Lender, Transferor Lender hereby irrevocably sells, assigns and
transfers to such Purchasing Lender, without recourse, representation or
warranty, and Purchasing Lender hereby irrevocably purchases, takes and assumes
from Transferor Lender, the Transferred Interests, together with all
instruments, documents and collateral security pertaining thereto.
 
4.           Transferor Lender has made arrangements with Purchasing Lender with
respect to (i) the amounts, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees or interest
with respect to the Transferred Interests heretofore received by Transferor
Lender pursuant to the Credit Agreement prior to the Transfer Effective Date and
(ii) the amounts, if any, to be paid, and the date or dates of payment, by such
Purchasing Lender to Transferor Lender of fees or interest with respect to the
Transferred Interests received by such Purchasing Lender pursuant to the Credit
Agreement from and after the Transfer Effective Date.
 
5.           (a)           All principal payments that would otherwise be
payable from and after the Transfer Effective Date with respect to the
Transferred Interests to or for the account of Transferor Lender pursuant to the
Credit Agreement and the Notes shall, instead, be payable to or for the account
of Purchasing Lender.
 
(b)           All interest, fees and other amounts that would otherwise accrue
for the account of Transferor Lender with respect to the Transferred Interests
from and after the Transfer Effective Date pursuant to the Credit Agreement and
the Notes shall, instead, accrue for the account of, and be payable to,
Purchasing Lender.  In the event that any amount of interest, fees or other
amounts accruing with respect to the Transferred Interests prior to the Transfer
Effective Date was included in the Purchase Price paid by any Purchasing Lender,
Transferor Lender and Purchasing Lender will make appropriate arrangements for
payment by Transferor Lender to such Purchasing Lender of such amount upon
receipt thereof from Borrowers.

 
2

--------------------------------------------------------------------------------

 

6.           Concurrently with the execution and delivery hereof, Transferor
Lender will provide to Purchasing Lender conformed copies of the Credit
Agreement and all related documents delivered to Transferor Lender.
 
7.           Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Commitment Transfer Supplement.
 
8.           By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and Purchasing Lender confirm to and agree with each other and
Agent and the Lenders as follows:  (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim and that it has taken all
action necessary to execute and deliver this Commitment Transfer Supplement,
Transferor Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, the Notes or any other instrument or document furnished pursuant
thereto;  (ii) Transferor Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrowers and any
Guarantors or the performance or observance by Borrowers and any Guarantors of
any of their Obligations under the Credit Agreement, the Notes or any other
instrument or document furnished pursuant hereto;  (iii)  Purchasing Lender
confirms that it has received a copy of the Credit Agreement, together with
copies of such financial statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment Transfer Supplement; (iv) Purchasing Lender will,
independently and without reliance upon Agent, Transferor Lender or any other
Lenders and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement;  (v)  Purchasing Lender appoints and
authorizes Agent on its behalf to take such action as agent and to exercise such
powers under the Credit Agreement and Other Documents as are delegated to Agent
by the terms thereof; (vi) Purchasing Lender agrees that it will perform all of
its respective obligations as set forth in the Credit Agreement and Other
Documents to be performed as a Lender and as a Revolving Lender and/or Swing
Loan Lender (as applicable) and be bound by the provisions of the Credit
Agreement as a Lender and as a Revolving Lender and/or Swing Loan Lender (as
applicable) thereunder; (vii) Purchasing Lender represents and warrants to
Transferor Lender, the Lenders, Agent and Borrowers and Guarantors that it is
either (x) incorporated or organized under the Laws of the United States of
America or a state thereof or (y) entitled to an exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Code, in which such case Purchasing Lender is delivering to Agent and
Borrowers in connection with the delivery of this Commitment Transfer Supplement
copies of appropriate and applicable Withholding Certificates as required under
Section 3.11 of the Credit Agreement; and (viii) Purchasing Lender agrees and
confirms that it has taken all action necessary to execute and deliver this
Commitment Transfer Supplement.

 
3

--------------------------------------------------------------------------------

 

9.           Schedule I hereto sets forth (i) the revised Revolving Commitment
Percentage of Transferor Lender and the Revolving Commitment Percentage of
Purchasing Lender, if applicable, and (ii) administrative information with
respect to Purchasing Lender.
 
10.           This Commitment Transfer Supplement, and all matters arising
herefrom or therefrom or related hereto or thereto (whether sounding in
contract, tort or otherwise) shall be governed by and construed in accordance
with the laws of the State of New York applied to contracts to be performed
wholly within the State of New York without reference to its otherwise
applicable conflicts of law.
 
[SIGNATURE PAGE FOLLOWS]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.
 

 
[______________________________],
as Transferor Lender
 
By:
  
Name:
 
Title:
 
 
[______________________________],
as Purchasing Lender
 
By:
  
Name:
 
Title:
 



Signature Page To Commitment Transfer Supplement


 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT
DESCRIPTION OF TRANSFERRED INTEREST AND ADDRESS FOR NOTICES


[______________________________]
(“Transferor Lender”)
Pre-Transfer Revolving Commitment Percentage
$[_______________]
       
Pre-Transfer Outstanding Revolving Advances of Transferor Lender
[_______________]%
       
Pre-Transfer Outstanding Letter of Credit Participations of Transferor Lender
$[_______________]
       
Pre-Transfer Outstanding Swing Loan Participations of Transferor Lender
$[_______________]
       
Pre-Transfer Swing Loan Commitment Percentage
[0%]/[100%]
       
Post-Transfer Revolving Commitment Percentage
$[_______________]
       
Post—Transfer Outstanding Revolving Advances of Transferor Lender
[_______________]%
       
Post- Transfer Outstanding Letter of Credit Participations of Transferor Lender
$[_______________]
       
Post- Transfer Outstanding Swing Loan Participations of Transferor Lender
$[_______________]
       
Post-Transfer Swing Loan Commitment Percentage
[0%]/[100%]
     
[______________________________]
 (“Purchasing Lender”)
Post-Transfer Revolving Commitment Percentage
$[_______________]
       
Post -Transfer Outstanding Revolving Advances of Transferee Lender
[_______________]%
       
Post- Transfer Outstanding Letter of Credit Participations of Transferee Lender
$[_______________]
       
Post-Transfer Outstanding Swing Loan Participations of Transferor Lender
$[_______________]
       
Post-Transfer Swing Loan Commitment Percentage
[0%]/[100%]

 
 
 

--------------------------------------------------------------------------------

 



     
Address for Notices for Purchasing Lender:
   
[________________]
   
Telephone:  [________________]
   
Facsimile:  [________________]
         
Requested Transfer Effective Date:
   

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT
 
Transfer Effective Notice
 
To:           [______________________________], as Transferor Lender,
 
and
 
[______________________________], as Purchasing Lender:
 
The undersigned, as Agent (as defined below) under that certain Revolving Credit
and Security Agreement of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among UNITEK GLOBAL SERVICES, INC., a corporation organized
under the laws of the State of Delaware (“UniTek Parent”), UniTek Acquisition,
Inc., a corporation organized under the laws of the State of Delaware (“UniTek
Acquisition”) BCI Communications, Inc., a corporation organized under the laws
of the State of Delaware (“BCI”), UniTek USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“UniTek USA”), Advanced
Communications USA, Inc., a corporation organized under the laws of the State of
Delaware (“Advanced Communications”), DirectSat USA, LLC, a limited liability
company organized under the laws of the State of Delaware (“DirectSat”) and FTS
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“FTS”; UniTek Parent, UniTek Acquisition, BCI, UniTek USA, Advanced
Communications, DirectSat, and FTS collectively, the “Borrowers”, and each a
“Borrower”), each other Person hereafter joined thereto as a borrower from time
to time, the financial institutions which are now or which hereafter become a
party thereto as lenders (collectively, together with their successors and
assigns, the “Lenders”), and the undersigned, as agent for the Lenders (the
undersigned, in such capacity, together with its successors and assigns in such
capacity (including any successor “Agent(s)” appointed under the Credit
Agreement, “Agent”), acknowledges receipt of four (4) executed counterparts of a
completed Commitment Transfer Supplement dated as of
[______________________________] between Transferor Lender and Purchasing Lender
(the “Commitment Transfer Supplement”).  Terms defined in such Commitment
Transfer Supplement are used herein as therein defined.
 
Agent hereby consents to the sale and transfer by Transferor Lender to
Purchasing Lender, and the purchase and acquisition by Purchasing Lender from
Transferor Lender, of the Transferred Interests as described in the Commitment
Transfer Supplement.
 
Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [______________________________].


PNC BANK, NATIONAL ASSOCIATION,
as Agent
 
By:
    
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 